Exhibit 10.1

EXECUTION VERSION

 

 

 

FRAMEWORK AGREEMENT

by and among

ALIBABA GROUP HOLDING LIMITED,

SOFTBANK CORP.,

YAHOO! INC.,

LOGO [g214647ex10_1a.jpg] (ALIPAY.COM CO., LTD.),

APN LTD.,

Jack Ma Yun,

Joseph Chung Tsai,

LOGO [g214647ex10_1b.jpg] (ZHEJIANG ALIBABA E-COMMERCE CO., LTD.)

and

the Joinder Parties

DATED JULY 29, 2011

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS AND TERMS    Section 1.01   Definitions
     3    Section 1.02   Construction      16    Section 1.03   Schedules,
Annexes and Exhibits      17    ARTICLE II    TRANSFERS AND PAYMENT   
Section 2.01   Transfers Prior to the Effective Time; Transfer of the
Transferred Equity Interests to OpCo      17    Section 2.02   Excluded Assets
of the Business      17    Section 2.03   [Reserved]      18    Section 2.04  
Assumption of Certain Obligations of the Business      18    Section 2.05  
Retained Liabilities of the Business      18    Section 2.06   HoldCo IP Assets
     18    Section 2.07   [Reserved]      18    Section 2.08   Transfer of
Employees      18    Section 2.09   Liquidity Event Payment Right      19   
Section 2.10   Transfers Upon Final Payment Date      23    Section 2.11  
Demand Liquidity Event      24    Section 2.12   Commercial Agreement      24   
Section 2.13   Intellectual Property License and Software Technology Services
Agreement      24    Section 2.14   Closing      25    ARTICLE III   
REPRESENTATIONS AND WARRANTIES OF ALIBABA    Section 3.01   Authority; Binding
Effect      25    Section 3.02   Land Holding Company      26    Section 3.03  
Exclusivity of Representations      26   

 

i



--------------------------------------------------------------------------------

ARTICLE IV    REPRESENTATIONS AND WARRANTIES OF    HOLDCO, OPCO AND IPCO   
Section 4.01   Organization and Qualification      26    Section 4.02  
Authority; Binding Effect      26    Section 4.03   No Conflicts, Consents and
Approvals      27    Section 4.04   [Reserved]      27    Section 4.05   No
Litigation      27    Section 4.06   Creditors      27    Section 4.07   HoldCo
Operations      27    Section 4.08   No Related Party Transactions      28   
Section 4.09   Business Assets      28    Section 4.10   Ownership of Alibaba
Share Collateral      28    Section 4.11   Ownership of IPCo Share Collateral   
  29    Section 4.12   Ownership of OpCo Share Capital      30    Section 4.13  
Security      30    Section 4.14   Choice of Law; Jurisdiction      30   
Section 4.15   Compliance with Laws      30    Section 4.16   Indebtedness     
30    Section 4.17   Taxes      30    Section 4.18   Ownership of Assets; Liens
     31    Section 4.19   No Default      31    Section 4.20   IPCo
Organizational Documents      31    Section 4.21   Employees      31    Section
4.22   Land Holding Company      31    Section 4.23   Special Purpose Vehicle
Ownership      31    ARTICLE V    REPRESENTATIONS AND WARRANTIES OF JMY AND JT
   Section 5.01   Authority; Binding Effect      31    Section 5.02   No
Conflicts, Consents and Approvals      31    Section 5.03   Creditors      32   
Section 5.04   Ownership of HoldCo      32    Section 5.05   Ownership of IPCo
     32    Section 5.06   Representations and Warranties of HoldCo, OpCo and
IPCo      32    ARTICLE VI    REPRESENTATIONS AND WARRANTIES OF YAHOO! AND
SOFTBANK    Section 6.01   Authority; Binding Effect      32    Section 6.02  
No Conflicts, Consents and Approvals      33    Section 6.03   Organization and
Qualification      33    Section 6.04   No Litigation      33   

 

ii



--------------------------------------------------------------------------------

ARTICLE VII    COVENANTS    Section 7.01   Confidentiality      33    Section
7.02   Commercially Reasonable Efforts; Certain Governmental Matters      34   
Section 7.03   Restrictions on Operations      35    Section 7.04   IPCo
Covenants      36    Section 7.05   Restrictions on Transfers and Issuances     
37    Section 7.06   Non-Circumvention      40    Section 7.07  
Non-Disparagement      40    Section 7.08   Tax Matters      40    Section 7.09
  Information and Review Rights      41    Section 7.10   Restrictions on HoldCo
Liquidity Event      43    Section 7.11   Actions by Alibaba      43    Section
7.12   Independent Directors’ Staff Support      45    Section 7.13  
Non-Competition      45    Section 7.14   Employees and Employee Benefits     
46    Section 7.15   Further Covenants      47    ARTICLE VIII    CONDITIONS   
Section 8.01   Conditions to Each Party’s Obligation to Effect the Transaction
     51    Section 8.02   Conditions to Obligations of HoldCo, OpCo and IPCo   
  52    Section 8.03   Conditions to Obligations of Alibaba, Yahoo! and Softbank
     52    ARTICLE IX    TERMINATION    Section 9.01   Termination      55   
Section 9.02   Effect of Termination      57    ARTICLE X    MISCELLANEOUS   
Section 10.01   Notices      58    Section 10.02   Amendment; Waiver      60   
Section 10.03   Assignment      60    Section 10.04   Entire Agreement      60
   Section 10.05   Parties in Interest      61    Section 10.06   Public
Disclosure      61    Section 10.07   Expenses      62    Section 10.08  
Governing Laws; Jurisdiction; Waiver of Jury Trial      62    Section 10.09  
Arbitration      62   

 

iii



--------------------------------------------------------------------------------

Section 10.10   Counterparts      64    Section 10.11   Rules of Construction   
  64    Section 10.12   Representations and Warranties      64    Section 10.13
  Non-Severability      64    Section 10.14   English Language Only      65   
Section 10.15   Valuation Procedure for FMV      65    Section 10.16   Time of
the Essence      66   

 

iv



--------------------------------------------------------------------------------

EXHIBITS   

Exhibit A:

   Form of IPCo Promissory Note Exhibit B:    Form of Legal Mortgage of Alibaba
Shares Exhibit C:    Form of Legal Mortgage of IPCo Shares Exhibit D:    Form of
IPCo Asset Charge Exhibit E:    Form of Release Agreement Exhibit F:    Form of
IPCo Organizational Documents Exhibit G:    Form of Alibaba Board Resolution
Exhibit H:    Form of PRC Enforceability Opinion Exhibit I:    Form of Cayman
Islands Enforceability Opinion Exhibit J:    Form of Solvency Certificate
SCHEDULES    Schedule 1.01:    Management Group Schedule 2.01(a):    Alibaba
Restructuring Schedule 2.01(b):    Transferred Entity Schedule 2.02(b):   
Retained Business Assets Schedule 2.04:    Assumed Business Liabilities
Schedule 2.08(a):    Transferred Employees Schedule 2.10:    Cross-License Terms
Schedule 6.04:    Litigation ANNEXES    Annex A:    JMY Account Pledge
Collateral Agreement Annex B:    JT Account Pledge Collateral Agreement Annex C:
   Joinder Agreement Annex D:    Shortfall Amount Mortgage

 

v



--------------------------------------------------------------------------------

FRAMEWORK AGREEMENT

This Framework Agreement, dated as of July 29, 2011 (this “Agreement”) is made
and entered into by and among Alibaba Group Holding Limited, a company organized
under the laws of the Cayman Islands (“Alibaba”), SOFTBANK CORP., a Japanese
corporation and shareholder of Alibaba (“Softbank”), Yahoo! Inc., a Delaware
corporation and shareholder of Alibaba (“Yahoo!”),支付宝（中国）网络技术有限公司(Alipay.com
Co., Ltd.), a limited liability company organized under the laws of the People’s
Republic of China (“OpCo”), APN Ltd., a company organized under the laws of the
Cayman Islands (“IPCo”),浙江阿里巴巴电子商务有限公司(Zhejiang Alibaba E-Commerce Co., Ltd.), a
limited liability company organized under the laws of the People’s Republic of
China (“HoldCo”), the Joinder Parties and, solely with respect to the Sections
referred to in Section 10.05, Jack Ma Yun (“JMY”) and Joseph Chung Tsai (“JT”).
Alibaba, Softbank, Yahoo!, OpCo, IPCo, HoldCo, the Joinder Parties and, with
respect to the referenced Sections, JMY and JT are herein referred to
individually as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, this Agreement contemplates the transfer of certain assets and certain
employees between Alibaba and its subsidiaries, and HoldCo, OpCo and their
respective subsidiaries, in each case as specified herein;

WHEREAS, this Agreement contemplates certain payments, as specified herein, to
be made by HoldCo to Alibaba or Alibaba’s subsidiaries, which payments
(excluding the repayment of the IPCo Promissory Note (defined below)) serve as
consideration in part for the restructuring of the OpCo business resulting in
the deconsolidation of OpCo by Alibaba;

WHEREAS, subject to the terms and conditions of this Agreement, IPCo has agreed
to issue to Alibaba an interest-free note due seven (7) years after the
Effective Time, or sooner or later under certain circumstances, in the principal
amount of Five Hundred Million Dollars (US$500,000,000), substantially in the
form attached hereto as Exhibit A (the “IPCo Promissory Note”), the payment of
which shall serve as consideration for the transfer of certain intellectual
property held by Alibaba to OpCo or certain Persons designated by OpCo pursuant
to Section 2.10;

WHEREAS, subject to the terms and conditions of this Agreement, JMY and JT have
agreed to transfer in the aggregate Fifty Million (50,000,000) Alibaba Shares
owned directly or indirectly by them (as adjusted for stock splits, stock
dividends, stock combinations, recapitalizations, reclassifications and the
like) (collectively, the “Alibaba Share Collateral”) to IPCo;

WHEREAS, subject to the terms and conditions of this Agreement, IPCo shall
pledge and mortgage the Alibaba Share Collateral to serve as collateral and
secure certain payment obligations pursuant to a Legal Mortgage of Shares,
substantially in the form attached hereto as Exhibit B (the “Legal Mortgage of
Alibaba Shares”);



--------------------------------------------------------------------------------

WHEREAS, subject to the terms and conditions of this Agreement, JMY and JT shall
pledge and mortgage, or cause to be pledged and mortgaged, all of the authorized
share capital of IPCo (the “IPCo Share Collateral”) to serve as collateral and
secure certain payment obligations pursuant to a Legal Mortgage of Shares,
substantially in the form attached hereto as Exhibit C (the “Legal Mortgage of
IPCo Shares”, together with the Legal Mortgage of Alibaba Shares, the “Legal
Mortgages”);

WHEREAS, subject to the terms and conditions of this Agreement, IPCo shall
pledge all of its Assets to serve as collateral to secure certain payment
obligations pursuant to a fixed and floating charge, substantially in the form
attached hereto as Exhibit D (the “IPCo Asset Charge”);

WHEREAS, concurrently with the execution of this Agreement, Alibaba and OpCo
have entered into a commercial agreement, pursuant to which Alibaba and its
subsidiaries will have the right to receive services from OpCo and its
subsidiaries on the terms specified therein, effective as of the Effective Time
(the “Commercial Agreement”);

WHEREAS, concurrently with the execution of this Agreement, Alibaba has entered
into an agreement to license to OpCo certain technology and other intellectual
property and to perform various software technology services for OpCo, effective
as of the Effective Time (the “Intellectual Property License and Software
Technology Services Agreement”);

WHEREAS, concurrently with the execution of this Agreement, Alibaba and HoldCo
have entered into a shared services agreement, pursuant to which Alibaba and
HoldCo will provide certain administrative and support services to each other
and their respective affiliates, in each case, on the terms set forth therein,
effective as of the Effective Time (the “Shared Services Agreement”);

WHEREAS, concurrently with the execution of this Agreement, Alibaba has entered
into an option agreement with HoldCo, pursuant to which HoldCo shall be granted
an option exercisable by HoldCo to acquire (or to designate any of its
Affiliates to acquire) certain real estate or the equity interest in certain
special purpose vehicles holding such real estate owned by Alibaba or Alibaba’s
Subsidiaries, effective as of the Effective Time (the “Real Estate Option
Agreement”); and

WHEREAS, subject to the terms and conditions of this Agreement, Alibaba, Yahoo!
and Softbank shall execute a release agreement in favor of JMY, JT, SX, HoldCo
and other parties referred to therein, which shall include a ratification of
certain prior transactions of Alibaba, substantially in the form attached hereto
as Exhibit E (the “Release Agreement” together with this Agreement, the IPCo
Promissory Note, the Security Documents (as defined below), Commercial
Agreement, Intellectual Property License and Software Technology Services
Agreement, Shared Services Agreement, and the Real Estate Option Agreement, and
together with the schedules, annexes and exhibits thereto, the “Transaction
Documents”);

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein and for other good and
valuable

 

2



--------------------------------------------------------------------------------

consideration, the receipt and adequacy of which are acknowledged, the Parties,
intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS AND TERMS

Section 1.01 Definitions.

(a) As used herein, the following terms shall have the following meanings:

“Account Pledge Agreements” means (a) the Account Collateral Pledge Agreement
made between JMY, as pledgor, and a collateral agent for Alibaba, in the form
attached as Annex A hereto, together with the “Control Agreements” referenced
therein, and (b) the Account Collateral Pledge Agreement made between JT, as
pledgor, and a collateral agent for Alibaba, in the form attached as Annex B
hereto, together with the “Control Agreements” referenced therein.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such
Person; provided that, for the purposes of this definition, “control” (including
with correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting Securities, by
Contract or otherwise.

“Alibaba Business” means the business of Alibaba and its Subsidiaries
(excluding, for the avoidance of doubt, the Business) as such businesses are
conducted as of the date hereof, together with any and all logical extensions of
the business of Alibaba and its Subsidiaries (other than extensions into the
Business in the PRC).

“Alibaba Competitor” means any entity or person that directly or indirectly
competes with Alibaba or any of its Subsidiaries in the Alibaba Business (or any
portion thereof) in the Business Area at any time during the Restricted Period
and/or whose business is or includes the Alibaba Business (or any portion
thereof) in the Business Area; provided that for purposes of this definition,
the “Alibaba Business” shall not include the provision of financing products,
the issuance of benefits, discounts and virtual currency provided under loyalty
programs (other than, in each case, group buying and online coupons related to
group buying) and the provision of foreign exchange services.

“Alibaba Costs” means the consolidated pre-tax costs and expenses incurred by
OpCo IT and its Subsidiaries in the course of providing the Software Technology
Services.

“Alibaba Independent Actions” means: (i) under this Agreement and under each
other Transaction Document (other than the Commercial Agreement, the
Intellectual Property License and Software Technology Services Agreement and the
Shared Services Agreement), all actions, consents, determinations, decisions,
directions, approvals, enforcement of rights,

 

3



--------------------------------------------------------------------------------

authorizations, registrations, declarations and filings to be taken or made by
Alibaba, or that are specified to be made or approved by the Independent
Directors, and (ii) under the Commercial Agreement, the Intellectual Property
License and Software Technology Services Agreement and the Shared Services
Agreement, all actions, consents, determinations, decisions, directions,
approvals, enforcement of rights, authorizations, registrations, declarations
and filings specified in such agreements to be taken by, or with the unanimous
approval of, the Independent Directors.

“Alibaba Shares” means ordinary shares of Alibaba, par value $0.000025 per
share.

“Assets” means all assets, properties and rights (including Intellectual
Property Rights) of every nature, kind and description, whether tangible or
intangible (including goodwill), whether real, personal or mixed, whether
accrued, contingent or otherwise, and whether now existing or hereinafter
acquired, and whether or not carried, reflected or specifically referred to, or
of a nature that would be carried, reflected or specifically referred to, in a
balance sheet.

“Beneficial Owner” of any Security means any Person who (i) directly or
indirectly owns all or any part of such Security, (ii) has the ability to derive
a financial benefit from such Security, (iii) has the ability to direct the
voting or Transfer of all or any part of such Security (including any Person who
is part of a larger committee or group that collectively has such ability), or
(iv) has the right (present, contingent or otherwise, and with or without the
passage of time, the occurrence of an event or upon one or more other
conditions) to become a Person described in any of clauses (i), (ii) and
(iii) of this definition.

“Business” means the business of providing payment and escrow services,
including but not limited to the provision of payment accounts, processing,
clearing, settlement, network and merchant acquisition services; pre-paid,
credit or debit cards or accounts; escrow accounts and processing; and cash on
delivery services, whether provided through online, mobile,
electronic or physical means.

“Business Area” means the entire world.

“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions located in Beijing, Hong Kong or the Cayman Islands
are authorized or obligated by Laws to close.

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under IFRS and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with IFRS.

“Cash and Cash Equivalents” means cash, checks, money orders, marketable
Securities, short-term instruments and other cash equivalents, funds in time and
demand deposits or similar accounts, and any evidence of Indebtedness issued or
guaranteed by the United States or the PRC.

 

4



--------------------------------------------------------------------------------

“Collateral” means, collectively, all the property (whether personal, real,
mixed or otherwise) which is subject or is intended to become subject to the
security interests or Liens granted by any of the Security Documents, including
the Pledged Assets.

“Confidential Information” means information delivered by or on behalf of a
Party to another Party or its Representatives (i) in connection with the
Transactions that is proprietary in nature and that was clearly marked or
labeled or otherwise adequately identified when received by such Party as being
confidential information of such delivering Party, or (ii) pursuant to
Section 7.09, provided that such term does not include information that (a) was
publicly known or otherwise known to such receiving Party prior to the time of
such disclosure, (b) subsequently becomes publicly known through no act or
omission by such receiving Party or any of its Representatives (and, in the case
of JMY, JT, IPCo, HoldCo or OpCo, through no act or omission of any potential
investor of OpCo or HoldCo), or (c) otherwise becomes known to such receiving
Party other than through disclosure by the delivering Party or any Person with a
duty to keep such information confidential.

“Contingent Consideration” means the aggregate value of any purchase price
adjustment, earnout or other contingent consideration in respect of a Liquidity
Event or Later Event, as applicable, paid to HoldCo, OpCo, any Subsidiary of
OpCo or HoldCo or any Beneficial Owner of Securities of HoldCo, when paid.

“Contract” means any loan or credit agreement, bond, debenture, note, mortgage,
indenture, lease, supply agreement, license agreement, development agreement or
other contract, agreement, obligation, commitment or instrument, including all
amendments thereto.

“Distribution” means the transfer of Cash and Cash Equivalents or other Assets
or rights by a Person to the Security owners of such Person with respect to
their Securities, whether by dividend, distribution, capital decrease, or
otherwise.

“Dollars” and “US$” shall each mean lawful money of the United States, and
payments of Dollars or US$ described in this Agreement, when due, shall be made
by wire transfer of immediately available funds.

“Enterprise Value of OpCo” means the Equity Value of OpCo plus its consolidated
outstanding Indebtedness, less Cash and Cash Equivalents.

“Equity Value of OpCo” means, in the case of a Liquidity Event or Later Event,
(a) the value of all Securities of OpCo outstanding immediately prior to
consummation of such Liquidity Event or Later Event implied by the consideration
for which the Securities or Assets are Transferred in such Liquidity Event or
Later Event plus (b) Contingent Consideration; (provided that (i) any portion of
the consideration described in foregoing clauses (a) and (b) consisting of
marketable Securities traded on a securities exchange shall be valued at Fair
Market Value and (ii) any portion of the items described in foregoing clauses
(a) and (b) consisting of consideration other than marketable Securities traded
on a securities exchange or cash, shall be valued according to the Valuation
Procedure); provided, that if the Liquidity Event is a Qualified IPO, the Equity
Value of OpCo shall be the pre-money valuation of all Securities of OpCo implied
by the offering price in such Qualified IPO.

 

5



--------------------------------------------------------------------------------

“Estate Planning Vehicles” means trusts formed by a Person for the sole benefit
of such Person or such Person’s Family Members (including any holding company
directly or indirectly held by such trusts), family limited partnerships and
other Persons formed for the sole benefit of such Person and such Person’s
Family Members.

“Fair Market Value” means (a) with respect to publicly traded Securities, the
volume weighted average trading price of such Securities for the last thirty
(30) consecutive trading days prior to the date on which the Fair Market Value
is being measured, as reported by Bloomberg L.P., (b) with respect to cash in a
currency other than Dollars, the value of such cash in Dollars based on the
average spot exchange note for the last thirty (30) consecutive trading days
prior to the date on which the Fair Market Value is being measured, as reported
by Bloomberg L.P., or (c) with respect to any other Securities or other Assets,
the fair market value, as of the date on which Fair Market Value is being
measured, determined by the Valuation Procedure.

“Family Members” means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, sibling, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law of a person, and shall include
adoptive relationships of the same type.

“Final Payment Date” means the date that the Liquidity Event Payment, Increase
Payment and the IPCo Promissory Note have been paid in full.

“Governmental Authority” means any instrumentality, subdivision, court,
administrative agency, commission, official or other authority of any country,
state, province, prefect, municipality, locality or other government or
political subdivision thereof, or any stock or securities exchange, or any
multi-national, quasi-governmental or self-regulatory or private body exercising
any regulatory, taxing, importing or other governmental or quasi-governmental
authority.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award of any Governmental Authority.

“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent,

(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor,

(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor,

 

6



--------------------------------------------------------------------------------

(iii) to purchase property, Securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation or

(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.

The amount of any Guarantee Obligation of any guaranteeing person shall be
deemed to be the lower of (a) an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee Obligation
is made and (b) the maximum amount for which such guaranteeing person may be
liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof.

“HoldCo Liquidity Event” means any of:

(a) a public offering covering the offer and sale of Securities of HoldCo;

(b) a Transfer of Beneficial Ownership of thirty-seven and one-half percent
(37.5%) or more of the Securities of HoldCo, with such percentage determined on
a fully-diluted basis, using the treasury stock method, with respect to either
voting or economic rights, whether in a single transaction or in a series of
transactions (whether related or unrelated); or

(c) a Transfer, whether in a single transaction or in a series of transactions
(whether related or unrelated), of all or substantially all of the Assets of
HoldCo (including, for the avoidance of doubt, shares or Assets of HoldCo’s
Subsidiaries).

“HoldCo Shareholder” means each of JMY and each other Person who (i) is or
becomes a “beneficial owner” (as defined in Rule 13d-3 of the Securities
Exchange Act of 1934, as amended) of any Securities of HoldCo or (ii) has the
right (present, contingent or otherwise, and with or without the passage of
time, the occurrence of an event or upon one or more other conditions) to become
a Person described in clause (i) of this definition.

“IFRS” shall mean International Financial Reporting Standards.

“Impact Payment” means a payment amount calculated as set forth in Schedule 7.1
to the Commercial Agreement.

“Indebtedness” of any Person at any date, means, without duplication,

(a) all indebtedness of such Person for borrowed money,

 

7



--------------------------------------------------------------------------------

(b) all obligations of such Person for the deferred purchase price of property
or services (other than current trade payables incurred in the ordinary course
of such Person’s business),

(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments,

(d) all indebtedness created or arising under any conditional sale or other
title retention agreement,

(e) all Capital Lease Obligations of such Person,

(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under or in respect of acceptances, letters of credit, surety bonds
or similar arrangements,

(g) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) through (f) above,

(h) all obligations of the kind referred to in clauses (a) through (g) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation, and

(i) all obligations of such Person in respect of Swap Agreements.

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity.

“Independent Directors” means the members of the Alibaba board of directors
designated by Yahoo! and Softbank and elected pursuant to the Shareholders
Agreement (and not designated by any non-Affiliate of Yahoo! or Softbank who is
a transferee of either of their Alibaba shares) taking action as described in
Section 7.11; provided that if neither Yahoo! nor Softbank has a director
designated and elected pursuant to the Shareholders Agreement, then the sole
Independent Director shall be an individual designated by a single holder, or
group of related holders acting together, of at least a majority of the
outstanding Alibaba Shares.

“Intellectual Property” means all

(a) patents, patent applications, and patent disclosures, including all
provisionals, reissuances, continuations, continuations-in-part divisions,
revisions, extensions, reexaminations and counterparts thereof, inventions
(whether patentable or unpatentable and whether or not reduced to practice) and
all improvements thereto;

 

8



--------------------------------------------------------------------------------

(b) trademarks, service marks, trade dress, logos, brand names, trade names,
domain names and corporate names, and all goodwill associated therewith and all
applications, registrations, and renewals in connection therewith;

(c) copyrights, works of authorship and copyrightable works, including software,
data and databases, website and other content, documentation and all
applications, registrations, and renewals in connection therewith; and

(d) trade secrets, know-how, information and/or technology of any kind
(including processes, procedures, research and development, ideas, concepts,
formulas, algorithms, compositions, production processes and techniques,
technical data, designs, drawings, specifications, research records and records
of inventions).

“Intellectual Property Rights” means any and all rights with respect to
Intellectual Property, throughout the world.

“Interest Rate” means two percent (2%) plus the two (2)-year U.S. Treasury rate
as published in The Wall Street Journal New York edition on the date in the
United States that the Initial Liquidity Event Payment is made or if such rate
ceases to be available or is not published, the most closely comparable rate.

“IPCo Note Amount” means, at any date of determination, the total amount of
principal outstanding and accrued unpaid interest under the IPCo Promissory Note
as of such date.

“Joinder Parties” means those Persons who have executed a Joinder Agreement.

“Laws” means any federal, state, territorial, foreign or local law, common law,
statute, ordinance, rule, regulation, code, measure, notice, circular, opinion
or executive order of any Governmental Authority.

“Liabilities” means any and all Indebtedness, liabilities and obligations,
whether accrued or fixed, absolute or contingent, matured or unmatured or
determined or determinable.

“Liens” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement or rights of preemption of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement and any capital lease having substantially the same economic effect as
any of the foregoing).

“Liquidity Event” means the earliest to occur of:

(a) a Qualified IPO;

(b) a Transfer of thirty-seven and one-half percent (37.5%) or more of the
Securities of OpCo, with such percentage determined on a fully-diluted basis,
using the treasury stock method, with respect to either voting or economic
rights, whether in a single

 

9



--------------------------------------------------------------------------------

transaction or in a series of transactions (whether related or unrelated), to an
Unrelated Third Party or to Unrelated Third Parties, pursuant to one or more
bona fide arms-length negotiated agreements; and

(c) a bona fide sale and exit from the Business through a sale of all or
substantially all of the Assets of OpCo (including, for the avoidance of doubt,
shares or Assets of OpCo’s Subsidiaries), to an Unrelated Third Party or to
Unrelated Third Parties, whether in a single transaction or in a series of
transactions (whether related or unrelated), pursuant to one or more bona fide
arms-length negotiated agreements.

“Management Group” means the specified or described management employees of
Alibaba or OpCo listed on Schedule 1.01; provided that JMY shall not be deemed a
member of the Management Group.

“MOFCOM” means the Ministry of Commerce of the People’s Republic of China.

“OpCo Competitor” means any entity or person that directly or indirectly
competes with OpCo or any of its Subsidiaries in the Business (or any portion
thereof) in the PRC at any time during the Restricted Period and/or whose
business is or includes the Business (or any portion thereof) in the PRC;
provided, that for purposes of this definition, the “Business” shall not include
the activities described in Section 7.13(a)(iii).

“OpCo Group” means OpCo and its Subsidiaries.

“OpCo IT” means Alipay (China) Information Technology Co. Ltd.

“Other Group” means Subsidiaries of HoldCo or other Persons in which HoldCo
directly or indirectly owns Securities or other economic interests but excluding
the OpCo Group.

“PBOC” means the headquarters of the People’s Bank of China located in Beijing
and not, for the avoidance of doubt, any regional or local office of the
People’s Bank of China.

“Person” means an individual, a partnership, a corporation, an association, a
limited liability company, a joint stock company, a trust, a joint venture, an
unincorporated organization, a group, a Governmental Authority or any other type
of entity.

“PRC” means the People’s Republic of China (for the purpose of this Agreement,
not including Hong Kong Special Administrative Region, Macao Special
Administrative Region or Taiwan).

“PRC Antitrust Laws” means the Antimonopoly Laws of the People’s Republic of
China, and various regulations and rules promulgated by the China State Council
and various ministerial level government departments that are relevant for the
implementation and enforcement of the Antimonopoly Laws.

 

10



--------------------------------------------------------------------------------

“Proceeding” means any action, suit, claim, hearing, proceeding, arbitration,
mediation, audit, inquiry, or investigation (whether civil, criminal,
administrative or otherwise) by any Person or Governmental Authority.

“Qualified IPO” means an initial public offering, covering the offer and sale of
Securities of OpCo, provided that: (i) the aggregate gross proceeds to OpCo and
HoldCo are not less than Seven Hundred Fifty Million Dollars (US$750,000,000)
and (ii) immediately following such offering, the Securities of OpCo sold in the
offering are listed on the largest capitalization listing tier of any of the
following: New York Stock Exchange, NASDAQ, London Stock Exchange, Hong Kong
Stock Exchange, Shenzhen Stock Exchange or Shanghai Stock Exchange (for example,
as of the date of this Agreement, for NASDAQ, the NASDAQ Global Select Market or
for the London Stock Exchange, Main Market Primary Listing).

“Related Party” of any Person means:

(a) any Person who, individually or as part of a group, Beneficially Owns more
than five percent (5%) of the Securities of such Person, determined on a
fully-diluted basis, using the treasury stock method,

(b) any officer or director, or individual performing an equivalent function, of
such Person or any Person named in clause (a),

(c) any Family Member of any such Person or any Person named in clause (a) or
(b), or

(d) any other Person in which any Person named in clauses (a), (b) or
(c) Beneficially Owns more than twenty percent (20%) of the Securities of such
Person, determined on a fully-diluted basis, using the treasury stock method.

“Related Party Transaction” means any transaction or Contract between
(a) HoldCo, OpCo, IPCo or any Person in which HoldCo, OpCo, or IPCo Beneficially
Owns more than twenty percent (20%) of the Securities of such Person, determined
on a fully-diluted basis, using the treasury stock method, on the one hand, and
(b) HoldCo, OpCo, IPCo or any Related Party of HoldCo, OpCo or IPCo on the other
hand, other than (x) as required by the Transaction Documents or (y) any
transaction or Contract between the Other Group and any Person who is a Related
Party of HoldCo (disregarding for this purpose clause (d) of the definition of
“Related Party”).

“Representatives” means a Person’s Affiliates, directors, managers, officers,
employees, agents, attorneys, consultants, advisors or other representatives.

“Royalty” has the meaning set forth for such term in the Intellectual Property
License and Software Technology Services Agreement.

“SAFE” means the State Administration of Foreign Exchange of the People’s
Republic of China.

 

11



--------------------------------------------------------------------------------

“Securities” means any equity capital or equity security, and rights, options or
warrants or other Contracts to purchase any equity capital or equity security,
and any equity capital or equity securities or Contracts of any type whatsoever
that are, or may become, convertible into or exchangeable for such equity
capital or equity security or that derive value, in whole or in part, from any
equity capital or equity security (including Swap Agreements), or represent the
right to share in the profits, income or revenues of the relevant Person.

“Security Documents” means the Legal Mortgages, the IPCo Asset Charge and, upon
its execution, any Shortfall Security Document; provided, that for purposes of
Sections 4.13, 7.15(n), 8.02(c) and 8.03(f) this definition shall not include a
Shortfall Amount Mortgage.

“Shareholders Agreement” means Alibaba’s Shareholders Agreement, dated as of
October 24, 2005, as amended.

“Software Technology Services Fee” has the meaning set forth for such term in
the Intellectual Property License and Software Technology Services Agreement.

“Solvent” means, with respect to any Person, that:

(i) the property of such Person, at a present fair saleable valuation, exceeds
the sum of its Liabilities (including the present value of contingent and
unliquidated Liabilities),

(ii) the present fair saleable value of the property of such Person exceeds the
amount that will be required to pay such Person’s probable Liabilities as they
become absolute and matured,

(iii) such Person has adequate capital to carry on its business, and

(iv) such Person has not incurred Liabilities beyond its ability to pay such
Liabilities as they mature.

In computing the amount of contingent or unliquidated Liabilities at any time,
such Liabilities will be computed at the amount which, in light of all the facts
and circumstances known at such time, represents the amount that can reasonably
be expected to become actual or matured Liabilities.

“Subsequent Liquidity Event” means, following a First Event, the earliest to
occur of:

(a) a Qualified IPO;

(b) a Transfer of thirty-seven and one-half percent (37.5%) or more of the
Securities of OpCo, with such percentage determined on a fully-diluted basis,
using the treasury stock method, with respect to either voting or economic
rights, whether in a single transaction or in a series of related transactions
(whether related or unrelated), to an Unrelated

 

12



--------------------------------------------------------------------------------

Third Party or to Unrelated Third Parties, pursuant to one or more bona fide
arms-length negotiated agreements;

(c) a bona fide sale and exit from the Business through a sale of all or
substantially all of the Assets of OpCo, to an Unrelated Third Party or to
Unrelated Third Parties, whether in a single transaction or in a series of
related transactions (whether related or unrelated), pursuant to one or more
bona fide arms-length negotiated agreements; and

(d) a HoldCo Liquidity Event.

“Subsidiary” means, with respect to any Person, each other Person in which the
first Person (i) owns or controls, directly or indirectly, share capital or
other equity interests representing more than fifty percent (50%) of the
outstanding voting stock or other equity interests, (ii) holds the rights to
more than fifty percent (50%) of the economic interest of such other Person,
including interest held through a VIE Structure or other contractual
arrangements, or (iii) has a relationship such that the financial statements of
the other Person may be consolidated into the financial statements of the first
Person under applicable accounting conventions.

“Swap Agreement” means any agreement with respect to any swap, hedge, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or Securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions.

“SX” means Xie Shihuang.

“Tax” or “Taxes” means any federal, state, county, national, provincial, local,
or foreign tax (including transfer taxes), charge, fee, levy, impost, duty, or
other assessment, including income, gross receipts, excise, employment, sales,
use, transfer, recording, license, payroll, franchise, severance, documentary,
stamp, occupation, windfall profits, environmental, highway use, commercial
rent, customs duty, capital stock, paid-up capital, profits, withholding, social
security, single business, unemployment, disability, real property, personal
property, registration, ad valorem, value added, alternative or add-on minimum,
estimated, or other tax or governmental fee of any kind whatsoever, imposed or
required to be withheld by any Governmental Authority, including any estimated
payments relating thereto, any interest, penalties, and additions imposed
thereon or with respect thereto.

“Transaction Expenses” means all expenses incurred in connection with the
applicable transaction, including underwriting fees as applicable, provided that
such expenses are customary and within a reasonable range.

“Transactions” means the transactions contemplated by the Transaction Documents.

“Transfer” means and includes any sale, assignment, encumbrance, hypothecation,
pledge, conveyance in trust, gift, transfer by bequest, devise or descent, or
other transfer or disposition of any kind, including but not limited to
transfers to receivers, levying

 

13



--------------------------------------------------------------------------------

creditors, trustees or receivers in bankruptcy proceedings or general assignees
for the benefit of creditors, whether voluntary or by operation of law, or by
forward or reverse merger, directly or indirectly; provided, that in no event
shall a Transfer of any HoldCo Securities (other than a HoldCo Security that
disproportionately derives its value from the value of OpCo (including tracking
stock)) be deemed to be a Transfer of any OpCo Securities.

“United States” means the United States of America.

“Unrelated Third Party” means any Person that is not a Related Party.

“VIE Structure” means the investment structure a non-PRC investor uses when
investing in a PRC company or business that typically operates in a regulated
industry. Under such investment structure, the onshore PRC operating entity and
its PRC shareholders enter into a number of Contracts with the non-PRC investor
(or a foreign invested enterprise incorporated in the PRC) and/or its onshore
WFOE pursuant to which the non-PRC investor achieves control of the onshore PRC
operating entity and also consolidates the financials of the onshore PRC entity
with those of the offshore non-PRC investor.

“WFOE” means wholly foreign owned enterprise formed under the Laws of the PRC.

Each of the following terms is defined in the Section set forth opposite of such
term:

 

TERM

  

SECTION

6th Anniversary    Section 2.09(f) 7th Anniversary    Section 2.09(f) Additional
Alibaba Shares    Section 7.15(l) Agreement    Preamble Alibaba    Preamble
Alibaba Bank    Section 10.16 Alibaba Share Collateral    Recitals Alibaba Share
Pledge    Section 7.15(k) beneficially own    Section 7.13(a)(i) Benefit   
Section 7.08 Benefiting Party    Section 7.08 Ceiling Amount    Section
2.09(b)(ii) Ceiling Amount Increase    Section 2.09(f) Claimant    Section
10.09(b) Closing    Section 2.13 Collateral Agent    Section 7.15(j) Commercial
Agreement    Recitals Cross-License Agreement    Section 2.10(c) Detriment   
Section 7.08 Directors’ Appointee    Section 7.12 Disclosure Letter    ARTICLE
IV

 

14



--------------------------------------------------------------------------------

Effective Time    Section 2.13 Excluded Assets    Section 2.02(a) Existing IP
Agreements    Section 7.15(p) Fee Letter    Section 7.15(j) First Event   
Section 2.09(c) Floor Amount    Section 2.09(b)(i) Floor Amount Increase   
Section 2.09(f) HoldCo    Preamble HoldCo Bank    Section 10.16 HoldCo Permitted
Operations    Section 7.03(d) ICC    Section 10.09(a) Increase Payment   
Section 2.09(f) Initial Banks    Section 10.16 Initial Liquidity Event Payment
   Section 2.09(d)(ii) Initial Make-Whole Payment    Section 2.09(d)(iv)
Intellectual Property License and Software Technology Services Agreement   
Recitals IPCo    Preamble IPCo Asset Charge    Recitals IPCo Promissory Note   
Recitals IPCo Share Collateral    Recitals IPO Transfer    Section 2.10(b) JMY
   Preamble JT    Preamble Later Event    Section 2.09(c) Legal Mortgage of
Alibaba Shares    Recitals Legal Mortgage of IPCo Shares    Recitals Legal
Mortgages    Recitals Liquidity Event Payment    Section 2.09(a) Make-Whole
Payment    Section 2.09(c) Management Group Schedule    Section 7.05(a) Meeting
Notice    Section 7.11(b) Non-Benefiting Party    Section 7.08 OpCo    Preamble
Outside Date    Section 9.01(a)(ii) Parties    Preamble Party    Preamble
Pledged Assets    Section 7.15(l) PwC    Section 8.03(m) Real Estate Option
Agreement    Recitals Regulatory Approvals    Section 7.02(a) Release Agreement
   Recitals Request    Section 10.09(b) Respondent    Section 10.09(b)
Restricted Period    Section 7.13(a) Retained Business Assets    Section 2.02(b)
Retained Business Liabilities    Section 2.05

 

15



--------------------------------------------------------------------------------

Retained Entity    Section 2.02(b) Retained Equity Interests    Section 2.02(b)
Shared Services Agreement    Recitals Shortfall Amount    Section 7.15(l)
Shortfall Amount Mortgage    Section 7.15(l) Shortfall Security Documents   
Section 7.15(l) Softbank    Preamble Substitution    Section 7.15(l) Third Bank
   Section 10.16 Total Taxes    Section 2.09(h) Transaction Documents   
Recitals Transaction Meeting    Section 7.11(a) Transferred Entity    Section
2.01(b) Transferred Equity Interests    Section 2.01(b) US Collateral    Section
7.15(l) Valuation Procedure    Section 10.16 Yahoo!    Preamble

Section 1.02 Construction. In this Agreement, unless the context otherwise
requires:

(a) any reference in this Agreement to “writing” or comparable expressions
includes a reference to facsimile transmission or comparable means of
communication (but excluding e-mail communications);

(b) words expressed in the singular number shall include the plural and vice
versa, and words expressed in the masculine shall include the feminine and
neutral genders and vice versa;

(c) references to Articles, Sections, Exhibits, Schedules and Recitals are
references to articles, sections, exhibits, schedules and recitals of this
Agreement;

(d) references to “day” or “days” are to calendar days;

(e) references to this “Agreement” or any other agreement or document shall be
construed as references to this Agreement or, as the case may be, such other
agreement or document as the same may have been, or may from time to time be,
amended, varied, novated or supplemented;

(f) a reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;

(g) the table of contents to this Agreement and all section titles or captions
contained in this Agreement or in any Schedule or Exhibit annexed hereto or
referred to herein are for convenience only and shall not be deemed a part of
this Agreement and shall not affect the meaning or interpretation of this
Agreement;

 

16



--------------------------------------------------------------------------------

(h) “include,” “includes,” and “including” are deemed to be followed by “without
limitation” whether or not they are in fact followed by such words or words of
similar import;

(i) the words “herein”, “hereof”, “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision; and

(j) references to a Person are also to its permitted successors and assigns and,
in the case of an individual, to his or her heirs and estate, as applicable.

Section 1.03 Schedules, Annexes and Exhibits. The Schedules, Annexes and
Exhibits to this Agreement are incorporated into and form an integral part of
this Agreement. If an Annex or Exhibit is a form of agreement, such agreement,
when executed and delivered by the parties thereto, shall constitute a document
independent of this Agreement.

ARTICLE II

TRANSFERS AND PAYMENT

Section 2.01 Transfers Prior to the Effective Time; Transfer of the Transferred
Equity Interests to OpCo.

(a) Prior to the Closing, Alibaba shall undertake, and cause its Subsidiaries to
undertake, the internal restructuring steps set forth on Schedule 2.01(a),
provided that such restructuring steps may be effected after the Closing if any
regulatory approvals required in connection with the steps set forth on Schedule
2.01(a) have not been obtained prior to the Closing.

(b) Upon the terms and subject to the conditions set forth herein, at the
Closing, Alibaba and its Subsidiaries shall convey, assign and transfer to OpCo,
and OpCo shall acquire and accept from Alibaba and its Subsidiaries, all of
Alibaba’s right, title and interest in and to all of the outstanding equity of
the entity set forth on Schedule 2.01(b) (such entity, the “Transferred Entity,”
and the equity in such entity, collectively, the “Transferred Equity
Interests”), provided that the transfer of the Transferred Equity Interests
pursuant to this Section 2.01(b) may be effected after the Closing if any
regulatory approvals required in connection with the transfer of the Transferred
Equity Interests have not been obtained prior to the Closing.

Section 2.02 Excluded Assets of the Business.

(a) Notwithstanding any provision in this Agreement to the contrary, OpCo shall
not acquire from Alibaba or any of its Subsidiaries at the Closing any assets of
the Business or of Alibaba or any of its Subsidiaries other than the Transferred
Equity Interests (the “Excluded Assets”).

(b) Subject to Section 2.10 but notwithstanding any other provision in this
Agreement to the contrary, OpCo shall not acquire from Alibaba or any of its
Subsidiaries any asset or right to the outstanding equity of the entities set
forth on Schedule 2.02(b) (each such entity, a “Retained Entity,” and the equity
in such entities, collectively, the “Retained

 

17



--------------------------------------------------------------------------------

Equity Interests”) or to any other assets set forth and described on
Schedule 2.02(b) (collectively, including the Retained Equity Interests, the
“Retained Business Assets”). Alibaba (and any of its applicable Subsidiaries)
shall solely and exclusively own and continue to own all right, title and
interest in and to the Retained Business Assets until such time when the
Retained Business Assets shall be transferred to OpCo pursuant to Section 2.10.

(c) After the Effective Time, HoldCo and OpCo shall take all actions (or shall
cause their respective Affiliates to take all actions) reasonably requested by
Alibaba to effect the provisions of this Section 2.02, including the prompt
return of any Excluded Assets and/or Retained Business Assets, that were owned
by Alibaba or any of its Subsidiaries and were transferred at any time prior to
the Closing or inadvertently at Closing (which Excluded Assets and/or Retained
Business Assets HoldCo and OpCo or their respective Affiliates shall be deemed
to hold in trust for the benefit of Alibaba or its Subsidiaries until returned
to Alibaba or its Subsidiaries).

Section 2.03 [Reserved].

Section 2.04 Assumption of Certain Obligations of the Business. Upon the terms
and subject to the conditions of this Agreement, OpCo agrees, effective as of
the Closing, to assume from Alibaba and its Subsidiaries, any Liabilities (known
or unknown) not already assumed, primarily related to the conduct of the
Business including without limitation those set forth on Schedule 2.04 other
than the Retained Business Liabilities.

Section 2.05 Retained Liabilities of the Business. Notwithstanding any provision
in this Agreement to the contrary, Alibaba and its Subsidiaries shall retain and
be responsible only for the Liabilities relating to the business of the Retained
Entities (the “Retained Business Liabilities”). The Retained Business
Liabilities shall remain the sole and exclusive obligation of Alibaba or any of
its Subsidiaries until such time when the Retained Equity Interests shall be
transferred to OpCo pursuant to Section 2.10.

Section 2.06 HoldCo IP Assets. As soon as reasonably practical following the
Effective Time but no sooner than OpCo has received an internet content provider
license, HoldCo shall convey, assign and transfer to OpCo, and OpCo shall
acquire and accept from HoldCo, HoldCo’s right title and interest in and to all
of HoldCo’s trademarks and domain names relating to the Business.

Section 2.07 [Reserved]

Section 2.08 Transfer of Employees.

(a) At or prior to the Closing, Alibaba agrees to engage in the internal
transfers of employees of Alibaba and its Subsidiaries set forth on Schedule
2.08(a).

(b) At or prior to the Final Payment Date, each of Alibaba and OpCo agrees that,
from time to time, if HoldCo notifies them that such transfer is necessary in
connection with HoldCo’s regulatory compliance, OpCo shall transfer to OpCo IT
any employees of itself and/or its Subsidiaries and Alibaba shall cause OpCo IT
to transfer to OpCo any employees of OpCo IT and/or OpCo IT's Subsidiaries, that
(i) prior to such transfer are

 

18



--------------------------------------------------------------------------------

primarily dedicated to the Business and (ii) HoldCo designates for such
transfer. All transfer, severance, Taxes or other costs and expenses associated
with such transfers under this Section 2.08(b) shall be borne by HoldCo (or
reimbursed by HoldCo to OpCo IT or Alibaba).

(c) In the case of each transfer described in Sections 2.08(a) and (b) above,
such transfer will be subject to the consent of each affected employee, and the
failure to procure the consent of any employee to such transfer will not
constitute a breach of this Section 2.08 by Alibaba or OpCo. Alibaba and OpCo
shall use reasonable efforts to encourage employees to consent to such
transfers, provided that, without limitation, “reasonable efforts” shall not,
for purposes of this sentence, require any party to offer any payment or
increase in compensation. Except with respect to the transfer, severance, Taxes
or other costs and expenses associated with transfers pursuant to
Section 2.08(b), OpCo shall reimburse Alibaba and its Subsidiaries for any
expense or liability incurred in connection with such transfers.

Section 2.09 Liquidity Event Payment Right.

(a) Upon the occurrence of a Liquidity Event, HoldCo shall immediately become
obligated, at the times and in the manner provided for herein, to pay to Alibaba
an amount (as adjusted herein, the “Liquidity Event Payment”) equal to:

(i) Thirty-seven and one-half percent (37.5%) of the Equity Value of OpCo less

(ii) Five Hundred Million Dollars (US$500,000,000).

For the avoidance of doubt, HoldCo shall not be required to pay the Liquidity
Event Payment more than once.

(b) Irrespective of the Equity Value of OpCo in a Liquidity Event, in no
circumstances shall the Liquidity Event Payment plus Five Hundred Million
Dollars (US$500,000,000) be:

(i) less than Two Billion Dollars (US$2,000,000,000) (as increased by any Floor
Amount Increase, the “Floor Amount”), or

(ii) greater than Six Billion Dollars (US$6,000,000,000) (as increased by any
Ceiling Amount Increase, the “Ceiling Amount”).

For the avoidance of doubt, it is understood that the Floor Amount and the
Ceiling Amount shall not limit the amount of the Impact Payment, if any.

(c) If, following a Liquidity Event described solely by clause (b) of the
definition thereof that represents a Transfer of thirty-seven and one-half
percent (37.5%) or more (but less than one hundred percent (100%)) of the
Securities of OpCo (a “First Event”), a Subsequent Liquidity Event occurs within
three (3) years after the date of the First Event (a “Later Event”), then as
soon as reasonably practicable and in any event within ninety (90) days
following the consummation of the Later Event, HoldCo shall (and in a Later
Event constituting a HoldCo Liquidity Event, the HoldCo Shareholders shall or
shall cause HoldCo to, provided

 

19



--------------------------------------------------------------------------------

that each HoldCo Shareholder other than JMY shall be severally but not jointly
liable for the obligations set forth in this parenthetical, pro rata in
accordance with the proportion of the amount of HoldCo Securities owned by such
HoldCo Shareholder to the amount of all HoldCo Securities held by all HoldCo
Shareholders who are obligated under this parenthetical; and provided further
that JMY shall be jointly and severally liable for the obligations set forth in
this parenthetical) pay to Alibaba an amount (the “Make-Whole Payment”) equal to
the excess, if any, of (i) thirty-seven and one-half percent (37.5%) of the
Equity Value of OpCo in the Later Event less Five Hundred Million Dollars
(US$500,000,000), over (ii) the Liquidity Event Payment from the First Event;
provided, that no more than one Later Event shall trigger a Make-Whole Payment.
For the avoidance of doubt, in no event shall a Make-Whole Payment be made if
the Liquidity Event Payment, had it been calculated with reference to the Later
Event rather than the First Event, plus Five Hundred Million Dollars
(US$500,000,000), would have been less than the Floor Amount. The foregoing
notwithstanding, the Make-Whole Payment shall be reduced as necessary to ensure
that the sum of the Liquidity Event Payment plus the Make-Whole Payment plus
Five Hundred Million Dollars (US$500,000,000) does not exceed the Ceiling
Amount. For the avoidance of doubt, the Make-Whole Payment shall not be required
to be paid more than once.

(d) (i) In the event of a Liquidity Event the proceeds of which (net of
Transaction Expenses and applicable taxes payable by OpCo or HoldCo) are in
excess of or equal to the Liquidity Event Payment amount plus the associated
Impact Payment amount, if any, plus the IPCo Note Amount, if any, HoldCo will
pay the Liquidity Event Payment, the associated Impact Payment, if any, and
HoldCo (on behalf of IPCo) or IPCo will pay the IPCo Note Amount, if any, in
each case to Alibaba as soon as reasonably practicable and in any event within
ninety (90) days following the consummation of such Liquidity Event; provided,
that any portion of the Liquidity Event Payment arising due to any Contingent
Consideration shall be paid by HoldCo to Alibaba as soon as reasonably
practicable following the payment of such Contingent Consideration and in any
event within ninety (90) days of the payment of such Contingent Consideration.

(ii) In the event of a Liquidity Event the proceeds of which (net of Transaction
Expenses and applicable taxes payable by OpCo or HoldCo) are less than the
Liquidity Event Payment amount plus the associated Impact Payment amount, if
any, plus the IPCo Note Amount, if any, HoldCo will pay all of the proceeds of
the Liquidity Event (net of Transaction Expenses and applicable taxes payable by
OpCo or HoldCo) to Alibaba (the “Initial Liquidity Event Payment”) as soon as
reasonably practicable and in any event within ninety (90) days following the
consummation of such Liquidity Event, with the remainder of the Liquidity Event
Payment plus the associated Impact Payment, if any, plus the IPCo Note Amount
after giving effect to the Initial Liquidity Event Payment, if any, to be paid
in three (3) equal installments due twelve (12), eighteen (18) and twenty-four
(24) months after the date of such Liquidity Event; provided, that any portion
of the Initial Liquidity Event Payment and the remainder of the Liquidity Event
Payment arising in each case due to any Contingent Consideration shall be paid
to Alibaba as soon as reasonably practicable following the payment of such
Contingent Consideration and in any event within ninety (90) days of the payment
of such Contingent Consideration. HoldCo shall apply the Initial Liquidity Event
Payment, in the discretion of HoldCo, either (x) to the satisfaction of the IPCo
Note Amount (which may be accomplished by the contribution or loan to IPCo of
the funds resulting from the Liquidity Event,

 

20



--------------------------------------------------------------------------------

provided that IPCo shall promptly deliver all of such funds to Lender (as
defined in the IPCo Promissory Note) as payments to be applied toward the
satisfaction of the IPCo Note Amount), prior to the satisfaction of the other
payments due hereunder or (y) ratably to the satisfaction of the IPCo Note
Amount, Impact Payment, if any, and the Liquidity Event Payment; provided, that
any amount applied to the satisfaction of the IPCo Note Amount shall be deemed
paid on behalf of IPCo pursuant to the IPCo Promissory Note; provided, further,
that Holdco shall be deemed to have elected to apply the Initial Liquidity Event
Payment pursuant to the foregoing clause (x), and IPCo shall accordingly be
deemed to be in payment default in respect of the IPCo Promissory Note to the
extent of the lesser of the IPCo Note Amount and the Initial Liquidity Event
Payment, if Holdco shall not have applied the Initial Liquidity Event Payment as
set forth above within ninety (90) days of the occurrence of a Liquidity Event.
IPCo shall pay the IPCo Note Amount, after giving effect to the foregoing
election, ratably with the other applicable obligations on the installment dates
referred to above; provided, that in any event IPCo shall pay the IPCo Note
Amount in full no later than the twenty-fourth (24th) month following the date
of said Liquidity Event.

(iii) In the event of a Later Event the proceeds of which (net of Transaction
Expenses and applicable taxes payable by OpCo or HoldCo) are in excess of or
equal to the Make-Whole Payment amount plus the associated Impact Payment
amount, if any, HoldCo will pay the Make-Whole Payment plus the associated
Impact Payment, if any, to Alibaba as soon as reasonably practicable and in any
event within ninety (90) days following the consummation of such Later Event;
provided, that any portion of the Make-Whole Payment arising due to any
Contingent Consideration shall be paid to Alibaba as soon as reasonably
practicable following the payment of such Contingent Consideration and in any
event within ninety (90) days of the payment of such Contingent Consideration.

(iv) In the event of a Later Event the proceeds of which (net of Transaction
Expenses and applicable taxes payable by OpCo or HoldCo) are less than the
Make-Whole Payment amount plus the associated Impact Payment amount, if any,
HoldCo will pay all of the proceeds of the Later Event (net of Transaction
Expenses and applicable taxes payable by OpCo or HoldCo) to Alibaba (the
“Initial Make-Whole Payment”) as soon as reasonably practicable and in any event
within ninety (90) days following the consummation of such Later Event, with the
remainder of the Make-Whole Payment plus the associated Impact Payment, if any,
to be paid in three (3) equal installments due twelve (12), eighteen (18) and
twenty-four (24) months after the date of such Later Event; provided, that any
portion of the Initial Make-Whole Payment and remainder of the Make-Whole
Payment arising in each case due to any Contingent Consideration shall be paid
to Alibaba as soon as reasonably practicable following the payment of such
Contingent Consideration and in any event within ninety (90) days of the payment
of such Contingent Consideration.

(v) Following a Liquidity Event or Later Event, interest shall (A) accrue daily
at an annual rate equal to the Interest Rate on the aggregate unpaid amount of
the Liquidity Event Payment and/or Make-Whole Payment, associated Impact
Payment, if any, and the IPCo Note Amount, if any, (B) compound monthly
(provided, that the monthly rate will be calculated so that the effective annual
rate remains the rate set forth in clause (A)), (C) be paid by HoldCo in arrears
on each date on which payment is made, and (D) be computed on the basis of a
three hundred sixty (360)-day year comprised of twelve (12) thirty (30)-day
months.

 

21



--------------------------------------------------------------------------------

(e) If the full Liquidity Event Payment is not made immediately upon such
Liquidity Event, and if the Intellectual Property License and Software
Technology Services Agreement remains in effect following the Liquidity Event
pursuant to its terms, then all fees paid thereunder (including the Royalty and
Software Technology Services Fee, but excluding the Alibaba Costs) shall then
and thereafter be applied to and credited towards the Liquidity Event Payment
then due and interest thereon.

(f) If a Liquidity Event does not occur within six (6) years of the Effective
Time (the “6th Anniversary”), the Floor Amount shall be increased by ten percent
(10%) on the 6th Anniversary, and shall be increased by ten percent (10%) on
each subsequent anniversary thereafter until a Liquidity Event occurs (the
“Floor Amount Increase”). If a Liquidity Event does not occur within seven
(7) years of the Effective Time (the “7th Anniversary”), the Ceiling Amount
shall be increased by five percent (5%) on the 7th Anniversary, and shall be
increased by five percent (5%) on each subsequent anniversary thereafter until a
Liquidity Event occurs (the “Ceiling Amount Increase”). The Floor Amount
Increase and the Ceiling Amount Increase shall be non-compounding and calculated
as the prescribed percentage of the original Floor Amount or the original
Ceiling Amount, as the case may be, net of any amounts paid under the IPCo
Promissory Note prior to each relevant anniversary. On the 7th Anniversary,
HoldCo shall pay to Alibaba the Floor Amount Increase for the 6th Anniversary
and the 7th Anniversary, if any. On each subsequent anniversary following the
7th Anniversary, HoldCo shall pay to Alibaba the Floor Amount Increase occurring
on such anniversary, if any (each such payment, an “Increase Payment”). Any
Increase Payment paid by HoldCo to Alibaba (or Alibaba’s designated
Subsidiaries, if applicable) shall be credited against HoldCo’s obligation to
make the Liquidity Event Payment and shall reduce the aggregate amount of the
Liquidity Event Payment otherwise payable by HoldCo.

(g) All payments to be made to Alibaba pursuant to this Section 2.09, as well as
the Impact Payment, shall be made (x) to Alibaba or, if permitted by Law, one or
more of Alibaba’s designated Subsidiaries, at Alibaba’s direction, in Dollars
(or, at Alibaba’s direction and if permitted by Law, PRC currency) or (y) if the
payment directed by Alibaba in clause (x) is not permitted by Law, then as
mutually agreed upon in writing by HoldCo and Alibaba, such agreement not to be
unreasonably withheld, conditioned or delayed by either party.

(h) If the total Taxes required by any Laws to be deducted, withheld, paid, or
incurred by any Person, in connection with any payment to be made to Alibaba or
any of its Subsidiaries pursuant to this Section 2.09 (“Total Taxes”) exceed the
Taxes under PRC Law that would have been imposed if such payment had been paid
by HoldCo directly to Alibaba and subject to Tax at the then-applicable
withholding, income or similar Tax rate on capital gains with respect to sales
of equity in PRC companies by foreign investors, then the payment shall be
increased so that Alibaba receives (and is entitled to retain), after deduction,
withholding or payment for or on account of such Total Taxes as the case may be
(including deduction, withholding or payment applicable to additional sums
payable under this sentence), the full amount of the payment that would have
been received if such payment had been paid by HoldCo directly to Alibaba and
subject to Tax under PRC Law at the then-applicable withholding, income, or
similar Tax rate on capital gains with respect to sales of equity in PRC
companies by foreign investors.

 

22



--------------------------------------------------------------------------------

Section 2.10 Transfers Upon Final Payment Date.

(a) On or as soon as reasonably practicable after the Final Payment Date,
Alibaba and its Subsidiaries shall convey, assign and transfer to OpCo or to
another Person designated by OpCo, and OpCo or such other Person shall acquire
and accept from Alibaba and its Subsidiaries, the Retained Business Assets
(subject to Section 2.10(c)).

(b) Notwithstanding Section 2.10(a), if the relevant stock exchange or
securities regulatory authority requires, in order to obtain its approval for a
Qualified IPO, that any of the Retained Business Assets or Retained Business
Liabilities, including Retained Equity Interests or some but not all of the
assets and/or liabilities of one or more Retained Entities, must be transferred
to OpCo prior to the Final Payment Date, such Retained Business Assets and
Retained Liabilities (including, if necessary, some but not all of the assets
and/or liabilities of one or more Retained Entities) will be transferred to OpCo
(subject to Section 2.10(c), in the case of the Retained Business Assets) within
the time such transfer is required by such Governmental Authority to be
completed in order to approve such Qualified IPO (the “IPO Transfer”), in which
case, however, the Royalty and Software Technology Services Fee (excluding
Alibaba Costs incurred by any of the Retained Entities from and after the date
that such Retained Entities have been transferred to OpCo) will continue to be
paid (and not credited against the Liquidity Event Payment) until the closing of
the Qualified IPO; provided, that if OpCo would not be permitted by applicable
Laws to continue paying the Royalty or the Software Technology Services Fee
(excluding Alibaba Costs incurred by any of the Retained Entities from and after
the date that such Retained Entities have been transferred to OpCo) following
the IPO Transfer, then it shall be a condition of the Parties’ obligation to
effect the IPO Transfer that the Parties’ shall have negotiated a mutually
agreeable prepayment by HoldCo of the estimated Royalty and Software Technology
Services Fee (but excluding the Alibaba Costs incurred by any of the Retained
Entities from and after the date that such Retained Entities have been
transferred to OpCo) for the fifteen (15) month period following the IPO
Transfer and, if the Qualified IPO closed prior to the end of such fifteen
(15) month period, the recipients of such prepayment shall refund a portion of
such amount proportional to the percentage of such fifteen (15) month period
remaining; provided, however, that if the Qualified IPO does not close within
fifteen (15) months of the IPO Transfer, OpCo shall, at Alibaba’s request,
transfer all such Retained Business Assets and Retained Business Liabilities
back to Alibaba and/or the Alibaba Subsidiaries designated by Alibaba as the
recipients of all or a portion of such transfer. For the avoidance of doubt,
OpCo shall have no obligation to transfer such Retained Business Assets and
Retained Business Liabilities back to Alibaba and/or Alibaba’s Subsidiaries if
the Final Payment Date has occurred within the fifteen (15) month period
following the IPO Transfer.

(c) The conveyance, assignment or transfer of any Retained Business Assets to
OpCo or any other Person pursuant to this Section 2.10 will be conditioned on
the execution and delivery by Alibaba, on the one hand, and OpCo and such other
Person, on the other hand, of a cross-license agreement (the “Cross-License
Agreement”), to become effective contemporaneously with the effectiveness of
such conveyance, assignment or transfer, pursuant to which each of Alibaba and
OpCo will receive a license to such Intellectual Property and Intellectual
Property Rights as is set forth in such cross-license agreement which (i) as of
the effective date of such conveyance, assignment or transfer, are owned or
licensable by the licensor party and (ii) were used in the course of the
licensee’s business under and in accordance

 

23



--------------------------------------------------------------------------------

with a license from the licensor party, or owned by the licensee party, during
the term of the Intellectual Property License and Software Technology Services
Agreement. Alibaba and OpCo shall agree to a mutually acceptable form of
Cross-License Agreement at or prior to the Effective Time on substantially the
terms set forth in Schedule 2.10 and on such other mutually agreed terms that
are customary for agreements of this type and consistent with the terms set
forth in Schedule 2.10.

Section 2.11 Demand Liquidity Event. At any time following the 10th anniversary
of the Effective Time, in the event that no Liquidity Event has yet occurred,
Alibaba will have the right, upon written direction to HoldCo, to cause HoldCo
and OpCo to use their best efforts to effect a Liquidity Event as soon as
practicable but in any event no later than one hundred eighty (180) days from
HoldCo’s receipt of such written notice, and the controlling HoldCo Shareholders
shall use all reasonable efforts to facilitate such Liquidity Event, provided
that HoldCo and OpCo have no obligation to effect a Liquidity Event (and the
HoldCo Shareholders shall have no obligation to facilitate) unless the Equity
Value of OpCo or the Enterprise Value of OpCo in such Liquidity Event would be
in excess of One Billion Dollars (US$1,000,000,000). In the circumstance of a
Liquidity Event pursuant to this Section 2.11, the Chief Executive Officer of
HoldCo shall determine in his sole discretion which form of Liquidity Event to
effect, provided, that if the Chief Executive Officer of HoldCo fails to so
elect within ninety (90) days of notice by Alibaba, then Alibaba shall have the
right to so elect the Liquidity Event in its sole discretion. The Floor Amount
will not apply to any Liquidity Event requested by Alibaba under this
Section 2.11 (except in the case where the Liquidity Event is effected by means
of a Transfer of more than thirty-seven and one-half percent (37.5%) but less
than one hundred percent (100%) of the Securities of OpCo, with such percentage
determined on a fully-diluted basis, using the treasury stock method to an
Unrelated Third Party or to Unrelated Third Parties, pursuant to one or more
bona fide arms-length negotiated agreements, in which case the Floor Amount will
apply), but otherwise the provisions of this Agreement regarding a Liquidity
Event shall apply.

Section 2.12 Commercial Agreement. Concurrently with the execution of this
Agreement, the Commercial Agreement will be entered into pursuant to which OpCo
agrees to provide payment processing services to Alibaba and its Subsidiaries
(including Taobao Marketplace and Taobao Mall) on preferential terms. The fees
to be paid by Alibaba and its Subsidiaries to OpCo for the services provided
under the Commercial Agreement will take into account Alibaba and its
Subsidiaries’ status as large volume customers and will be approved on an annual
basis by the Independent Directors. The Commercial Agreement will be
non-exclusive and will remain in effect for an auto-renewing fifty (50)-year
term, subject to Alibaba’s right to terminate upon one year’s prior written
notice. If in connection with a public offering of OpCo, the Commercial
Agreement is required by applicable regulatory authorities to be modified, a
one-time payment, the Impact Payment, may be payable by HoldCo to Alibaba to
compensate Alibaba for the overall impact of such adjustment.

Section 2.13 Intellectual Property License and Software Technology Services
Agreement. Concurrently with the execution of this Agreement, the Intellectual
Property License and Software Technology Services Agreement will be entered into
pursuant to which Alibaba will license to OpCo certain intellectual property and
technology and provide certain software technology services to OpCo and its
Subsidiaries. OpCo will pay to Alibaba (a) a

 

24



--------------------------------------------------------------------------------

royalty equal to a certain percentage of the consolidated revenue of OpCo and
its subsidiaries and (b) a software technology services fee. The royalty and the
software technology services fee consist of an expense reimbursement and a 49.9%
share of the consolidated pre-tax income of OpCo and its Subsidiaries. This
percentage reflects the existing relative function, risk and asset profiles of
the parties, and such percentage will decrease upon certain dilutive equity
issuances by OpCo and HoldCo; provided, however, that such percentage shall not
be reduced below 30%. The Intellectual Property License and Software Technology
Services Agreement shall terminate upon the earlier to occur of (i) such time as
it may be required to be terminated by applicable regulatory authorities in
connection with a Qualified IPO and (ii) the Final Payment Date.

Section 2.14 Closing. All transactions described herein (except any components
of which are explicitly provided to be effected at a later time) shall be
effective at the same time upon the satisfaction of conditions precedent to this
Agreement and the other Transaction Documents (the “Closing”), and all such
transactions (except any components of which are explicitly provided to be
effected at a later time) must be effective as a condition for any transaction
described herein to be deemed effective. The Closing shall take place at the
offices of Skadden, Arps, Slate, Meagher & Flom LLP located at 42nd Floor,
Edinburgh Tower, The Landmark, 15 Queen’s Road Central, Hong Kong, at 10:00 A.M.
(Hong Kong time), no later than the second (2nd) Business Day following the
satisfaction or waiver of the conditions precedent specified in Article VIII and
the other Transaction Documents (other than the conditions to be satisfied at
the Effective Time, but subject to the waiver or satisfaction of such
conditions), or at such other times and places as the Parties may mutually agree
in writing. The time and date on which the Closing occurs is called the
“Effective Time”.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF ALIBABA

Alibaba hereby represents and warrants to each of the other Parties as of the
date hereof as follows:

Section 3.01 Authority; Binding Effect.

(a) Alibaba has all requisite corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder. The execution
and delivery by Alibaba of this Agreement, and the performance by Alibaba of its
obligations hereunder, have been duly authorized by all requisite corporate
action on the part of Alibaba. The execution and delivery by Alibaba (or those
of its Affiliates that are parties to such agreements) of the other Transaction
Documents, and the performance by Alibaba (or those of its Affiliates that are
parties to such agreements) of its obligations thereunder, have been duly
authorized by all requisite corporate or other action on the part of Alibaba (or
those of its Affiliates that are parties to such agreements).

(b) The Transaction Documents, when executed and delivered by Alibaba (or, in
the case of certain Transaction Documents, those of Alibaba’s Affiliates that
are parties to such agreements), assuming due execution and delivery hereof by
each of the other

 

25



--------------------------------------------------------------------------------

parties hereto and thereto, constitute valid and binding obligations of Alibaba
(or such Affiliates) enforceable against Alibaba (or such Affiliates) in
accordance with their respective terms, except as such enforcement may be
limited by bankruptcy, insolvency or reorganization.

Section 3.02 Land Holding Company. Alibaba is not a land holding corporation for
the purposes of the Land Holding Companies Share Transfer Tax Law of the Cayman
Islands.

Section 3.03 Exclusivity of Representations. The representations and warranties
made by Alibaba in this Article III are the exclusive representations and
warranties made by Alibaba with respect to the Transferred Entities and the
Transferred Equity Interests. Alibaba hereby disclaims any other express or
implied representations or warranties, and the Transferred Equity Interests
shall be “as is,” “where is” and “with all faults.” Notwithstanding anything to
the contrary in this Agreement, Alibaba is not, directly or indirectly, making
any representations or warranties regarding any financial information, financial
projections or other forward looking statements with respect to Alibaba or the
Transferred Entities.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF

HOLDCO, OPCO AND IPCO

Except as set forth in the disclosure letter, dated as of the date hereof and
delivered to Alibaba, Yahoo! and Softbank by HoldCo, OpCo and IPCo in connection
with the execution and delivery of this Agreement (the “Disclosure Letter”),
each of HoldCo, OpCo and IPCo jointly and severally represents and warrants to
Alibaba, Yahoo! and Softbank as of the date hereof as follows:

Section 4.01 Organization and Qualification. Each of HoldCo, OpCo and IPCo is a
corporation duly organized, validly existing and in good standing under the Laws
of the jurisdiction of its organization with all requisite corporate power and
authority to own and operate its properties and to carry on its business as now
conducted.

Section 4.02 Authority; Binding Effect.

(a) Each of HoldCo, OpCo and IPCo has all requisite corporate power and
authority to execute and deliver this Agreement and the other Transaction
Documents and to perform its obligations hereunder and thereunder. The execution
and delivery by each of HoldCo, OpCo and IPCo of this Agreement and the other
Transaction Documents, and the performance by each of them of their respective
obligations hereunder and thereunder, have been duly authorized by all requisite
corporate action on the part of HoldCo, OpCo and IPCo, respectively. HoldCo,
OpCo and IPCo have duly executed this Agreement and each of the other
Transaction Documents to which it is a party.

(b) The Transaction Documents, when executed and delivered by HoldCo, OpCo and
IPCo, assuming due execution and delivery hereof by each of the other parties
hereto, constitutes valid and binding obligations of HoldCo, OpCo and IPCo
enforceable

 

26



--------------------------------------------------------------------------------

against each of them in accordance with their respective terms, except as such
enforcement may be limited by bankruptcy, insolvency or reorganization.

Section 4.03 No Conflicts, Consents and Approvals. The execution and delivery of
the Transaction Documents and the performance by each of HoldCo, OpCo and IPCo
of its respective obligations hereunder and thereunder will not violate or
conflict with, or constitute a default or breach (either alone or with the
giving of notice and/or the passage of time) under or accelerate or permit the
acceleration of the performance required by, or result in or require the
creation or imposition of any Lien under, any of the terms or provisions of
(i) the Business License and the Articles of Association of HoldCo, OpCo or IPCo
or their other organizational or charter documents, (ii) any Contract to which
HoldCo, OpCo, IPCo or any of their respective Affiliates is a party or any of
their respective properties or other Assets is subject; or (iii) any approval,
license, permit, Laws or judgment, order or decree of a Governmental Authority
applicable to HoldCo, OpCo, or IPCo or any of their respective properties or
Assets; except, in the case of clauses (ii) or (iii), for any such default,
breach, acceleration or imposition as would not materially impair the ability of
HoldCo, OpCo, or IPCo to perform its obligations under the Transaction Documents
or to operate the Business after the Closing in substantially the same manner as
operated by Alibaba immediately prior to the Closing. No material filing or
registration with or approval, consent or authorization of, or notice to any
Governmental Authority or third party is required for HoldCo, OpCo, or IPCo to
enter into and to perform its obligations under the Transaction Documents or to
operate the Business after the Closing in substantially the same manner as
operated by Alibaba immediately prior to the Closing.

Section 4.04 [Reserved]

Section 4.05 No Litigation. As of the date prior to the date hereof, there is no
Proceeding pending or, to the knowledge of HoldCo, threatened against HoldCo,
OpCo or IPCo, by or before any Governmental Authority or arbitration court or
panel that (a) challenges or calls into question HoldCo, OpCo or IPCo’s
authority to enter into any of the Transaction Documents or consummate the
Transactions, (b) challenges or calls into question the enforceability of any of
the Transaction Documents, or (c) would, if not resolved in favor of HoldCo,
OpCo or IPCo, as applicable, have a material adverse effect on the operation of
the Business or on Alibaba or Alibaba’s Subsidiaries after the Effective Time as
contemplated herein.

Section 4.06 Creditors. None of HoldCo, OpCo and IPCo is entering into the
Transactions with actual intent to hinder, delay or defraud either present or
future creditors. As of the date hereof, as of immediately prior to the Closing
and as of immediately after the Closing (but in each case excluding any
Liability for the Liquidity Event Payment, the Make-Whole Payment, the Impact
Payment and the Increase Payment), HoldCo, OpCo, IPCo and their respective
Subsidiaries will be Solvent and will have adequate capital to carry on their
respective businesses.

Section 4.07 HoldCo Operations. HoldCo has no Liabilities or obligations
(including the expected value of contingent obligations), other than Liabilities
or obligations incurred pursuant to this Agreement, in excess of Twenty-Five
Million Dollars (US$25,000,000). HoldCo has no more than fifty (50) employees.

 

27



--------------------------------------------------------------------------------

Section 4.08 No Related Party Transactions. There are no Related Party
Transactions by HoldCo, OpCo, IPCo or any OpCo Subsidiaries.

Section 4.09 Business Assets.

(a) Immediately after the Effective Time, except for the Retained Business
Assets and the Retained Business Liabilities (including the assets and
liabilities of the Retained Entities), Alibaba and its Subsidiaries will not own
any material assets, properties or rights that are used in the conduct of the
Business as conducted as of the date hereof. Immediately after the Effective
Time, HoldCo and its Subsidiaries and the Retained Entities will not own any
material assets, properties or rights that are used in the conduct of the
Alibaba Business. Immediately after the Effective Time, HoldCo and HoldCo’s
Subsidiaries will not own any Intellectual Property not used exclusively in the
Business and/or the business of the Other Group. Immediately after the Effective
Time, the OpCo Group and the Retained Entities will not own any Intellectual
Property or Intellectual Property Rights not used exclusively in the Business.

(b) Section 4.09(b) of the Disclosure Letter sets forth a summary, as of the
date hereof, of (i) all of the material Assets of HoldCo and its Subsidiaries
and the Transferred Entity relating to the Business and (ii) all of the material
Contracts to which HoldCo or any of its Subsidiaries or the Transferred Entity
is a party. HoldCo and its Subsidiaries (other than members of the Other Group)
and the Transferred Entity do not have any employees who are not primarily
dedicated to the Business.

(c) Section 4.09(c) of the Disclosure Letter sets forth a summary, as of the
date hereof, of (i) all of the material Assets of the Retained Entities relating
to the Business and (ii) all of the material Contracts to which any of the
Retained Entities is a party. Neither the OpCo Group nor the Retained Entities
have any employees who are not primarily dedicated to the Business.

(d) Section 4.09(d) of the Disclosure Letter sets forth, as of the date hereof,
a true and correct list of all Intellectual Property and Intellectual Property
Rights owned or held by HoldCo, OpCo and their respective Subsidiaries (other
than the Other Group). As of the date hereof, HoldCo, OpCo and their respective
Subsidiaries (other than the Other Group) do not own Intellectual Property or
Intellectual Property Rights other than as necessary for the conduct of the
Business. As of the date hereof, the Other Group does not own any Intellectual
Property or Intellectual Property Rights that are used in the conduct of the
Business or the Alibaba Business as conducted as of the date hereof. As of the
date hereof, the Other Group only owns Intellectual Property (or Intellectual
Property Rights therein) that are exclusively used by the Other Group.

Section 4.10 Ownership of Alibaba Share Collateral. As of the Effective Time,
IPCo has good and marketable title to the Alibaba Share Collateral free and
clear of all Liens other than the Legal Mortgage of Alibaba Shares.

 

28



--------------------------------------------------------------------------------

Section 4.11 Ownership of IPCo Share Collateral.

(a) The authorized capital of IPCo consists of US$50,000 divided into 50,000
shares, par value US$1.00. As of the date hereof, all issued and outstanding
shares of IPCo are duly authorized and validly issued, fully paid,
non-assessable, and free and clear of all Liens. As of the Effective Time, all
issued and outstanding shares of IPCo shall be duly authorized and validly
issued, fully paid, non-assessable, and free and clear of all Liens other than
the Legal Mortgage of IPCo Shares. There shall be no pre-emptive or other
outstanding rights, options, warrants, conversion rights or other similar
agreements or understandings for the purchase or acquisition of any shares of
IPCo. As of the date hereof, JMY owns one hundred percent (100%) of the issued
and outstanding shares of IPCo and has good and marketable title to all of the
issued and outstanding shares of IPCo free and clear of all Liens. As of the
Effective Time, JMY and JT shall collectively own one hundred percent (100%) of
the issued and outstanding shares of IPCo and shall have good and marketable
title to the IPCo Share Collateral free and clear of all Liens other than the
Legal Mortgage of IPCo Shares. There are no other Securities of IPCo
outstanding.

(b) IPCo:

(i) has not created, issued, incurred, assumed, become liable in respect of or
suffered to exist any, and has no, Liabilities except Liabilities pursuant to
the Transaction Documents and Liabilities incident to the maintenance of its
existence,

(ii) has not created, incurred, assumed or suffered to exist, and is not subject
to, any Lien upon any of its Assets other than (A) as of the Effective Time, the
Legal Mortgage of Alibaba Shares, (B) as of the Effective Time, the IPCo Asset
Charge and (C) inchoate Liens imposed by Law incurred in the ordinary course of
business (on Assets other than the Alibaba Shares) not yet due and payable and
which do not relate to Indebtedness,

(iii) has not Transferred any of its Assets, directly or indirectly,

(iv) has not declared or made or resolved to declare or make any Distributions,
either directly or indirectly,

(v) has not made any advance, loan, extension of credit (by way of guarantee or
otherwise) or capital contribution to, or purchased any capital stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or make any other investment in, any Person,

(vi) other than entering into the Transaction Documents and incident to the
maintenance of its existence, has not entered into, engaged in, or undertaken
any activity, business or transaction, including any purchase, sale, lease or
exchange of property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Person other than as expressly
permitted by the Transaction Documents, and

(vii) has not entered into any transaction with an Affiliate other than the
Transaction Documents or incident to its creation and the maintenance of its
existence.

 

29



--------------------------------------------------------------------------------

Section 4.12 Ownership of OpCo Share Capital. HoldCo is the legal owner of all
of the issued and outstanding capital stock of OpCo, free and clear of all
Liens. There are no other Securities of OpCo outstanding. There is no
outstanding call on any of HoldCo’s equity interests in OpCo and all of its
equity interests in OpCo are fully paid in compliance with the requirements of
PRC Laws.

Section 4.13 Security. (a) The execution and delivery of the Security Documents,
together with the actions taken on or prior to the Effective Time pursuant to
Section 8.03(j) and any actions required to be taken pursuant to
Section 7.15(l), will be effective to create in favor of Alibaba’s collateral
agent under each such Security Document, as applicable, a valid and perfected
first priority Lien on the Collateral; (b) as of the Effective Time, no filing,
recordation, re-filing or re-recording will be necessary to perfect the Liens of
the Security Documents; and (c) no authorization, approval or other action by,
and no notice to or filing with, any Governmental Authority is required for
either (i) the pledge or grant by IPCo of the Liens purported to be created in
favor of Alibaba’s collateral agent under each such Security Document, as
applicable, pursuant to the Security Documents or (ii) the exercise by Alibaba’s
collateral agent under each such Security Document, as applicable, of any rights
or remedies in respect of the Collateral (whether specifically granted or
created pursuant to the Security Documents or created or provided for by
applicable Laws).

Section 4.14 Choice of Law; Jurisdiction. In any Proceeding in the PRC or the
Cayman Islands to enforce this Agreement or any other Transaction Document, the
choice of New York and Cayman Islands law (for enforcement in the PRC) as the
governing law hereof and thereof will be recognized and such Laws will be
applied. The agreement by HoldCo, OpCo, IPCo, JMY and JT to resolve disputes
arising under the Transaction Documents in Singapore under the rules of the ICC
is legal, valid, binding and enforceable in the PRC and the Cayman Islands, and
any arbitral award made pursuant to such arbitration will be recognized and
enforceable against each of HoldCo, OpCo, IPCo, JMY and JT and its respective
Assets in the PRC and the Cayman Islands, provided that there is no manifest
defect in the procedure of such arbitration Proceeding. Each of the Transaction
Documents is in such legal form under the Laws of the PRC and the Cayman
Islands that it is capable of enforcement under the Laws of the PRC and the
Cayman Islands.

Section 4.15 Compliance with Laws. Each of HoldCo, OpCo and IPCo is in material
compliance with all applicable Laws in respect of the conduct of its business
and the ownership of its Assets.

Section 4.16 Indebtedness. IPCo does not have any Liabilities other than in
respect of the Transaction Documents.

Section 4.17 Taxes. IPCo has filed all Tax returns required to be filed by it
and has paid all income Taxes payable by it which have become due pursuant to
such Tax returns and all other Taxes and assessments payable by it which have
become due, other than those not yet delinquent and those contested in good
faith and for which adequate reserves have been established.

 

30



--------------------------------------------------------------------------------

Section 4.18 Ownership of Assets; Liens. IPCo has good, valid and marketable
title to all of its Assets. None of the Assets of IPCo are subject to any Liens,
other than (a) the Legal Mortgage of Alibaba Shares, (b) the IPCo Asset Charge
and (c) inchoate Liens imposed by Law incurred in the ordinary course of
business (on Assets other than the Alibaba Shares) not yet due and payable which
do not relate to Indebtedness.

Section 4.19 No Default. No Default or Event of Default has occurred under the
IPCo Promissory Note.

Section 4.20 IPCo Organizational Documents. As of the date hereof, the
organizational documents of IPCo are in the form provided to Yahoo! and Softbank
and the directors of IPCo consist solely of JMY and JT. As of the Effective
Time, the organizational documents of IPCo are substantially in the form
attached hereto as Exhibit F and the directors of IPCo consist solely of a
designee of Softbank, a designee of Yahoo!, JMY and JT.

Section 4.21 Employees. IPCo has no employees.

Section 4.22 Land Holding Company. IPCo is not a land holding corporation for
the purposes of the Land Holding Companies Share Transfer Tax Law of the Cayman
Islands.

Section 4.23 Special Purpose Vehicle Ownership. Each of the entities set forth
in Section 4.23 of the Disclosure Letter has no material assets or material
liabilities other than (a) with respect to those entities that are categorized
therein as direct property holders, (i) the property described therein,
(ii) incidental personal property and other assets necessary for the ownership
or operation of the applicable property and (iii) incidental liabilities arising
in connection with the ownership and operation of the applicable property, and
(b) with respect to those entities that are categorized therein as holding
companies, the equity interests described therein.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF JMY AND JT

To induce Alibaba, Yahoo! and Softbank to enter into this Agreement, except as
set forth in the Disclosure Letter, each of JMY and JT hereby jointly and
severally represents and warrants to each of Yahoo!, Softbank and Alibaba as of
the date hereof as follows:

Section 5.01 Authority; Binding Effect. The Transaction Documents, when executed
and delivered by each of JMY and JT, assuming due execution and delivery hereof
by each of the other parties hereto, constitutes valid and binding obligations
of JMY and JT enforceable against each of JMY and JT in accordance with their
respective terms, except as such enforcement may be limited by bankruptcy,
insolvency or reorganization.

Section 5.02 No Conflicts, Consents and Approvals. The execution and delivery of
the Transaction Documents and the performance by each of JMY and JT of his
respective obligations hereunder and thereunder will not violate or conflict
with, or constitute a default or breach (either alone or with the giving of
notice and/or the passage of time) under or

 

31



--------------------------------------------------------------------------------

accelerate or permit the acceleration of the performance required by, or result
in or require the creation or imposition of any Lien under, any of the terms or
provisions of (i) any Contract to which JMY or JT is a party or any of their
respective properties or other assets is subject; or (ii) any approval, license,
permit, Laws or judgment, order or decree of a Governmental Authority applicable
to JMY or JT or any of their respective properties or assets; except, in the
case of clauses (i) or (ii), for any such default, breach, acceleration or
imposition as would not materially impair the ability of JMY or JT to perform
his obligations under the Transaction Documents. Except as listed in
Section 5.02 of the Disclosure Letter, no material filing or registration with
or approval, consent or authorization of, or notice to any Governmental
Authority or third party is required for JMY or JT to enter into and to perform
his respective obligations under the Transaction Documents.

Section 5.03 Creditors. Neither JMY nor JT is entering into the Transactions
with actual intent to hinder, delay or defraud either present or future
creditors. As of the date hereof, as of immediately prior to the Closing and as
of immediately after the Closing (but in each case excluding any Liability for
the Liquidity Event Payment, the Make Whole Payment, the Impact Payment and the
Increase Payment), JMY and JT will be Solvent.

Section 5.04 Ownership of HoldCo. JMY and SX own all of the issued and
outstanding share capital of HoldCo.

Section 5.05 Ownership of IPCo. As of the date hereof, JMY owns one hundred
percent (100%) of the issued and outstanding shares of IPCo and has good and
marketable title to the issued and outstanding shares of IPCo free and clear of
all Liens. As of the Effective Time, JMY and JT shall collectively own one
hundred percent (100%) of the issued and outstanding shares of IPCo and shall
have good and marketable title to the IPCo Share Collateral free and clear of
all Liens other than the Legal Mortgage of IPCo Shares.

Section 5.06 Representations and Warranties of HoldCo, OpCo and IPCo. To the
knowledge of JMY and JT as of the date hereof, the representations and
warranties of HoldCo, OpCo and IPCo set forth in Article IV are true and
correct.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF YAHOO! AND SOFTBANK

To induce HoldCo, OpCo, IPCo, JMY and JT to enter into this Agreement, each of
Yahoo! and Softbank hereby severally, and not jointly, as to itself, represents
and warrants to each of HoldCo, OpCo, IPCo, JMY and JT as of the date hereof as
follows:

Section 6.01 Authority; Binding Effect.

(a) Each of Yahoo! and Softbank has all requisite corporate power and authority
to execute and deliver this Agreement and to perform its obligations hereunder.
The execution and delivery by each of Yahoo! and Softbank, and the performance
by each of them of their

 

32



--------------------------------------------------------------------------------

respective obligations thereunder, have been duly authorized by all requisite
corporate or other action on the part of Yahoo! and Softbank, respectively.

(b) This Agreement and the Release Agreement, when executed and delivered by
each of Yahoo! and Softbank assuming due execution and delivery hereof by each
of the other parties hereto, constitutes valid and binding obligations of Yahoo!
and Softbank enforceable against each of Yahoo! and Softbank in accordance with
their respective terms, except as such enforcement may be limited by bankruptcy,
insolvency or reorganization.

Section 6.02 No Conflicts, Consents and Approvals. The execution and delivery of
this Agreement and the Release Agreement and the performance by each of Yahoo!
and Softbank of its respective obligations hereunder and thereunder will not
violate or conflict with, or constitute a default or breach (either alone or
with the giving of notice and/or the passage of time) under or accelerate or
permit the acceleration of the performance required by, any of the terms or
provisions of (i) the organizational or charter documents of each of Yahoo! and
Softbank, (ii) any material Contract to which Yahoo! and Softbank or any of
their respective Affiliates is a party or any of their respective properties or
other Assets is subject or (iii) any approval, license, permit, Laws or
judgment, order or decree of a Governmental Authority applicable to Yahoo! and
Softbank or any of their respective properties or Assets; or except, in the case
of clauses (ii) and (iii), for any such default, breach, acceleration or
imposition as would not materially impair the ability of Yahoo! or Softbank to
perform its obligations under this Agreement and the Release Agreement. No
material filing or registration with or approval, consent or authorization of,
or notice to any Governmental Authority or third party is required for Yahoo! or
Softbank to enter into and to perform its obligations under this Agreement and
the Release Agreement.

Section 6.03 Organization and Qualification. Each of Yahoo! and Softbank is a
corporation duly organized, validly existing and, where applicable, in good
standing under the Laws of the jurisdiction of its organization with all
requisite corporate power and authority to own and operate its properties and to
carry on its business as now conducted.

Section 6.04 No Litigation. Except as listed on Schedule 6.04, as of the date
prior to the date hereof, there is no litigation pending against Yahoo! or
Softbank that relates to OpCo.

ARTICLE VII

COVENANTS

Section 7.01 Confidentiality. Each Party, and each Party’s Representatives who
receive Confidential Information as permitted hereunder, shall maintain the
confidentiality of Confidential Information in accordance with the procedures
adopted by such Party in good faith to protect confidential information of third
parties generally delivered to such Party, provided that such Party may deliver
or disclose Confidential Information to:

(a) such Party’s Representatives, and Persons related thereto (including, with
respect to HoldCo and OpCo, potential investors therein) who are informed of

 

33



--------------------------------------------------------------------------------

the confidentiality obligations of this Section 7.01, provided that such Party
shall be responsible for any violation of such Party’s applicable procedures
made by any such Person,

(b) any Governmental Authority having jurisdiction over such Party to the extent
required by applicable Laws,

(c) any other Person to which such delivery or disclosure may be required (i) to
effect compliance with any Laws applicable to such Party, or (ii) in response to
any subpoena or other legal process, or

(d) as permitted under Section 10.06;

provided that, in the cases of clauses (b) and (c), the disclosing Party shall
provide each other Party with prompt written notice thereof so that the
appropriate Party may seek (with the cooperation and reasonable efforts of the
disclosing party) a protective order, confidential treatment or other
appropriate remedy, and in any event shall furnish only that portion of the
information which is reasonably necessary for the purpose at hand and shall
exercise reasonable efforts to obtain reliable assurance that confidential
treatment will be accorded such information to the extent reasonably requested
by any other Party.

Section 7.02 Commercially Reasonable Efforts; Certain Governmental Matters.

(a) Each of Alibaba, OpCo, IPCo, JMY, JT and HoldCo shall cooperate and use its
respective commercially reasonable efforts to fulfill or cause to be fulfilled
as promptly as practicable the conditions precedent to the other Parties’
obligations hereunder, including securing as promptly as practicable all
consents, approvals, registrations, waivers and authorizations required in
connection with the Transactions. Without limiting the generality of the
foregoing, HoldCo, OpCo, IPCo and Alibaba shall make all filings and submissions
(if required) by the:

(i) PRC Antitrust Laws,

(ii) regulations by the PBOC with respect to licensing requirements and other
compliance matters,

(iii) regulations of MOFCOM with respect to technology import registration,

(iv) regulations by SAFE with respect to foreign currency payment obligations,
and

(v) Intellectual Property related laws and regulations and the requirements
thereunder with respect to registration, filing and approval by the PRC State
Intellectual Property Office, the China Trademark Office and the National
Copyright Administration and any other Laws (collectively, to the extent
required, the “Regulatory Approvals”) as promptly as practicable after the date
hereof and promptly file any additional information requested as soon as
practicable after receipt of such request therefor.

 

34



--------------------------------------------------------------------------------

(b) Each of Alibaba, OpCo, IPCo, JMY, JT and HoldCo shall cooperate with each
other and shall furnish to the other Parties all information necessary or
desirable in connection with requesting and obtaining the Regulatory Approvals,
and in connection with resolving any investigation or other inquiry by any
Governmental Authority under any Laws with respect to the Transactions. Each of
the Parties shall promptly inform each other Party of any communication with,
and any proposed understanding, undertaking or agreement with, any Governmental
Authority regarding the foregoing. No Party shall participate in any meeting
with any Governmental Authority in respect of any filings, investigations or
other inquiries to the extent relating to a Regulatory Approval without giving
the other Parties prior notice of such meeting, and reasonable opportunity to
participate, if permitted by the Governmental Authority. The Parties shall
consult and cooperate with one another in connection with any analyses,
appearances, presentations, memoranda, briefs, arguments, opinions and proposals
made or submitted by or on behalf of any Party in connection with all meetings,
actions and proceedings to the extent relating to the Regulatory Approvals
(including, with respect to making a particular filing, by providing copies of
all such documents to the non-filing Party and their advisors at least two
(2) Business Days prior to filing and, if requested, giving due consideration to
all reasonable additions, deletions or changes suggested in connection
therewith).

(c) In furtherance of this Section 7.02, and notwithstanding anything herein to
the contrary, Alibaba, OpCo, IPCo, JMY, JT and HoldCo shall each use
commercially reasonable efforts to resolve such objections, if any, as may be
asserted by any Governmental Authority with respect to the Transactions in
connection with the Regulatory Approvals as promptly as reasonably practicable.

(d) In the event any Proceeding is commenced which threatens or questions the
validity or legality of the Transaction Documents or the Transactions or seeks
damages in connection therewith, the Parties agree to cooperate and use all
reasonable efforts to defend against such Proceeding and, if an injunction or
other order is issued in any such Proceeding, to use all reasonable efforts to
have such injunction or other order lifted, and to cooperate reasonably
regarding any other impediment to the consummation of the Transactions.

Section 7.03 Restrictions on Operations.

(a) Other than (i) its ownership of the OpCo Group and the Other Group and
(ii) the HoldCo Permitted Operations (as defined below), HoldCo will have no
other businesses, Assets or Liabilities except as permitted by this
Section 7.03.

(b) IPCo will have no business, Assets or Liabilities other than as expressly
specified in the Transaction Documents or customary obligations incidental to
the maintenance of its existence.

(c) The Business will be operated exclusively by the OpCo Group (other than
(i) until such time as they are transferred to OpCo pursuant to Section 2.10,
the operations of the Business associated with the Retained Business Assets and
Retained Business Liabilities and (ii) merchant acquisition, customer service
and software development services

 

35



--------------------------------------------------------------------------------

provided to facilitate the Business, which may be subcontracted pursuant to one
or more arms-length, market rate agreements).

(d) HoldCo may have operations necessary or incidental to the management of
HoldCo’s ownership of the Other Group, which operations will be limited to (i) a
staff of up to fifty (50) employees and (ii) total Liabilities, other than
Liabilities or obligations incurred pursuant to this Agreement, not to exceed
Twenty-Five Million Dollars (US$25,000,000), which Liabilities may be incurred
in transactions with or in respect of the Other Group (such operations and
Liabilities, the “HoldCo Permitted Operations”); provided, however, that HoldCo
may incur Indebtedness (only in an approved Related Party Transaction or to an
Unrelated Third Party or to Unrelated Third Parties, pursuant to one or more
bona fide arms-length negotiated agreements) where all of the proceeds from such
Indebtedness (net of Transaction Expenses) are (x) simultaneously paid or
contributed to OpCo or (y) used to pay the IPCo Note Amount, the Increase
Payment, the Liquidity Event Payment, the Make-Whole Payment or the Impact
Payment without regard to the Twenty-Five Million Dollars (US$25,000,000) limit
set forth above, and any such Indebtedness shall not be counted against such
limit. HoldCo may not provide guarantees for the benefit of the Other Group or
any other Person, including in connection with its micro-finance deposit taking
and lending business, if any such guarantee would cause HoldCo’s Liabilities to
exceed the amount referred to in clause (ii) above. The Other Group shall not be
restricted in any manner by this Agreement; provided, that this sentence does
not limit any Party’s obligations hereunder with respect to the Other Group,
including the restrictions on Related Party Transactions with the Other Group.

Section 7.04 IPCo Covenants.

(a) IPCo shall, and, to the extent not inhibited or prevented from doing so by
the other directors of IPCo, JMY and JT shall cause IPCo to, file or cause to be
filed all Tax returns that are required to be filed by it and pay all Taxes
payable by it which have become due pursuant to such Tax returns and pay all
other Taxes, charges and assessments imposed upon it or its Assets or in
relation to its franchise, income or businesses which have become due, except
for those whose amount or validity is being contested in good faith by proper
proceedings and for which adequate reserves are maintained on the books of IPCo
in accordance with applicable accounting rules.

(b) IPCo shall not, and, to the extent not inhibited or prevented from doing so
by the other directors of IPCo, JMY and JT shall cause IPCo not to,

(i) create, issue, incur, assume, become liable in respect of or suffer to exist
any Liabilities except Liabilities pursuant to the Transaction Documents or
Liabilities owed to an Affiliate and incurred by IPCo for the sole purpose of
prepayment or repayment of the IPCo Promissory Note in accordance with the terms
thereof, provided that if the IPCo Promissory Note is not prepaid or repaid in
full, such Indebtedness shall be subordinated to the Indebtedness under the IPCo
Promissory Note on subordination terms and conditions subject to prior approval
by the Independent Directors,

(ii) create, incur, assume or suffer to exist any Lien upon any of its Assets
other than (A) the Legal Mortgage of Alibaba Shares, (B) the IPCo Asset Charge

 

36



--------------------------------------------------------------------------------

and (C) inchoate Liens imposed by Law incurred in the ordinary course of
business (on Assets other than the Alibaba Shares) not yet due and payable and
which do not relate to Indebtedness,

(iii) Transfer any of its Assets, directly or indirectly,

(iv) declare or make or resolve to declare or make any Distributions, either
directly or indirectly, other than payments to Alibaba under the IPCo Promissory
Note,

(v) make any advance, loan, extension of credit (by way of guarantee or
otherwise) or capital contribution to, or purchase any capital stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or make any other investment in, any Person except marketable
securities, short-term instruments and other cash equivalents and Indebtedness
issued or guaranteed by the United States or the PRC,

(vi) other than entering into the Transaction Documents, enter into, engage in,
or undertake any activity, business or transaction, including any purchase,
sale, lease or exchange of property, the rendering of any service or the payment
of any management, advisory or similar fees, with any Person other than as
expressly permitted by the Transaction Documents,

(vii) enter into any transaction with an Affiliate other than the Transaction
Documents,

(viii) employ, directly or indirectly, any Person or

(ix) amend or modify its organizational documents without approval of the
Independent Directors.

Notwithstanding the foregoing, this Section 7.04 shall not prohibit or otherwise
restrict IPCo from taking, or (subject to the terms of the Legal Mortgage of
IPCo Share and the Articles of Association of IPCo) JMY and JT from causing IPCo
to take, customary actions to maintain its existence or performing, or JMY and
JT from causing IPCo to perform, its obligations under the Transaction
Documents. Each of JMY and JT shall cause the board of directors of IPCo from
and after the Effective Time to consist solely of (i) JY and MS (and each such
individual JY or MS may designate to serve as a director of IPCo in lieu of JY
or MS), and (ii) JMY and JT; provided, however, that upon an Event of Default
(as defined in the Legal Mortgage of IPCo Shares), JMY and JT shall resign as
directors of IPCo.

Section 7.05 Restrictions on Transfers and Issuances.

(a) JMY or SX shall be permitted to Transfer HoldCo shares (x) to members of the
Management Group set forth on Schedule 1.01 (the “Management Group Schedule”)
which Transfers may be made to and through a Person (other than an individual)
established for the benefit of employees of HoldCo and its Subsidiaries and
senior management of Alibaba and (y) to those Persons that have a right to
require that HoldCo shares be transferred to them pursuant to a Contract in
existence on the date of this Agreement, on terms set forth in Section 7.05 of
the Disclosure Letter; provided, that any consideration received by JMY or a

 

37



--------------------------------------------------------------------------------

JMY Related Party (other than OpCo or any of its Subsidiaries) in any such
Transfers (other than consideration in the form of an assumption of, or
obligation to indemnify JMY for, all or a portion of the IPCo Promissory Note or
consideration consisting solely of a release of JMY and/or SX from their
existing obligations to the Persons described in subclause (y)) shall be applied
promptly following such Transfer to prepay the IPCo Promissory Note, and no
Transfers to members of the Management Group shall be made for consideration if
Four Hundred Seventy-Five Million Dollars (US$475,000,000) or more of the IPCo
Promissory Note has been repaid. Any Transfer or issuance of HoldCo Securities
to be agreed or effected prior to the Final Payment Date and not included on the
Management Group Schedule will be subject to Alibaba’s consent, except as set
forth below:

(i) HoldCo may issue Securities and may invest the proceeds in the OpCo Group
and the Other Group. Subject to the permitted Transfers described on the
Management Group Schedule,

(1) HoldCo may not:

(A) incur any Indebtedness (unless (x) (I) approved as a Related Party
Transaction pursuant to this subsection or (II) to an Unrelated Third Party or
to Unrelated Third Parties, pursuant to one or more bona fide arms-length
negotiated agreements, and in either case all of the proceeds from such
Indebtedness (net of Transaction Expenses) are (i) simultaneously paid or
contributed to OpCo or (ii) used to pay the IPCo Note Amount, the Increase
Payment, the Liquidity Event Payment, the Make-Whole Payment or the Impact
Payment or (y) such incurrence does not create total Liabilities for HoldCo in
excess of those permitted by Section 7.03(d)),

(B) make any Distributions, or

(C) repurchase HoldCo or OpCo Securities or enter into any Related Party
Transactions (other than for this clause (C) in connection with direct or
indirect share repurchases from terminated employees of HoldCo, OpCo, Alibaba or
any of their Subsidiaries within sixty (60) days of termination of employment in
a manner materially consistent with the general applicable policies of Alibaba)
without Alibaba’s consent, and

(2) JMY and the other HoldCo Shareholders may not Transfer HoldCo Securities
except that (A) any such Person may Transfer HoldCo Securities to Estate
Planning Vehicles and Family Members and (B) members of the Management Group may
Transfer HoldCo Securities to other members of the Management Group.

(ii) OpCo may issue Securities and incur Indebtedness (in each case only as a
result of a bona fide, arms-length negotiated agreement where OpCo receives all
of the proceeds of such issuance or incurrence) and may invest the proceeds (net
of Transaction Expenses) in the OpCo Group. Except to repay (or to provide
HoldCo with funds to repay) the

 

38



--------------------------------------------------------------------------------

IPCo Note Amount, make an Increase Payment, the Liquidity Event Payment, the
Make-Whole Payment or the Impact Payment,

(1) OpCo may not:

(A) make any Distributions, or

(B) repurchase Securities or enter into any Related Party Transactions (other
than for this clause (1) from employees of OpCo or its Subsidiaries or of OpCo
IT or its Subsidiaries whose employment terminates or is terminated within sixty
(60) days of termination of employment, in an aggregate amount not to exceed Ten
Million Dollars (US$10,000,000) per fiscal year and in a manner materially
consistent with the general applicable policies of Alibaba, provided, that if
Alibaba’s policy does not provide for share repurchases upon termination of
employment (other than for cause), OpCo may adopt and follow a policy permitting
the issuer to repurchase Securities from an employee upon such employee’s
termination upon terms customary in OpCo’s employment market) and

(2) HoldCo and HoldCo Shareholders may not Transfer OpCo Securities except
(A) that any such Person may Transfer OpCo Securities to Estate Planning
Vehicles and Family Members, (B) that members of the Management Group may
Transfer OpCo Securities to other members of the Management Group and (C) for a
Transfer that is a Liquidity Event. Notwithstanding the foregoing, (aa) the
initial public offering of OpCo Securities, if any, shall be a Qualified IPO,
and JMY, JT, HoldCo and OpCo shall not agree to, effect or permit an initial
public offering of OpCo Securities that is not a Qualified IPO and (bb) JMY, JT,
HoldCo and OpCo shall not agree to, effect or permit an initial public offering
of Securities of any Subsidiary of OpCo.

(iii) Notwithstanding the permitted issuances described above, at all times
prior to the Final Payment Date,

(A) JMY will retain a greater than fifty percent (50%) of the right to vote upon
selection of the board of directors and management of HoldCo and any other
matter that may be submitted to a vote of HoldCo’s equity holders,

(B) JMY and the Management Group will collectively retain a greater than fifty
percent (50%) economic interest in HoldCo,

(C) HoldCo will retain a greater than fifty percent (50%) voting and economic
interest in OpCo through direct ownership of OpCo equity capital and

 

39



--------------------------------------------------------------------------------

(D) OpCo will maintain a greater than fifty percent (50%) voting and economic
interest in each of its direct and indirect subsidiaries.

(b) Notwithstanding anything to the contrary above, OpCo may pay dividends,
HoldCo may, subject to Section 7.03(d), incur Indebtedness, and JMY and other
HoldCo Shareholders may Transfer HoldCo shares, in each case to an Unrelated
Third Party or to Unrelated Third Parties, pursuant to one or more bona fide
arms-length negotiated agreements, if all of the proceeds of such Transfer,
incurrence or dividend (net of Transaction Expenses) are (i) simultaneously
contributed to OpCo or (ii) used to pay the IPCo Note Amount, the Increase
Payment, the Liquidity Event Payment, the Make-Whole Payment or the Impact
Payment.

(c) It shall be a condition precedent to each issuance of Securities by HoldCo
or OpCo to, and to each Transfer permitted by this Agreement to, any member of
the Management Group, any Family Members or Estate Planning Vehicles of JMY and
the other HoldCo Shareholders and any approved Related Parties who would become
Security holders of HoldCo or OpCo, that, and no such issuance or Transfer shall
be effective unless and until, such member of the Management Group, Family
Member, Estate Planning Vehicle or Related Party shall have executed and
delivered to Alibaba a Joinder Agreement substantially in the form attached
hereto as Annex C.

(d) JMY, JT and IPCo may not issue or Transfer any IPCo Securities, and, to the
extent not inhibited or prevented from doing so by the other directors of IPCo,
JMY and JT shall cause IPCo not to issue or Transfer any IPCo Securities in each
case except as necessary to perform its obligations under this Agreement.

(e) Any purported Transfer or issuance made in violation of any provision of
this Agreement shall be invalid, null and void.

Section 7.06 Non-Circumvention. From the date of this Agreement until the Final
Payment Date, no Party shall, directly or indirectly, take, omit to take, or
permit any action having a purpose of circumventing or having an effect of
circumventing or rendering inapplicable, in whole or in part, the rights or
obligations of any Party under the Transaction Documents.

Section 7.07 Non-Disparagement. From the date hereof until the Effective Time,
other than as a Party may determine is necessary to respond to any legal or
regulatory process or proceeding or to give appropriate testimony or file any
necessary documents in any legal or regulatory process or proceeding or as may
be required by Law, each Party to this Agreement shall not make any public
statements or any private statements that disparage, denigrate or malign the
other Parties concerning the subject matter of the Transaction Documents, the
Released Claims (as defined in the Release Agreement, as if it were in effect)
or the Release Transactions (as defined in the Release Agreement, as if it were
in effect).

Section 7.08 Tax Matters. To the extent permitted by applicable Laws, each Party
shall cooperate with each other Party, and consider recommendations from outside
legal counsel, in good faith in order to consummate the transactions
contemplated by Section 2.09 or Section 2.11 in a manner which minimizes the tax
liabilities incurred by the Parties, or

 

40



--------------------------------------------------------------------------------

maximizes the Tax benefits recognized by the Parties, in connection with such
transactions. If (i) pursuant to the immediately preceding sentence, the Parties
agree upon consummating such transactions in a manner that differs from that
otherwise contemplated herein, and (ii) as a result, one or more Parties (each,
a “Benefiting Party”) incurs less of a Tax liability, or recognizes a greater
Tax benefit, in connection with such transactions (such decrease in Tax
liability or increase in Tax benefit, a “Benefit”), and one or more other
Parties (each, a “Non-Benefiting Party”) incurs a greater Tax liability, or
recognizes less of a Tax benefit, in connection with such transactions (such
increase in Tax liability or decrease in Tax benefit, a “Detriment”), then the
Benefiting Parties shall pay to the Non-Benefiting Parties the value of the
Benefits; provided, that no Non-Benefiting Party shall be entitled to receive
any amount pursuant to this sentence in excess of the value of such
Non-Benefiting Party’s Detriment.

Section 7.09 Information and Review Rights.

(a) OpCo shall (and shall cause each Subsidiary of OpCo to) afford to the
Independent Directors, the Directors’ Appointee, as representative of the
Independent Directors, or Representatives (limited to attorneys, accountants or
personnel of Yahoo! and Softbank, of reasonably appropriate stature) designated
by either of the Independent Directors or the Directors’ Appointee subject to
two (2) Business Day prior written notice, access during reasonable and normal
business hours to the following:

(i) the books, records, accounts, management personnel, personnel of the
auditors and accountants, and facilities of OpCo and the Subsidiaries of OpCo
for the purpose of monitoring OpCo’s compliance with the Transaction Documents
(including furnishing copies thereof as reasonably requested); and

(ii) the financial and operating data and information concerning the costs and
cost structure of OpCo and the Subsidiaries of OpCo for the purpose of the
Independent Directors’ review and approval of the Approved Fee Rate (including
furnishing copies thereof as reasonably requested).

(b) OpCo shall furnish to the Directors’ Appointee copies of any and all meeting
minutes and such other information and materials given or presented to the board
of directors and committees of the board of directors of OpCo as are reasonably
requested by the Directors’ Appointee.

(c) Subject to the sole discretion of the Independent Directors, Alibaba shall
have the right to appoint (i) a firm of independent certified public accountants
of recognized international standing (which shall initially be
PricewaterhouseCoopers LLP), and (ii) an internationally-recognized independent
consulting firm with appropriate qualifications and experience in the PRC
conducting reviews of this nature, and to cause such firms to review the
accounts, books, records, financial and operating data and other related
information of OpCo and its Subsidiaries to confirm the calculations of the
payments due to and by OpCo under the Intellectual Property License and Software
Technology Services Agreement and the Commercial Agreement and compliance with
the covenants in such agreements; provided, however, so long as there has not
been any non-compliance or breach, there shall be a maximum of one (1) such
review for each fiscal year. The Parties understand, agree and acknowledge their
intention that

 

41



--------------------------------------------------------------------------------

such firm of independent certified public accountants of recognized
international standing shall review the accounts of OpCo and its Subsidiaries
and shall have access to the work papers of OpCo’s independent auditors (to the
extent permitted by such independent auditors, provided that OpCo and its
Subsidiaries must use commercially reasonable efforts to obtain the consent of
their respective independent auditors to give Alibaba access to their work
papers) as described in this Subsection (c), and shall advise the board of
directors of Alibaba in connection therewith, while a separate, internationally
recognized independent certified public accounting firm (which shall initially
be Ernst & Young) shall audit the periodic financial statements of OpCo under
IFRS.

(d) HoldCo shall afford to either of the Independent Directors, the Directors’
Appointee, or Representatives (limited to attorneys, accountants or personnel of
Yahoo! and Softbank, of reasonably appropriate stature) designated by either of
the Independent Directors or the Directors’ Appointee for the purpose of
monitoring HoldCo’s compliance with the Transaction Documents and subject to two
(2) Business Day prior written notice, access during reasonable and normal
business hours to the books, records, accounts, management personnel, personnel
of the auditors and accountants, and facilities of HoldCo (including furnishing
copies of documents as reasonably requested).

(e) OpCo shall have the right to cause a designated Representative of OpCo to
review the accounts, books, records, financial and operating data and other
related information of OpCo IT and its Subsidiaries to confirm the calculations
of the payments due to and by OpCo under the Intellectual Property License and
Software Technology Services Agreement and compliance with the covenants in such
agreement; provided, however, so long as there has not been any non-compliance
or breach, there shall be a maximum of one (1) such review for each fiscal year.
The Parties understand, agree and acknowledge their intention that OpCo’s
accountants shall review the accounts of OpCo IT and its Subsidiaries and shall
have access to the work papers of Alibaba’s independent auditors (to the extent
permitted by such independent auditors, provided that Alibaba and its
Subsidiaries must use commercially reasonable efforts to obtain the consent of
their respective independent auditors to give OpCo access to their work papers)
as described in this Subsection (e).

(f) All such rights pursuant to Section 7.09(a), (b), (c), (d) and (e) shall
terminate and be of no further force or effect as of the Final Payment Date or,
for rights relating to the Intellectual Property License and Software Technology
Services Agreement, such earlier time as such agreements are terminated as
required pursuant to regulatory or listing requirements in connection with a
Qualified IPO; provided, however, that in the event of a Qualified IPO, Alibaba
shall continue to be entitled to all rights pursuant to this Section 7.09 solely
with respect to all periods prior to and as of such Qualified IPO in a manner
consistent with this Section 7.09. Notwithstanding the foregoing, the
information rights of Alibaba and its Subsidiaries related to the Commercial
Agreement shall not terminate until such time as Alibaba agrees in writing to
receive services from OpCo pursuant to a pricing structure where the
calculations contemplated by the Commercial Agreement are irrelevant.

(g) For the avoidance of doubt, the rights pursuant to this Section 7.09 shall
not (i) include any specifically identifiable information of OpCo’s customers or
other information that third parties would not be permitted to access under
applicable privacy laws or

 

42



--------------------------------------------------------------------------------

regulations or under the ordinary course of OpCo’s customer-related privacy
policies, (ii) require OpCo to disclose any information if such disclosure would
violate any Laws, including Laws of the PRC and (iii) require HoldCo or OpCo to
disclose any information if such disclosure would, upon the written advice of
HoldCo’s or OpCo’s independent outside legal counsel, as applicable, jeopardize
any attorney-client privilege or attorney work product; provided, however, that
HoldCo or OpCo shall furnish and shall exercise all reasonable efforts to
furnish and provide full access to any and all portions of such information or
material that is not subject to any attorney-client privilege and that OpCo does
not reasonably expect to impose a material risk of a material liability on OpCo.
Any information shared pursuant to this Section 7.09 shall be shared subject to
Section 7.01.

Section 7.10 Restrictions on HoldCo Liquidity Event. From the date of this
Agreement until the Final Payment Date, JMY, JT, HoldCo Shareholders and HoldCo
shall not agree to effect or permit a HoldCo Liquidity Event.

Section 7.11 Actions by Alibaba.

(a) The Parties agree that for so long as this Agreement or any of the other
Transaction Documents remains in effect, all Alibaba Independent Actions shall
be taken or made solely by the unanimous decision of the Independent Directors.
Prior to or contemporaneously with the execution of this Agreement, the Alibaba
board of directors has passed an irrevocable resolution in the form of Exhibit G
hereto specifically confirming, authorizing, and delegating the authority set
forth in this Section 7.11 to the Independent Directors. All Alibaba Independent
Actions shall be determined by the Independent Directors either at a meeting (a
“Transaction Meeting”) or, solely in accordance with the last three sentences of
subsection (b), by written consent, in each case in accordance with the
procedures set forth in this Section 7.11 and such resolution.

(b) A Transaction Meeting may be called by any Independent Director or any
member of the board of directors of Alibaba by giving written notice (a “Meeting
Notice”) to each Independent Director and each member of the Alibaba board of
directors, all of whom shall be invited to participate in such Transaction
Meeting. The Meeting Notice shall specify the date of the meeting, which date
shall not be earlier than three (3) Business Days after the date of the Meeting
Notice, the time of the meeting, and the place of the meeting. The Meeting
Notice shall also specify the purpose of such Transaction Meeting and the
proposed Alibaba Independent Action(s) to be determined and enclose any relevant
written materials. The Transaction Meeting shall be held on the date and at such
time and place as specified in the Meeting Notice; provided that the meeting may
be delayed to an alternate date and time and place if requested by any member of
the board of directors of Alibaba so long as the Independent Directors and
members of the Alibaba board of directors are able to mutually agree on an
alternate date and time and place for the Transaction Meeting which is no later
than ten (10) Business Days following the date of Transaction Meeting set forth
in the Meeting Notice. If a Transaction Meeting is not held within ten
(10) Business Days of the date specified in the Meeting Notice due to the action
or inaction by any member of the Alibaba board of directors (other than an
Independent Director), then the Independent Directors or sole Independent
Director, as applicable, may act by unanimous written consent without a
Transaction Meeting with respect to the Alibaba Independent Action(s) set forth
in the Meeting Notice.

 

43



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, the Independent Directors may
act by unanimous written consent without a Transaction Meeting if, in the
Independent Directors’ judgment, immediate action is required under the
circumstances in order to avoid material harm or loss to Alibaba, provided that
prior to taking such action by unanimous written consent, the Independent
Directors advise the members of the Alibaba board of directors of such Alibaba
Independent Action(s) and the rationale for taking such Alibaba Independent
Action(s) without a Transaction Meeting. Prior to taking such action by written
consent, the Independent Directors, either individually or together, will
designate times that they can be available to participate in a conference call
to discuss the matter to be acted upon, and shall participate in such a
conference call, if the other members of the Alibaba board make themselves
available during such designated times.

(c) All Meeting Notices shall be deemed to have been received (i) if by personal
delivery, on the day delivered, (ii) if by courier services or overnight mail or
delivery, on the day delivered, and (iii) if by facsimile or electronic mail, on
the day on which such facsimile or electronic mail was received, provided that
it is followed immediately by confirmation by personal delivery, courier service
or overnight mail.

(d) All Meeting Notices shall be delivered to the addresses set forth in
Section 10.01, and such addresses may be updated with the secretary of Alibaba
from time to time by the Independent Directors and the members of the Alibaba
board of directors. A Meeting Notice need not be given to any Independent
Director or any member of the board of directors of Alibaba who signs a waiver
of such Meeting Notice or a consent to holding the Transaction Meeting, whether
before or after the Transaction Meeting, or who attends (by whatever permitted
means) the Transaction Meeting without protesting, prior to its commencement,
the validity of the Meeting Notice to such Independent Director or other member
of the board of directors of Alibaba.

(e) An Independent Director or other member of the board of directors of Alibaba
may participate in any Transaction Meeting by means of telephone, video
conference or similar communication equipment by way of which all persons
participating in such Transaction Meeting can hear each other and such
participation shall be deemed to constitute presence in person at the
Transaction Meeting.

(f) The unanimous decision of the Independent Directors or sole Independent
Director, as applicable, taken at a duly called Transaction Meeting or, solely
in accordance with the last three sentences of subsection (b), by the unanimous
written consent of such Independent Directors or sole Independent Director, as
applicable, shall be binding on Alibaba, the other Parties or any third-party
with respect to such Alibaba Independent Action(s). Alibaba shall promptly
implement the decision of the Independent Directors (acting unanimously) or sole
Independent Director, as applicable, with respect to any Alibaba Independent
Action. Any purported Alibaba Independent Action taken by Alibaba (including by
the Alibaba board of directors or management) other than as described in this
Section 7.11 shall be invalid, null and void and of no effect whatsoever.

 

44



--------------------------------------------------------------------------------

(g) For the avoidance of doubt, this Section 7.11 and the resolution set forth
in Exhibit G shall have no effect on any actions of the Company or the Directors
other than with respect to the Alibaba Independent Actions.

(h) For so long as the Framework Agreement or any of the other Transaction
Documents remains in effect, Section 7.11 and the resolution set forth in
Exhibit G shall not be revoked, rescinded, varied or amended without the
unanimous consent of the Independent Directors or sole Independent Director, as
applicable, and of the board of directors of Alibaba.

Section 7.12 Independent Directors’ Staff Support. The Independent Directors
shall be entitled to appoint a single individual of appropriate stature and
qualifications to assist them in their activities with respect to the Actions
and other matters contemplated under the Transaction Documents and Shareholders
Agreement, including review of proposals to the Independent Directors and
development of appropriate background information supporting the Independent
Directors’ consideration thereof (the “Directors’ Appointee”). The Directors’
Appointee shall be provided, as reasonably requested and at Alibaba’s expense,
with space to work at Alibaba’s facilities in Hong Kong when the Directors’
Appointee is visiting Alibaba’s offices, and shall be entitled to attend
meetings of Alibaba’s board of directors in an observer capacity. The salary of
the Directors’ Appointee shall be borne by Yahoo! and Softbank, and any removal,
replacement or change in employment conditions of such appointee shall
constitute an Alibaba Independent Action under this Agreement.

Section 7.13 Non-Competition.

(a) During the period commencing on the Effective Time and ending on the Final
Payment Date (the “Restricted Period”), Alibaba agrees and covenants that it and
its Subsidiaries shall not, within the PRC, directly or indirectly engage in the
Business, enter into or participate in the Business as an owner, partner or
principal or otherwise compete with the Business within the PRC; provided,
however, Alibaba may:

(i) own, directly or indirectly, solely as a passive investment, Securities of
any OpCo Competitor traded on any securities exchange, provided that Alibaba is
not a controlling person of, or a member of a group which controls, such entity
and does not, directly or indirectly, “beneficially own” (as defined in Rule
13d-3 of the Securities Exchange Act of 1934, as amended) one percent (1%) or
more of any class of Securities of such OpCo Competitor;

(ii) continue to conduct the Business to the extent necessary to fulfill its
obligations under each of the Intellectual Property License and Software
Technology Services Agreement and Commercial Agreement, until the termination of
the Intellectual Property License and Software Technology Services Agreement and
Commercial Agreement (as applicable); and

(iii) engage in the provision of financing products; the issuance of benefits,
discounts and virtual currency provided under loyalty programs; group buying and

 

45



--------------------------------------------------------------------------------

online coupons related to group buying; the provision of a directory of
merchants; and the provision of foreign exchange services.

Notwithstanding any provision in this Agreement to the contrary, nothing herein
shall interfere with Alibaba’s right to Contract with independent third Persons
for the provision or procurement of Business services or products and to
undertake any activities in connection therewith pursuant to Section 2.6 of the
Commercial Agreement.

(b) During the Restricted Period, each of HoldCo and OpCo shall not and shall
cause their respective Subsidiaries not to, anywhere in the Business Area
directly or indirectly engage in the Alibaba Business, enter into or participate
in the Alibaba Business as an owner, partner or principal or otherwise compete
with the Alibaba Business anywhere in the Business Area; provided, however, each
of HoldCo, OpCo and their respective Subsidiaries may:

(i) own, directly or indirectly, solely as a passive investment, Securities of
any Alibaba Competitor traded on any securities exchange, provided that HoldCo,
OpCo, and their respective Subsidiaries are not individually or collectively a
controlling person of, or a member of a group which controls, do not, directly
or indirectly, “beneficially own” (as defined in Rule 13d-3 of the Securities
Exchange Act of 1934, as amended) one percent (1%) or more of any class of
Securities of such Alibaba Competitor; and

(ii) engage in the provision of financing products; the issuance of benefits,
discounts and virtual currency provided under loyalty programs, provided that
group buying and online coupons related to group buying shall be deemed a part
of the Alibaba Business and not excepted under this clause (ii); the provision
of a directory of merchants providing OpCo’s services, provided that “directory
of merchants” shall not be interpreted to mean any business of the kind
conducted by Alibaba (e.g., Alibaba.com, TaoBao, etc.); and the provision of
foreign exchange services.

Section 7.14 Employees and Employee Benefits. Alibaba, HoldCo and OpCo intend
that there shall be continuity of employment with respect to employees as
follows, to the extent permitted by applicable Law:

(a) Transfer of Employees from Alibaba to OpCo. In case of transfer of employees
from Alibaba or its Subsidiaries to OpCo or its Subsidiaries, the employees so
transferred shall sign a termination agreement to terminate their existing labor
contact with Alibaba (or its Subsidiaries or PRC registered Affiliates) and sign
a new labor Contract with OpCo or its Subsidiaries. The terms and conditions in
the new labor Contract shall be no less favorable to such employees than those
in the labor Contract with Alibaba (or its Subsidiaries or PRC registered
Affiliates), and the service period of such employees with Alibaba or its
Subsidiaries shall be recognized in the new labor Contract with OpCo or its
Subsidiaries.

(b) Transfer of Employees from OpCo to Alibaba. In case of transfer of employees
from OpCo or its Subsidiaries to Alibaba (or its Subsidiaries or PRC registered
Affiliates), the employees so transferred shall sign a termination agreement to
terminate their employment with OpCo or its Subsidiaries and sign a new labor
Contract with Alibaba or its Subsidiaries. The terms and conditions in the new
labor Contract shall be no less favorable to

 

46



--------------------------------------------------------------------------------

such employees than those in the labor Contract with OpCo or its Subsidiaries,
and the service period of such employees with OpCo or its Subsidiaries shall be
recognized in the new labor Contract with Alibaba or its Subsidiaries.

(c) Severance and Termination Matters. In connection with any transfer of
employees under Section 2.08(a), if severance is required to be paid to the
employee, the transferor entity shall pay one-half (1/2) of such cost and the
transferee entity shall pay one-half (1/2) of such cost. In connection with any
transfer of employees under Section 2.08(b), if severance is required to be paid
to the employee, HoldCo shall pay all of such cost.

(d) Market Compensation. Until the Final Payment Date, HoldCo shall ensure that
compensation of management employees of OpCo shall be reasonable and consistent
with industry standards in the PRC.

Section 7.15 Further Covenants.

(a) Maintenance of Existence; Compliance. Until the occurrence of the Final
Payment Date, each of HoldCo, OpCo and IPCo shall take all reasonable action to
(i) preserve, renew and keep in full force and effect its organizational
existence and (ii) maintain all rights, privileges, business licenses, and
franchises, and comply with all Contracts, in each case as is necessary or
desirable in the normal conduct of its business; and (iii) comply in all
material respects with all Laws and judgments, orders and decrees of any
Governmental Authority.

(b) Books and Records. So long as any relevant obligation is owing by it under
any Transaction Document, each of HoldCo, OpCo and IPCo shall and Alibaba shall
cause OpCo IT and OpCo IT’s Subsidiaries to keep proper books of records and
account in which full, true and correct entries in conformity with IFRS and all
applicable Laws shall be made of all dealings and transactions in relation to
its business and activities.

(c) Notices. Until the occurrence of the Final Payment Date, each of HoldCo and
IPCo shall promptly give notice to Yahoo! and Softbank of the occurrence of any
Default or Event of Default under the IPCo Promissory Note.

(d) Payment Obligations. So long as any payment obligation is owing by it under
any Transaction Document, each of HoldCo, OpCo and IPCo shall with respect to
itself, each of HoldCo and OpCo shall cause each of its Subsidiaries that is in
the OpCo Group, and Alibaba shall cause OpCo IT to, pay, discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all its material obligations of whatever nature, except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with IFRS with respect thereto have been
provided on its books or on the books of the relevant entity in Alibaba, the
OpCo Group or IPCo.

(e) Liens. Until the occurrence of the Final Payment Date, HoldCo shall not
create, incur, assume or suffer to exist any Lien upon any of its Assets other
than to secure total Liabilities, other than Liabilities or obligations incurred
pursuant to this Agreement, not to exceed Twenty-Five Million Dollars
(US$25,000,000); provided, however, that HoldCo may create, incur, assume or
suffer to exist Liens in connection with the incurrence of Indebtedness (in an
approved Related Party Transaction, or to an Unrelated Third Party or

 

47



--------------------------------------------------------------------------------

Unrelated Third Parties pursuant to one or more bona fide arms-length negotiated
agreements) where all of the proceeds from such Indebtedness (net of Transaction
Expenses) are used to pay the IPCo Note Amount, the Increase Payment, the
Liquidity Event Payment, the Make-Whole Payment or the Impact Payment without
regard to the Twenty-Five Million Dollars (US$25,000,000) limit set forth above,
and any such Lien shall not be counted against such limit.

(f) Fundamental Changes. Until the occurrence of the Final Payment Date, none of
HoldCo, OpCo or IPCo shall enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself.

(g) Negative Pledge. Until the occurrence of the Final Payment Date, IPCo shall
not enter into or suffer to exist or become effective any Contract that
prohibits or limits the ability of it to create, incur, assume or suffer to
exist any Lien upon any of its Assets, whether now owned or hereafter acquired,
to secure its obligations under the IPCo Promissory Note.

(h) Senior Payments. Until the occurrence of the Final Payment Date, each of
HoldCo and IPCo shall ensure that its obligations and liabilities under the
Transaction Documents constitute its unconditional and general obligations that
at all times rank senior to all of its other existing or future Indebtedness;
provided, however, that the foregoing requirement that such obligations rank
senior to existing or future Indebtedness shall not apply with respect to any
Indebtedness incurred where all of the proceeds from such Indebtedness (net of
Transaction Expenses) are used to pay the IPCo Note Amount, the Increase
Payment, the Liquidity Event Payment, the Make-Whole Payment or the Impact
Payment and which Indebtedness is not secured by any Lien on Collateral unless
such Lien is subordinated to the Liens of the Security Documents on terms
satisfactory to Yahoo! and Softbank.

(i) Rights against IPCo. Until the occurrence of the Final Payment Date, none of
HoldCo, OpCo, JMY or JT shall exercise, or permit its direct and indirect
Subsidiaries to exercise, any rights or remedies under Law or in equity that it
or its Subsidiaries has or may otherwise acquire against IPCo (in any way
whatsoever) arising out of, or in connection with, the Transaction Documents,
including any rights of subrogation, contribution, indemnification, restitution,
reimbursement or suretyship until the payment in full of the IPCo Promissory
Note.

(j) Further Assurances. Until the occurrence of the Final Payment Date, each of
HoldCo, OpCo, IPCo, JMY and JT agree, that from time to time, at its expense, it
shall promptly execute and deliver all further instruments and documents, and
take all further action, that may be reasonably necessary, or that Alibaba,
Softbank or Yahoo! may reasonably request, in order to perfect and protect the
security interest granted, ensure the continued perfection of, purported or
intended to be granted in favor of Alibaba pursuant to the Security Documents or
to enable Alibaba to exercise and enforce its rights and remedies thereunder
with respect to any Collateral.

(k) Pledge of Alibaba Shares. Until the occurrence of the Final Payment Date,
each of JMY and JT hereby covenant and agree to, prior to Closing, transfer or
cause to be transferred to IPCo legal and beneficial interest in an aggregate of
Fifty Million

 

48



--------------------------------------------------------------------------------

(50,000,000) Alibaba Shares owned directly or indirectly by JMY and JT free and
clear of all Liens, which shares shall be mortgaged at Closing by IPCo pursuant
to the Legal Mortgage of Alibaba Shares (the “Alibaba Share Pledge”). Each of
JMY and JT hereby covenant and agree to execute and deliver, or cause to be
executed and delivered, all such documentation required to effect such transfer.

(l) Shortfall. JMY and JT covenant and agree that, upon the occurrence of a
Liquidity Event, or if HoldCo is obligated under this Agreement to make an
Impact Payment or Make-Whole Payment, if (x) the aggregate amount (i) that will
be paid in cash by the end of the ninety (90)-day period referenced in
Section 2.09(d) to Alibaba in respect of any or all of the Liquidity Event
Payment, Increase Payment, if any, Impact Payment, if any, Make-Whole Payment,
if any, and the IPCo Promissory Note plus (ii) the Fair Market Value of the
Alibaba Share Collateral is less than (y) the aggregate amount of the Liquidity
Event Payment, Increase Payment, if any, Impact Payment, if any, Make-Whole
Payment, if any, and the amount outstanding under the IPCo Promissory Note (the
difference between (x) and (y) being the “Shortfall Amount”), JMY and JT shall,
and in connection with any Substitution (as defined below) JMY and JT shall:

(A) execute and deliver a Cayman Islands law governed legal mortgage, in
substantially the form attached hereto as Annex D (the “Shortfall Amount
Mortgage”) in respect of shares of Alibaba held by them (the “Additional Alibaba
Shares”), and/or

(B) transfer Cash and Cash Equivalents (provided, that such Cash Equivalents
shall not include publicly traded Securities that are not traded on a securities
exchange in the United States or Hong Kong) held by them to one or more of the
accounts subject to Liens of the Account Pledge Agreements (the “US
Collateral”). The Additional Alibaba Shares and the US Collateral (collectively,
the “Pledged Assets”) shall have an aggregate Fair Market Value equal to or
greater than the Shortfall Amount (or, in the case of any Substitution, equal to
the Fair Market Value of any Pledged Assets being substituted calculated as of
the date of such Substitution). Each of JMY and JT shall otherwise take all
actions necessary or required under the Shortfall Amount Mortgage and the
Account Pledge Agreements (collectively, the “Shortfall Security Documents”) to
perfect the Liens intended to be created under such documents with respect to
the Pledged Assets. All necessary transfers (including any certificate
transfers), deposits, filings, registrations, re-registrations and annotations
necessary or required under the Shortfall Security Documents will be effected by
JMY, JT and Alibaba prior to the Liquidity Event and each Substitution permitted
by this Section 7.15(l), and as of the Liquidity Event and any Substitution, and
in each case as a condition precedent to the consummation thereof,

(i) legal and beneficial title to the Additional Alibaba Shares shall be
transferred to Alibaba’s security agent under the Shortfall Amount Mortgage (or,
in respect of Additional Alibaba Shares mortgaged pursuant to a Substitution, an
additional Shortfall Amount Mortgage),

 

49



--------------------------------------------------------------------------------

(ii) the Account Pledge Agreements shall be effective to create in favor of
Alibaba’s security agent thereunder a valid and perfected first priority Lien on
the US Collateral,

(iii) each Shortfall Security Document shall be binding and enforceable against
JMY or JT, or both of them, as the case may be, and

(iv) Alibaba, Yahoo! and Softbank shall each have received legal opinions from
counsel to JMY and JT, which opinions and counsel shall be reasonably
satisfactory to Alibaba, Yahoo! and Softbank, addressing, among other things,
the enforceability of the Shortfall Security Documents and the perfection of the
transfer and/or Liens on the Pledged Assets pursuant to the Shortfall Security
Documents.

The Liens to be granted in accordance with this Section 7.15 shall secure full
payment of the Shortfall Amount when due, irrespective of whether payment of the
Shortfall Amount is at any time restricted or prohibited by PRC law or
otherwise. If requested by JMY and JT, which request will include a reasonable
proposal for financing the Shortfall Amount, the consent to which request shall
not be unreasonably withheld, delayed or conditioned by Alibaba, JMY and JT may
execute the Shortfall Security Documents on a date within ninety (90) days
following the occurrence of a Liquidity Event, or following the date on which
HoldCo becomes obligated to make an Impact Payment or Make-Whole Payment. JMY
and JT may elect to substitute any of the Pledged Assets with other Pledged
Assets having equivalent Fair Market Value calculated as of the date of such
substitution (a “Substitution”); provided, further, that with respect to any
substituted Pledged Assets, all of the procedures with respect to Pledged Assets
set forth in this Section 7.15(l) are complied with.

(m) Effect under Shareholders Agreement. For the avoidance of doubt, it is
agreed that other than with respect to any shares of Alibaba that have been
foreclosed upon,

(i) the transfer of the Alibaba Share Pledge and Pledged Assets pursuant to
Section 7.15(k) and (l) above, respectively, will not constitute a “Transfer”
under the Shareholders Agreement,

(ii) for all purposes relating to the governance, operation and management of
Alibaba (whether under law, the Shareholders Agreement or any governing
documents of Alibaba or any of its Affiliates), JMY, JT and the other management
members will retain all rights incident to the ownership of such shares,
including voting rights and all rights relating to specific levels of ownership,
in all cases as if the legal mortgages and related documentation had not
occurred or been executed, and

(iii) if the effects described in clauses (i) and (ii) cannot be accomplished
without an amendment to the Shareholders Agreement or the Memorandum and
Articles of Association of Alibaba, JMY, JT, Yahoo! and Softbank shall effect
such amendments as soon as practicable in order to permit the Transfer of such
shares or Pledged Assets without assurance of any of the negative effects
referred to in clauses (i) and (ii).

In the event that Alibaba forecloses upon any shares pledged pursuant to this
Section 7.15, Alibaba shall be free to Transfer such shares (or, if such shares
are retired, issue

 

50



--------------------------------------------------------------------------------

new shares as approved by the Independent Directors in an amount not to exceed
the number of shares so retired as a result of such foreclosure) without
restriction under the Shareholders Agreement.

(n) Transaction Documents. At or prior to the Effective Time, the Parties will,
or will cause their applicable Affiliates to enter into and execute the
Transaction Documents.

(o) No Intellectual Property Transfers. From the date of this Agreement until
the Effective Time, there shall be no Transfers of Intellectual Property between
Alibaba or any of its Subsidiaries (other than the Retained Entities) and
HoldCo, IPCo, the Retained Entities or any of their respective Subsidiaries.

(p) Termination of Existing Agreements. At or prior to the Effective Time,
Alibaba and its Subsidiaries on the one hand and the OpCo Group on the other
hand shall take any and all action to terminate any and all agreements by and
between them (other than the Transaction Documents or any agreement contemplated
thereby), including (i) the Software Service Agreement between TaoBao (China)
Software, Ltd. and OpCo, dated September 16, 2009 and (ii) the Client Service
Agreement between Alipay Software (Shanghai) Co., Ltd. and OpCo, dated June 20,
2008 (together, the “Existing IP Agreements”).

(q) IPCo. On or prior to the Effective Time, JMY and JT shall cause IPCo to
amend its organizational documents substantially in the form of Exhibit F. By
the Effective Time, JMY and JT shall cause a designee of Yahoo! and a designee
of Softbank to each have been appointed to the board of directors of IPCo, such
that the only directors of IPCo as of the Effective Time are a designee of
Yahoo!, a designee of Softbank, JMY and JT.

(r) Compliance. Solely in their capacities officers or directors of HoldCo, OpCo
and IPCo, JMY and JT shall take such actions as are within their authority
(including by voting in their capacity as director) to cause HoldCo, OpCo or
IPCo to take such corporate actions and make such corporate approvals as may be
necessary (including seeking any necessary shareholder approvals) for any of
HoldCo, OpCo or IPCo to comply with any of its obligations under this
Section 7.15; and solely in their capacities, if any, as Beneficial Owners of
Securities of HoldCo, OpCo or IPCo, JMY and JT shall vote or cause to be voted
such Securities in favor of any corporate actions and or approvals as may be
necessary for any of HoldCo, OpCo or IPCo to comply with any of its obligations
under this Section 7.15.

ARTICLE VIII

CONDITIONS

Section 8.01 Conditions to Each Party’s Obligation to Effect the Transaction.
The obligation of each Party to effect the Closing shall be subject to the
satisfaction or waiver of the following conditions precedent (any of which may
be waived by agreement of the Parties, in whole or in part, in writing):

(a) Legal Matters. No Governmental Order or other Laws, rule, legal restraint or
prohibition, in each case of a Governmental Authority of competent jurisdiction,
shall

 

51



--------------------------------------------------------------------------------

have been issued to prohibit or shall otherwise be in effect to prevent the
consummation of the Transactions in any material respect.

(b) PBOC Payment License. At the Effective Time, no order, decision, notice or
any other government document have been issued (or pending or imminent) by PBOC
to withdraw the PBOC payment license issued to OpCo, or to prohibit or otherwise
prevent OpCo from conducting the Business as approved under the PBOC payment
license.

(c) Foreign Exchange. The approvals by, registrations with or filings with SAFE
or its local counterparts described in Section 8.01(c) of the Disclosure Letter
have been obtained.

(d) Cross-License Agreement. Alibaba and OpCo shall have agreed in writing to a
mutually acceptable form of Cross-License Agreement substantially on the terms
set forth on Schedule 2.10.

Section 8.02 Conditions to Obligations of HoldCo, OpCo and IPCo. The obligations
of HoldCo, OpCo and IPCo to affect the Closing shall be subject to the
satisfaction or waiver of the following conditions precedent (any of which may
be waived by agreement of the Parties, in whole or in part, in writing):

(a) Accuracy of Representations and Warranties. Each of the representations and
warranties of Alibaba, Yahoo! and Softbank (i) set forth in this Agreement
(other than those in Section 3.01 and 6.01) shall be true and correct in all
respects (except for such inaccuracies or breaches which do not, individually or
in the aggregate, materially decrease the benefits of the Transactions to
HoldCo, OpCo and IPCo) as of the Effective Time as if made as of the Effective
Time (except for such representations and warranties that are made as of a
specific date which shall speak only as of such date), and (ii) the
representations and warranties set forth in Section 3.01 and Section 6.01 shall
be true and correct in all respects as of the Effective Time as if made as of
the Effective Time. Each of Alibaba, Yahoo! and Softbank shall deliver to HoldCo
a certificate signed by an executive officer thereof to the effect that the
conditions set forth in this Section 8.02(a) have been satisfied.

(b) Performance of Obligations by Alibaba, Yahoo! and Softbank. Each of Alibaba
Yahoo! and Softbank shall have performed, in all material respects, its
agreements and obligations contained in this Agreement required to be performed
by it at or before the Closing. Each of Alibaba, Yahoo! and Softbank shall
deliver to HoldCo a certificate signed by an executive officer thereof to the
effect that the conditions set forth in this Section 8.02(b) have been
satisfied.

(c) Transaction Documents. Except as set forth in this Section 8.02(c) of the
Disclosure Letter, each Transaction Document shall have been validly executed
and delivered by the applicable Parties (other than HoldCo, OpCo, IPCo, JMY, JT
and their applicable Affiliates) and shall be in full force and effect as of the
Effective Time.

Section 8.03 Conditions to Obligations of Alibaba, Yahoo! and Softbank. The
obligations of Alibaba, Yahoo! and Softbank to consummate the transactions
contemplated by this Agreement shall be subject to the satisfaction or waiver of
the following conditions

 

52



--------------------------------------------------------------------------------

precedent (any of which may be waived by agreement of the Parties, in whole or
in part, in writing):

(a) Accuracy of Representations and Warranties of HoldCo, OpCo and IPCo. Each of
the representations and warranties of HoldCo, OpCo and IPCo (i) set forth in
this Agreement (other than those in Section 4.01 and 4.02) shall be true and
correct in all respects (except for such inaccuracies or breaches which do not,
individually or in the aggregate, materially decrease the benefits of the
Transactions to Alibaba, Yahoo! or Softbank) as of the Effective Time as if made
on and as of the Effective Time (except for such representations and warranties
that are made as of a specific date which shall speak only as of such date), and
(ii) the representations and warranties set forth in Section 4.01 and
Section 4.02 shall be true and correct in all respects as of the Effective Time
as if made as of the Effective Time. Each of HoldCo, OpCo and IPCo shall deliver
to each of Alibaba, Yahoo! and Softbank a certificate signed by an executive
officer thereof to the effect that the conditions set forth in this
Section 8.03(a) have been satisfied.

(b) Accuracy of Representations and Warranties of JMY and JT. Each of the
representations and warranties of JMY and JT set forth in this Agreement shall
be true and correct in all respects (except for such inaccuracies or breaches
which do not, individually or in the aggregate, materially decrease the benefits
of the Transactions to Alibaba, Yahoo! or Softbank) as of the Effective Time as
if made as of the Effective Time (except for such representations and warranties
that are made as of a specific date which shall speak only as of such date). JMY
and JT shall deliver to each of Alibaba, Yahoo! and Softbank a certificate to
the effect that the conditions set forth in this Section 8.03(b) have been
satisfied.

(c) Performance of Obligations by HoldCo, OpCo and IPCo. Each of HoldCo, OpCo
and IPCo shall have performed, in accordance with the terms hereof, in all
material respects, its agreements and obligations contained in this Agreement
required to be performed by it at or before the Closing, and no Default or Event
of Default shall have occurred under the IPCo Promissory Note. Each of HoldCo,
OpCo and IPCo shall deliver to Alibaba a certificate signed by JMY and JT as
executive officers of HoldCo, OpCo and IPCo, respectively, to the effect that
the conditions set forth in this Section 8.03(c) have been satisfied.

(d) Performance of Obligations by JMY and JT. Each of JMY and JT shall have
performed, in accordance with the terms hereof, in all material respects, his
respective agreements and obligations contained in this Agreement required to be
performed by him at or before the Closing. Each of JMY and JT shall deliver to
Alibaba a certificate to the effect that the conditions set forth in this
Section 8.03(d) have been satisfied.

(e) Alibaba Share Pledge. The Alibaba Share Pledge shall have been effected at
or before the Effective Time.

(f) Transaction Documents. Except as set forth in this Section 8.03(f) of the
Disclosure Letter, each Transaction Document shall have been validly executed
and delivered by the applicable Parties (other than Alibaba, Yahoo!, Softbank
and their applicable Affiliates) and shall be in full force and effect as of the
Effective Time.

 

53



--------------------------------------------------------------------------------

(g) Enforceability Opinions. Alibaba, Yahoo! and Softbank shall each have
received an enforceability opinion dated the Effective Time from (i) Fangda
Partners, PRC counsel to HoldCo and (ii) Maples and Calder, Cayman Islands
counsel to IPCo, in each case addressed to Alibaba, Yahoo! and Softbank in the
agreed upon form provided to each of Alibaba, Yahoo! and Softbank prior to the
date hereof and attached in the form of Exhibit H and Exhibit I hereto,
addressing, among others, enforceability of the Transaction Documents and the
creation of a perfected security interest in and to the Collateral pursuant to
the Security Documents.

(h) IPCo Organization. IPCo shall have amended its organizational documents
substantially in the form of Exhibit F and shall have delivered a true and
correct copy of such organizational documents to Alibaba, Softbank and Yahoo!,
and the designees of Softbank and Yahoo! shall have been appointed to the board
of directors of IPCo such that the only directors of IPCo as of the Effective
Time shall be the designee of Softbank, the designee of Yahoo!, JMY and JT. IPCo
shall have the same Assets, liabilities, and capitalization as on the date of
this Agreement, except (a) that IPCo’s Assets shall include the Alibaba Share
Collateral and (b) for any changes made with the prior written consent of Yahoo!
and Softbank or as required by the Transaction Documents.

(i) Solvency Certificates. Alibaba, Yahoo! and Softbank shall each have received
a Solvency Certificate from IPCo and HoldCo dated the Effective Time,
substantially in the form of Exhibit J and with appropriate attachments and
otherwise reasonably satisfactory to Alibaba, Yahoo! and Softbank, in each case
demonstrating that as of immediately prior to the Closing and as of immediately
after the Closing (but in each case excluding any Liability for the Liquidity
Event Payment, the Make-Whole Payment, the Impact Payment and the Increase
Payment), IPCo and HoldCo and their respective Subsidiaries will be Solvent and
will have adequate capital to carry on their respective businesses.

(j) Perfection. Each of JMY and JT (with respect to the Legal Mortgage of IPCo
Shares, and the Account Pledge Agreements), HoldCo and IPCo (with respect to the
Legal Mortgage of Alibaba Shares and the IPCo Asset Charge) shall have delivered
evidence reasonably satisfactory to Alibaba, Softbank and Yahoo! that JMY, JT
and IPCo, respectively, shall have taken or caused to be taken all such actions,
executed and delivered or caused to be executed and delivered all such
agreements, documents and instruments, and made or caused to be made all such
filings and recordings that may be necessary or, in the reasonable opinion of
Alibaba, Yahoo! or Softbank, desirable in order to create in favor of Alibaba’s
Collateral Agent (as defined below), a valid and (upon such filing and
recording) perfected first priority security interest in the Collateral,
including, as set forth in Section 4.1 of the Legal Mortgage of IPCo Shares,
Section 4.1 of the Legal Mortgage of Alibaba Shares and Section 4.1 of the IPCo
Asset Charge and delivery to Alibaba, Softbank and Yahoo! of proper Uniform
Commercial Code financing statements (and acknowledgement copies) duly filed in
the Recorder of Deeds of the District of Columbia on or before the Effective
Time creating a perfected security interest over the Collateral. To that end and
without limiting the foregoing, (i) a collateral agency agreement in form and
substance satisfactory to Alibaba shall have been executed and delivered between
Alibaba and a reputable international financial institution with operations in
each of United States and the Cayman Islands (which institution shall be
acceptable to Alibaba, the “Collateral Agent”), (ii) HoldCo and/or IPCo or
another Person on their behalf, shall have agreed to pay all reasonable fees and
expenses of the Collateral Agent (including the

 

54



--------------------------------------------------------------------------------

reasonable fees and expenses of the Collateral Agent’s legal counsel), and
otherwise indemnify the Collateral Agent, in connection with the Security
Documents, pursuant a fee letter in form and substance satisfactory to each of
Alibaba and the Collateral Agent (the “Fee Letter”), (iii) HoldCo and/or IPCo
shall have paid or caused to be paid all such reasonable fees and expenses of
the Collateral Agent (including the reasonable fees and expenses of the
Collateral Agent’s legal counsel) that are required to be paid prior to or at
Closing, (iv) JMY and JT shall have opened such accounts in New York City (with
a reputable financial institution acceptable to Alibaba) as are required for
purposes of giving effect to the Liens of the Account Pledge Agreements, (v) JMY
and JT shall have paid all reasonable fees and expenses that are required to be
paid in connection with such accounts prior to or at Closing, and (vi) JMY and
JT shall have executed and delivered “Control Agreements” in respect of such
accounts (as contemplated by the Account Pledge Agreements), each in form and
substance satisfactory to Alibaba.

(k) Existing IP Agreement Termination. Each of the Existing IP Agreements shall
have terminated and evidence of such termination shall have been delivered to
each of Yahoo! and Softbank.

(l) Stop Notice. IPCo has not received a stop notice under Order 50 r.11 of the
Grand Court Rules of the Cayman Islands with respect to the shares which are the
subject of the security interest mortgaged by each of JMY and JT pursuant to the
Legal Mortgage of IPCo Shares (and Alibaba hereby undertakes that neither it nor
the Mortgagee (as defined in the Legal Mortgage of IPCo Shares) shall serve such
a stop notice on IPCo at any time prior to Closing).

(m) Payment Processing Fee Calculation Method. (i) Yahoo! and Softbank shall
have received and reviewed a report setting forth the conclusions of
PricewaterhouseCoopers LLP (“PwC”) regarding OpCo’s calculation method and
payment processing fee rates based on financial information for fiscal year 2010
and the first half of fiscal year 2011 provided by OpCo and (ii) in such report
PwC has confirmed to Yahoo!’s and Softbank’s reasonable satisfaction that OpCo’s
calculation of the Approved Fee Rate (as defined in the Commercial Agreement)
based on actual financial records is consistent with the method for calculating
the Approved Fee Rate as set forth in the Auditor’s Review Instructions (as
defined in the Commercial Agreement).

ARTICLE IX

TERMINATION

Section 9.01 Termination.

(a) This Agreement may be terminated at any time prior to the Closing:

(i) by unanimous written agreement of the Parties;

(ii) by either HoldCo (by giving written notice of such termination to Alibaba)
or Alibaba (by giving written notice of such termination to HoldCo), if the
Closing shall not have occurred on or prior to December 31, 2011 (the “Outside
Date”),

 

55



--------------------------------------------------------------------------------

provided, that the Outside Date shall automatically be extended by sixty
(60) days if all of the conditions set forth in Article VIII are satisfied as of
December 31, 2011 but for Section 8.01(c) (excluding any conditions which by
their nature are to be satisfied only upon the Closing and which are capable of
being satisfied), and provided further that the right to terminate this
Agreement under this Section 9.01(a)(ii) shall not be available to any Party
whose breach of this Agreement shall have been the primary cause of the failure
of the Closing to occur on or before the Outside Date;

(iii) by either HoldCo or Alibaba if any court of competent jurisdiction or
other competent Governmental Authority shall have issued a Governmental Order or
taken any other action permanently restraining, enjoining or otherwise
prohibiting the Transactions and such Governmental Order or other action shall
have become final and non-appealable;

(iv) by either HoldCo or Alibaba if PBOC issues a final order, decision, notice
or any other official government document to withdraw the PBOC payment license
issued to OpCo, or to prohibit or otherwise prevent OpCo from conducting the
Business as approved under the PBOC payment license, or to narrow the scope of
businesses that OpCo is permitted to conduct under the PBOC payment license;

(v) by either HoldCo or Alibaba if any approvals by, registrations with or
filings with SAFE or its local counterparts described in Section 8.01(c) of the
Disclosure Letter is failed to be obtained, and such failure shall have become
final and non-appealable;

(vi) by HoldCo if any of the representations or warranties of Alibaba, Yahoo! or
Softbank contained in this Agreement are inaccurate or untrue to the extent that
any such inaccuracy or untruth would cause the failure of the condition set
forth in Section 8.02(a) or if Alibaba, Yahoo! or Softbank has failed to
discharge and fulfill any of its covenants or agreements contained in this
Agreement to the extent that any such failure would cause the failure of the
condition set forth in Section 8.02(b), in each case only to the extent such
inaccuracy or failure cannot be cured by the Outside Date; provided, that if
such inaccuracy or breach by Alibaba, Yahoo! or Softbank is curable, through the
exercise of commercially reasonable efforts, within twenty (20) days after
receipt of written notice from HoldCo of such breach hereunder, then HoldCo may
terminate this Agreement under this Section 9.01(a)(vii) at any time following
the end of such twenty (20)-day period but not earlier, provided, that Alibaba,
Yahoo! or Softbank, as applicable, continues to exercise commercially reasonable
efforts to cure such inaccuracy or breach through such twenty (20)-day period
(it being understood that HoldCo may not terminate this Agreement pursuant to
this Section 9.01(a)(vii) if HoldCo shall have materially breached this
Agreement or if such inaccuracy or breach by Alibaba, Yahoo! or Softbank, as
applicable, is cured prior to termination); or

(vii) by Alibaba, if any of the representations or warranties of HoldCo, OpCo,
IPCo, JMY or JT contained in this Agreement are inaccurate or untrue to the
extent that any such inaccuracy or untruth would cause the failure of the
condition set forth in Section 8.03(a) or Section 8.03(b), or if HoldCo, OpCo,
IPCo, JMY or JT has failed to discharge and fulfill any of its covenants or
agreements contained in this Agreement to the extent that any

 

56



--------------------------------------------------------------------------------

such failure would cause the failure of the condition set forth in
Section 8.03(b) or Section 8.03(d), and such inaccuracy or failure cannot be
cured by the Outside Date; provided, that if such inaccuracy or breach by
HoldCo, OpCo, IPCo, JMY or JT is curable, through the exercise of commercially
reasonable efforts, within twenty (20) days after receipt of written notice from
Alibaba of such breach hereunder, then Alibaba may terminate this Agreement
under this Section 9.01(a)(vii) at any time following the end of such twenty
(20)-day period but not earlier, provided, that HoldCo, OpCo, IPCo, JMY or JT,
as applicable, continues to exercise commercially reasonable efforts to cure
such inaccuracy or breach through such twenty (20)-day period (it being
understood that Alibaba may not terminate this Agreement pursuant to this
Section 9.01(a)(vii) if Alibaba shall have materially breached this Agreement or
if such inaccuracy or breach by HoldCo, OpCo, IPCo, JMY or JT, as applicable, is
cured prior to termination).

(b) This Agreement shall automatically terminate upon the occurrence of the
Final Payment Date.

Section 9.02 Effect of Termination.

(a) In the event of the termination of this Agreement in accordance with
Section 9.01(a), then this Agreement and the other Transaction Documents shall
thereafter become void and have no effect, and no Party shall have any Liability
under the Transaction Documents to the other Parties or their respective
Affiliates, directors, officers or employees, except for the obligations of the
Parties contained in this Section 9.02(a), Section 7.01, Section 10.01,
Section 10.06, Section 10.07 and Section 10.08, and except that nothing herein
will relieve any Party from (i) Liability for any breach of this Agreement
(including, subject to Section 10.12, any inaccuracy contained in any
representation or warranty) prior to such termination, or (ii) Liability
extinguished by the Release Agreement.

(b) In the event of termination of this Agreement in accordance with
Section 9.01(b), the Transaction Documents (other than (i) the Security
Documents, to the extent that any obligations of OpCo, IPCo, HoldCo, JMY or JT
(as determined in the IPCo Promissory Note) survives the Final Payment Date, in
each case as provided for in such Security Document, (ii) the Release Agreement
and (iii) the Commercial Agreement) shall thereafter become void and have no
effect, and no Party shall have any Liability hereunder or thereunder to the
other Parties or their respective Affiliates, directors, officers or employees,
except for the obligations of the Parties contained in Section 1.01,
Section 2.09, Section 2.10, Section 7.01, Section 7.02, Section 7.09 (to the
extent stated therein), Section 7.11, Section 7.13 (to the extent stated
therein), Section 7.15(b), Section 7.15(d), Section 7.15(l), Section 7.15(m),
Section 7.15(r), Section 10.01, Section 10.06, Section 10.07, Section 10.08,
Section 10.09 and Section 10.12, and any other provision of this Agreement or
any other Transaction Document that calls for performance after the date of the
Final Payment Date (including the Make-Whole Payment and the Impact Payment),
and except that nothing herein will relieve any Party from Liability for any
breach (including, subject to Section 10.12, any inaccuracy contained in any
representation or warranty) of this Agreement prior to such termination.

 

57



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

Section 10.01 Notices. All notices and other communications hereunder shall be
in writing and shall be deemed received (i) on the date of delivery if delivered
personally, (ii) on the date of confirmation of receipt if delivered by a
nationally recognized courier service (or, the first (1st) Business Day
following such receipt if (a) the date is not a Business Day or (b) receipt
occurs after 5:00 p.m., local time of the recipient) or (iii) on the date of
receipt of transmission by facsimile or electronic mail, provided that it is
followed immediately by confirmation of receipt of delivery by personal delivery
or a nationally recognized courier service that is received pursuant to
subclause (i) or (ii) (or, the first (1st) Business Day following such receipt
if (a) the date is not a Business Day or (b) receipt occurs after 5:00 p.m.,
local time of the recipient), to the Parties at the following address or
facsimile numbers (or at such other address or facsimile number for a Party as
shall be specified by like notice):

To Alibaba:

c/o Alibaba Group Services Limited

24th Floor, Jubilee

18 Fenwick Street

Wanchai

Hong Kong

Attention:  General Counsel

Facsimile No.: +852 2215 5200

with a copy to the Independent Directors at the addresses for Yahoo! and
Softbank, respectively, as set forth below.

To Yahoo!:

Yahoo! Inc.

701 First Avenue

Sunnyvale, CA 94089

Attention: General Counsel

Facsimile No: (408) 349-3650

with a copy (not notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

525 University Avenue, Suite 1100

Palo Alto, CA 94301

Attention:   Kenton J. King

Leif B. King

Facsimile No.: (650) 470-4570

 

58



--------------------------------------------------------------------------------

To Softbank:

SOFTBANK CORP.

1-9-1 Higashi-shimbashi, Minato-ku

Tokyo 105-7303, Japan

Attention: Mr. Katsumasa Niki, Finance

Facsimile No: +81-3-6215-5001

with a copy (not notice) to:

Morrison & Foerster LLP

Shin-Marunouchi Building 29F, 1-5-1 Marunouchi, Chiyoda-ku

Tokyo 100-6529, Japan

Attention: Kenneth Siegel

Facsimile No: +81-3-3214-6512

To HoldCo, OpCo, IPCo, JMY or JT:

c/o Alibaba Group Services Limited

24th Floor, Jubilee

18 Fenwick Street

Wanchai

Hong Kong

Attention: General Counsel

Facsimile No.: +852 2215 5200

 

59



--------------------------------------------------------------------------------

with a copy (not notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10023

Attention: Mark Gordon

Facsimile No: (212) 403-2343

and

Fenwick & West LLP

Silicon Valley Center

801 California Street

Mountain View, CA 94041

Attention: Larry Granatelli

Facsimile No.: (650) 938-5200

and

Fangda Partners

20/F, Kerry Center

1515 Nan Jing West Road

Shanghai 200040, China

Attention: Jonathan Zhou

Facsimile No: +8621-5298-5577

Section 10.02 Amendment; Waiver. Any provision of this Agreement may be amended
or waived if, and only if, such amendment or waiver is in writing and signed, in
the case of an amendment, by the Parties (or, as to Alibaba, the Independent
Directors, and as to the Joinder Parties, JMY), or in the case of a waiver, by
the Party against whom the waiver is to be effective (or, as to Alibaba, the
Independent Directors, and as to the Joinder Parties, JMY). No failure or delay
by any Party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.

Section 10.03 Assignment. No Party to this Agreement may assign any of its
rights or obligations under this Agreement without the prior written consent of
the Parties (in the case of Alibaba, approved by the Independent Directors).

Section 10.04 Entire Agreement. This Agreement (including all Schedules and
Exhibits), the Disclosure Letter and the other Transaction Documents contain the
entire agreement between the Parties with respect to the subject matter hereof
and supersede all prior agreements and understandings, oral or written, with
respect to such matters; provided, that for the avoidance of doubt, this
Agreement (including all Schedules and Exhibits), the Disclosure Letter and the
other Transaction Documents do not amend or act as a waiver of any rights under
(except as expressly set forth in the Release Agreement, if and when executed
and delivered) any of the following agreements:

 

60



--------------------------------------------------------------------------------

(a) the Shareholders Agreement, except that:

(i) no Alibaba Independent Action taken in accordance with Section 7.11 shall be
subject to any other consent right of directors, members or otherwise set forth
in the Shareholders Agreement;

(ii) in no event shall any right of the Independent Directors to take any
Alibaba Independent Action (or any Alibaba Independent Action taken by the
Independent Directors) be deemed to conflict with the Shareholders Agreement or
any party’s rights or obligations thereunder, including for the purposes of
Sections 2.1 and 2.2 thereof; and

(iii) the provisions of Section 7.11 supersede Sections 3.5 and 3.6 of the
Shareholders Agreement to the extent of any conflict or inconsistency therewith;

(b) the Technology and Intellectual Property Agreement by and between Yahoo! and
Alibaba, dated October 24, 2005,

(c) the Non-Competition Agreement by and among Alibaba, Yahoo!, JMY and JT,
dated October 24, 2005,

(d) the Registration Rights Agreement by and among Alibaba, JMY, Softbank and
Yahoo!, dated October 24, 2005,

(e) the Yahoo! Investment Agreement by and between Yahoo! and Alibaba, dated
October 24, 2005,

(f) the Patent License Agreement by and between Yahoo! and Alibaba, dated
October 24, 2005,

(g) the Network Security Agreement by and between Yahoo! and Alibaba, dated
October 24, 2005 (each such agreement listed in clauses (a) through (g),
inclusive as has been amended to date, together with any ancillary agreements
thereto), and

(h) any written agreement of the Parties that expressly provides that it is not
superseded by this Agreement.

Section 10.05 Parties in Interest. This Agreement shall inure to the benefit of
and be binding upon the Parties and their respective successors and permitted
assigns in accordance with this Agreement. Nothing in this Agreement, express or
implied, is intended to confer upon any Person other than Yahoo!, Softbank,
OpCo, JMY, JT, HoldCo, IPCo, Alibaba, or their successors or permitted assigns,
any rights or remedies under or by reason of this Agreement. JMY and JT shall be
parties to this Agreement solely with respect to Article I, V, VI, VIII, IX, X
and Section 2.09(c), 2.11, 2.14, 7.01, 7.02, 7.04, 7.05, 7.06, 7.07, 7.08, 7.10,
7.11, 7.15(i), 7.15(j), 7.15(k), 7.15(l), 7.15(m), 7.15(n) and 7.15(r).

Section 10.06 Public Disclosure. Each of Yahoo!, Softbank, OpCo, JMY, JT,
HoldCo, IPCo and Alibaba agree that no press release or similar public
announcement, disclosure or communication shall be made concerning the terms of
the Transactions, except if

 

61



--------------------------------------------------------------------------------

(a) solely to the extent requested or required to comply with the requirements
of any applicable Laws, or (b) all Parties have consulted in advance with
respect thereto, approved such public statement in advance and in writing, and
each Party is provided a reasonable advance opportunity to review and provide
comments with respect to any public disclosure. The Parties acknowledge and
agree that notwithstanding anything in this Agreement to the contrary, Yahoo!
will be required to file with the U.S. Securities and Exchange Commission a Form
8-K summarizing the material terms of this Agreement and the other Transaction
Documents and including a copy of this Agreement as an exhibit to such Form 8-K.
Yahoo! will provide a draft of such Form 8-K to the other Parties at a
reasonable time in advance of the filing in order to allow the other Parties to
review, and propose any reasonable changes to, the disclosure contained in such
8-K, and Yahoo! will consider in good faith any such proposed changes.

Section 10.07 Expenses. Except as otherwise expressly provided in this
Agreement, if the Closing occurs, all costs and expenses of external legal
counsel incurred by the Parties in connection with the negotiation and execution
of the Transaction Documents shall be paid by Alibaba. If this Agreement is
terminated before the Closing occurs, each Party shall bear the costs and
expenses of its own external legal counsel. All other costs and expenses
incurred by any Person in connection with this Agreement and the Transactions
shall be borne by the Person incurring such expenses. Notwithstanding the
foregoing, HoldCo and OpCo shall promptly pay (a) to the Collateral Agent (or
any successor agent), all fees, expenses and other amounts payable pursuant to
the Fee Letter, and (b) to Alibaba, any fees, expenses and other expenses
required to be paid by HoldCo or OpCo to the Collateral Agent, any successor
thereof or their legal counsel, to the extent previously paid by Alibaba.

Section 10.08 Governing Laws; Jurisdiction; Waiver of Jury Trial. THIS AGREEMENT
IS MADE UNDER, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS
OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED SOLELY THEREIN.

Section 10.09 Arbitration.

(a) Any dispute, controversy or claim arising out of, relating to, or in
connection with this Agreement, or the breach, termination or validity hereof,
shall be finally settled exclusively by arbitration. The arbitration shall be
administered by, and conducted in accordance with the rules of the International
Chamber of Commerce (the “ICC”) in effect at the time of the arbitration, except
as they may be modified by mutual agreement of the parties. The seat of the
arbitration shall be Singapore, provided, that, the arbitrators may hold
hearings in such other locations as the arbitrators determine to be most
convenient and efficient for all of the parties to such arbitration under the
circumstances. The arbitration shall be conducted in the English language.

(b) The arbitration shall be conducted by three arbitrators. The Party (or the
Parties, acting jointly, if there are more than one) initiating arbitration (the
“Claimant”) shall appoint an arbitrator in its request for arbitration (the
“Request”). The other Party (or the other Parties, acting jointly, if there are
more than one) to the arbitration (the “Respondent”) shall appoint an arbitrator
within thirty (30) days of receipt of the Request and shall notify the Claimant
of such appointment in writing. If within thirty (30) days of receipt of the
Request by

 

62



--------------------------------------------------------------------------------

the Respondent, either Party has not appointed an arbitrator, then that
arbitrator shall be appointed by the ICC. The first two arbitrators appointed in
accordance with this provision shall appoint a third arbitrator within thirty
(30) days after the Respondent has notified Claimant of the appointment of the
Respondent’s arbitrator or, in the event of a failure by a Party to appoint,
within thirty (30) days after the ICC has notified the parties and any
arbitrator already appointed of the appointment of an arbitrator on behalf of
the Party failing to appoint. When the third arbitrator has accepted the
appointment, the two arbitrators making the appointment shall promptly notify
the parties of the appointment. If the first two arbitrators appointed fail to
appoint a third arbitrator or so to notify the parties within the time period
prescribed above, then the ICC shall appoint the third arbitrator and shall
promptly notify the parties of the appointment. The third arbitrator shall act
as Chair of the tribunal.

(c) The arbitral award shall be in writing, state the reasons for the award, and
be final and binding on the parties. The award may include an award of costs,
including, without limitation, reasonable attorneys’ fees and disbursements. In
addition to monetary damages, the arbitral tribunal shall be empowered to award
equitable relief, including, but not limited to, an injunction and specific
performance of any obligation under this Agreement. The arbitral tribunal is not
empowered to award damages in excess of compensatory damages, and each Party
hereby irrevocably waives any right to recover punitive, exemplary or similar
damages with respect to any dispute, except insofar as a claim is for
indemnification for an award of punitive damages awarded against a Party in an
action brought against it by an independent third party. The arbitral tribunal
shall be authorized in its discretion to grant pre-award and post-award interest
at commercial rates. Any costs, fees or taxes incident to enforcing the award
shall, to the maximum extent permitted by Laws, be charged against the Party
resisting such enforcement. Judgment upon the award may be entered by any court
having jurisdiction thereof or having jurisdiction over the relevant Party or
its assets.

(d) In order to facilitate the comprehensive resolution of related disputes, and
upon request of any Party to the arbitration proceeding, the arbitration
tribunal may, within ninety (90) days of its appointment, consolidate the
arbitration proceeding with any other arbitration proceeding involving any of
the Parties relating to the Transaction Documents. The arbitration tribunal
shall not consolidate such arbitrations unless it determines that (i) there are
issues of fact or law common to the proceedings, so that a consolidated
proceeding would be more efficient than separate proceedings, and (ii) no Party
would be prejudiced as a result of such consolidation through undue delay or
otherwise. In the event of different rulings on this question by the arbitration
tribunal constituted hereunder and any tribunal constituted under these
Transaction Documents, the ruling of the tribunal constituted under this
Agreement will govern, and that tribunal will decide all disputes in the
consolidated proceeding.

(e) The Parties agree that the arbitration shall be kept confidential and that
the existence of the proceeding and any element of it (including but not limited
to any pleadings, briefs or other documents submitted or exchanged, any
testimony or other oral submissions, and any awards) shall not be disclosed
beyond the tribunal, the ICC, the parties, their counsel and any person
necessary to the conduct of the proceeding, except as may be lawfully required
in judicial proceedings relating to the arbitration or otherwise, or as required
by NASDAQ rules or the rules of any other quotation system or exchange on which
the disclosing Party’s Securities are listed or applicable Laws.

 

63



--------------------------------------------------------------------------------

(f) The costs of arbitration shall be borne by the losing Party unless otherwise
determined by the arbitration award.

(g) All payments made pursuant to the arbitration decision or award and any
judgment entered thereon shall be made in Dollars (or, if a payment in Dollars
is not permitted by Law and if mutually agreed upon by the Parties, in PRC
currency), free from any deduction, offset or withholding for Taxes.

(h) Notwithstanding this Section 10.09 or any other provision to the contrary in
this Agreement, no Party shall be obligated to follow the foregoing arbitration
procedures where such Party intends to apply to any court of competent
jurisdiction for an interim injunction or similar equitable relief against any
other Party, provided there is no unreasonable delay in the prosecution of that
application.

Section 10.10 Counterparts. This Agreement may be executed in two or more
counterparts (including by facsimile), all of which shall be considered one and
the same agreement and shall become effective when one or more counterparts have
been signed by each of the Parties and delivered to the other Parties, it being
understood that all Parties need not sign the same counterpart.

Section 10.11 Rules of Construction. Each Party represents and acknowledges
that, in the negotiation and drafting of this Agreement and the other
instruments and documents required or contemplated hereby, it has been
represented by and has relied upon the advice of counsel of its choice. Each
Party hereby affirms that its counsel has had a substantial role in the drafting
and negotiation of this Agreement and such other instruments and documents.
Therefore, each Party agrees that no rule of construction to the effect that any
ambiguities are to be resolved against the drafter shall be employed in the
interpretation of this Agreement and such other instruments and documents and in
the event an ambiguity or question of intent or interpretation arises, the
Agreement shall be construed as if drafted jointly by the Parties.

Section 10.12 Representations and Warranties. The representations and warranties
in this Agreement shall survive the Closing for a period of three (3) years
after the Closing, provided that no Party shall have any Liability to any other
Person for monetary damages in connection with any such representation or
warranty (including breach or inaccuracy thereof) unless such breach or
inaccuracy is a material breach or inaccuracy. None of the representations and
warranties in this Agreement or in any instrument delivered pursuant to this
Agreement shall survive the three (3) year anniversary of the Effective Time
except with respect to any claim initiated prior to the expiration of such three
(3) year period.

Section 10.13 Non-Severability.

(a) Each provision of the Transaction Documents shall be deemed a material and
integral part hereof. Except as otherwise provided in this Section 10.13, in the
event of a final determination of invalidity, illegality or unenforceability of
any provision of any of the Transaction Documents, the Parties shall negotiate
in good faith to amend this Agreement (and any of the other Transaction
Documents, as applicable) or to enter into new agreements to replace such
invalid, illegal or unenforceable provision(s) with valid, legal and enforceable

 

64



--------------------------------------------------------------------------------

provisions providing the Parties with benefits, rights and obligations that are
equivalent in all material respects as provided by the Agreement (and any of the
other Transaction Documents, as applicable) as if the invalid, illegal or
unenforceable provision(s) had been valid, legal and enforceable. In the event
the Parties are not able to reach agreement on such amendments or new
agreements, then the ICC arbitrators (pursuant to the procedures set forth in
Section 10.09 hereof) shall determine, as part of their arbitral award, such
amendments or new agreements such to provide the Parties with benefits, rights
and obligations that are equivalent in all material respects as provided by the
Agreement (and any of the other Transaction Documents, as applicable) as if the
stricken provision(s) had been valid, legal and enforceable.

(b) No Party shall, or shall permit any of its Related Parties or
Representatives to, directly or indirectly assert that any provision of any
Transaction Document is invalid, illegal or unenforceable. Without limiting the
Parties’ remedies for breach of the immediately preceding sentence and
notwithstanding anything to the contrary herein, if (i) HoldCo, OpCo, IPCo, JMY,
JT, any HoldCo Shareholder or any Related Party or Representative of any of the
foregoing asserts in any dispute, controversy or claim arising out of, relating
to, or in connection with any Transaction Document, that any provision of any
Transaction Document is invalid, illegal or unenforceable and (ii) the ICC or
any other arbitral body of competent jurisdiction or any Governmental Authority
of competent jurisdiction holds any of the following obligations to be invalid,
illegal or unenforceable: (x) the obligations to make the Liquidity Event
Payment, the Make-Whole Payment, the Increase Payment or the Impact Payment,
(y) to repay the IPCo Promissory Note, or (z) to provide the services specified
for the fees specified under the Commercial Agreement, then all of the
Transaction Documents shall, unless such consequences are waived by the
Independent Directors, be deemed null and void in all jurisdictions as if they
had not occurred.

(c) In any event, the invalidity, illegality or unenforceability of any
provision of any Transaction Document in any jurisdiction shall not affect the
validity or enforceability of any Transaction Document, including that
provision, in any other competent jurisdiction.

Section 10.14 English Language Only. This Agreement is in the English language
only, which language will be controlling in all respects, and all versions
hereof in any other language will be for accommodation only and will not be
binding upon the parties hereto. All communications to be made or given pursuant
to this Agreement will be in the English language.

Section 10.15 Valuation Procedure for FMV. In order to determine the Fair Market
Value of Assets or Securities other than publicly traded Securities or cash, the
following procedure shall be used: the Fair Market Value of the Assets or
Securities shall be determined by internationally recognized investment banking
firms, one firm appointed by Alibaba (“Alibaba Bank”) and one firm appointed by
HoldCo (“HoldCo Bank”, together with Alibaba Bank, the “Initial Banks”), and if
a third is necessary as provided below, the Initial Banks shall appoint a third
investment bank (“Third Bank”). Each Initial Bank’s determination shall be made
and delivered to Alibaba and HoldCo within thirty (30) days following the date
on which the second Initial Bank was appointed. If the determinations of the
Fair Market Value of the Assets or Securities made by the Initial Banks are
within ten percent (10%) of each other

 

65



--------------------------------------------------------------------------------

(i.e., the difference between the two determined Fair Market Value is equal to
or less than ten percent (10%) of the higher determined Fair Market Value), then
the average of the Alibaba Bank-determined Fair Market Value and the HoldCo
Bank-determined Fair Market Value shall be used as the final Fair Market Value
of the Assets or Securities. If the determinations of the Fair Market Value of
the Assets or Securities made by the Initial Banks are not within ten percent
(10%) of each other, then the determination of the Third Bank shall be delivered
to Alibaba and HoldCo within thirty (30) days after the appointment of the Third
Bank. The determination of the Fair Market Value of the Assets or Securities by
such Third Bank, together with such determinations provided by the Initial
Banks, will be used to determine the final Fair Market Value of the Assets or
Securities as follows: (i) if the determination made by the Third Bank falls
within the middle third of the range between the determinations made by the two
Initial Banks (i.e., if the Third Bank determination is (1) greater than the sum
of the lower determined Fair Market Values of the Initial Banks plus one-third
(1/3) of the difference between the two determined Fair Market Values of the
Initial Banks and (2) less than the sum of the lower determined Fair Market
Value of the Initial Banks plus two-thirds (2/3) of the difference between the
two determined Fair Market Values of the Initial Banks), then the final Fair
Market Value of the Assets or Securities shall be the Fair Market Value
determined by the Third Bank; and (ii) if the Fair Market Value of the Assets or
Securities determined by the Third Bank falls outside the middle third of the
range between the determinations of the Initial Banks, then the final Fair
Market Value of the Assets or Securities shall be the Fair Market Value of the
Assets or Securities determined by the Initial Bank that is closer to the Fair
Market Value of the Assets or Securities determined by the Third Bank (the
“Valuation Procedure”).

Section 10.16 Time of the Essence. With regard to all dates and time periods set
forth or referred to in this Agreement, time hereby is made expressly of the
essence.

[Remainder of Page Intentionally Left Blank]

 

66



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed or caused this Agreement to be
executed as of the date first written above.

 

Alibaba Group Holding Limited     浙江阿里巴巴电子商务有限公司       (Zhejiang Alibaba
E-Commerce Co., Ltd.) By:  

/s/ Jack Ma Yun

    By:  

/s/ Jack Ma Yun

  Name: Jack Ma Yun       Name: Jack Ma Yun   Title: Chairman & Chief Executive
Officer       Title: Legal Representative Yahoo! Inc.     支付宝（中国）网络技术有限公司      
(Alipay.com Co., Ltd.) By:  

/s/ Timothy R. Morse

    By:  

/s/ Jack Ma Yun

  Name: Timothy R. Morse       Name: Jack Ma Yun   Title: Chief Financial
Officer       Title: Legal Representative SOFTBANK CORP.     APN Ltd. By:  

/s/ Masayoshi Son

    By:  

/s/ Jack Ma Yun

  Name: Masayoshi Son       Name: Jack Ma Yun   Title: Chairman & CEO      
Title:   Director    

/s/ Joseph Chung Tsai

   

/s/ Jack Ma Yun

Joseph Chung Tsai     Jack Ma Yun (solely with respect to the Sections referred
to in Section 10.05 of the Framework Agreement)     (solely with respect to the
Sections referred to in Section 10.05 of the Framework Agreement)



--------------------------------------------------------------------------------

Exhibit E

FORM OF RELEASE AGREEMENT

This RELEASE AGREEMENT, dated as of [—] (this “Agreement”), is entered into by
and among Alibaba Group Holding Limited, a company organized under the laws of
the Cayman Islands (“Alibaba”), SOFTBANK CORP., a Japanese corporation and
shareholder of Alibaba (“Softbank”), Yahoo! Inc., a Delaware corporation and
shareholder of Alibaba (“Yahoo!”), Jack Ma Yun (“JMY”), Joseph Chung Tsai
(“JT”), Xie Shihuang (“SX”), and 浙江阿里巴巴电子商务有限公司 （Zhejiang Alibaba E-Commerce
Co., Ltd.）, a limited liability company organized under the laws of the People’s
Republic of China (“HoldCo”). Alibaba, Softbank, Yahoo!, JMY, JT, SX and HoldCo
are herein referred to individually as a “Party” and collectively as the
“Parties.”

RECITALS

WHEREAS, Alibaba, Softbank, Yahoo!, Alipay.com Co., Ltd., a limited liability
company organized under the laws of the People’s Republic of China (“OpCo”),
JMY, JT, SX, HoldCo, and certain other parties named therein have entered into a
Framework Agreement dated July 29, 2011 (the “Framework Agreement”);

WHEREAS, the ownership of OpCo was restructured in a series of transactions with
the effect that upon the completion of the restructuring transactions 100% of
the outstanding shares of OpCo had been transferred from Alibaba or its
subsidiaries to HoldCo, a company 80% owned by JMY and 20% by SX, and as part of
the restructuring or to effect the restructuring certain assets of the Business
were transferred from Alibaba or its subsidiaries to OpCo, and Alibaba made
Loans to JMY and SX, in each case pursuant to the Release Transactions, as
defined in Exhibit A;

WHEREAS, in connection with the restructuring of OpCo certain Control Agreements
(as defined in Exhibit A) were entered into pursuant to which Alibaba continued
to effectively control OpCo until the Control Agreement Termination; and

WHEREAS, the board of directors of Alibaba has adopted resolutions substantially
in the form attached as Exhibit A to this Agreement ratifying certain actions of
Alibaba, Alibaba’s subsidiaries, JT and JMY;

NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, covenants and agreements contained herein and in
the Framework Agreement, effective at the Effective Time as defined in the
Framework Agreement (the “Effective Time”), and intending to be legally bound,
the Parties hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

(a) Definitions. Unless otherwise specifically defined in this Agreement, each
capitalized term used but not defined in this Agreement shall have the meaning
assigned to such term in the Framework Agreement or in Exhibit A to this
Agreement.

ARTICLE II

RELEASES AND COVENANT NOT TO SUE

Section 2.1. Release and Discharge.

(a) Effective as of the Effective Time, Alibaba, Yahoo! and Softbank, for
themselves and, to the maximum extent permitted by Law, on behalf of each of
their respective former and current officers, directors, executives, employees
(including, without limitation, internal legal counsel), subsidiaries,
controlled Affiliates, predecessor entities, successors and assigns of any said
person or entity (the “Releasing Parties”), hereby knowingly, voluntarily,
unequivocally, fully, and, subject in each case to Section 4.13 hereof,
unconditionally, irrevocably and forever release and discharge Alibaba, OpCo,
HoldCo, JM, JT, SX and each of their respective former and current officers,
directors, executives, employees, security holders (including without limitation
shareholders), parents, subsidiaries, Affiliates, predecessor entities,
accountants, auditors, attorneys, representatives (excluding investment banking
firms), heirs, executors, administrators, successors and assigns of any said
person or entity (including, without limitation, internal legal counsel)
(collectively, the “Released Persons”) from the following (collectively, the
“Released Claims”): any and all past or present, direct and/or indirect claims,
rights, actions, causes of action, losses, obligations, sums of money due,
costs, judgments, suits, damages and charges of whatever kind or nature, known
or unknown, disclosed or undisclosed, suspected or unsuspected, contingent or
absolute, in law or in equity, whether individual, or in their capacity as
shareholders of Alibaba or of any of their respective subsidiaries or controlled
Affiliates, asserted or that could have been asserted, under any Law of any
jurisdiction anywhere in the world (including without limitation any Law of the
United States or any state or territory thereof, any Law of the Peoples Republic
of China or any region or territory thereof or the Special Administrative Region
of Hong Kong, and any Law of the Cayman Islands) (collectively, “Claims”):

(i) arising from or out of, based upon or related to:

(1) the Release Transactions;

(2) the Control Agreements and Control Agreement Termination, as defined in
Exhibit A to this Agreement;

 

2



--------------------------------------------------------------------------------

(3) during the period commencing on the date of the first Release Transaction
and continuing until the Effective Time, related party transactions between or
among Alibaba, OpCo and their respective subsidiaries and controlled Affiliates
effected without the approval, to the extent required, of Alibaba's board of
directors, in each case to the extent in the ordinary course of business,
consistent with the past practices of Alibaba and OpCo as conducted in the
period prior to the first Release Transaction; and

(4) during the period commencing on the date of the first Release Transaction
and continuing until the Effective Time, (A) any and all actions taken or not
taken by the Released Persons, whether as officers or directors of Alibaba, OpCo
or otherwise, to give effect to or to implement any of the transactions or
actions set forth in the foregoing clauses (1), (2) or (3), and (B) the nature,
substance and timing of any disclosures, communications or statements (or the
failure to make any such disclosures, communications or statements) relating to
the transactions or actions set forth in the foregoing clauses (1), (2) or
(3) to directors, shareholders, auditors or attorneys of Alibaba, to other
Releasing Persons or to the public (which in the case of disclosures,
communications and statements to the public shall be limited to disclosures,
communications and statements published and available to the general public at
the Effective Time); or

(ii) arising from or out of, or based upon, the fact of, without more, or the
continuation of, without more, ownership or control, from and after the first
Release Transaction, by any Released Party, of OpCo, its subsidiaries and
controlled Affiliates;

provided, that for the avoidance of doubt, in the case of Claims that relate
(A) in part to the matters specified in clauses (i) and (ii) and (B) in part to
other matters, the “Released Claims” shall include such Claims only to the
extent relating to the matters described in clause (A) and not to the extent
relating to the matters described in clause (B).

(b) For avoidance of doubt, with respect to Released Persons who are
individuals, the releases provided for in this Section 2.1 shall apply to them
in any capacity acting by or on behalf of, any Released Person, including, in
their capacity as officer, executive, director, managing partner, principal,
member, security holder, trustee or fiduciary for or with respect to any other
Released Person.

(c) Any Person released from any claim pursuant to this Section 2.1 may plead
this Agreement as a complete defense, discharge and bar to any action, claim or
demand, in any court or tribunal anywhere in the world, brought in respect of
such released claim in contravention of this Agreement for so long as this
Agreement remains in effect.

(d) For the avoidance of doubt, the release and discharge set forth herein shall
not be deemed to release any of the Released Parties or Releasing Parties from
its obligations under any of the other Transaction Documents.

 

3



--------------------------------------------------------------------------------

Section 2.2. Scope of Release.

(a) The Parties acknowledge and agree that they may be unaware of or may
discover facts in addition to or different from those which they now know,
anticipate or believe to be true related to or concerning the Released Claims.
The Parties know that such presently unknown or unappreciated facts could
materially affect the claims or defenses of a Party or Parties. It is
nonetheless the intent of the Parties to give a full, complete and final release
and discharge of the Released Claims. In furtherance of this intention, the
releases herein given shall be and remain in effect as full and complete
releases with regard to the Released Claims notwithstanding the discovery or
existence of any such additional or different claim or fact. To that end, with
respect to the Released Claims, the Parties expressly waive and relinquish any
and all provisions, rights and benefits conferred by any Law of the United
States, the People’s Republic of China, the Hong Kong Special Administrative
Region, the Cayman Islands or of any state or territory of the United States or
of any other jurisdiction in the world, or principle of common law, under which
a general release does not extend to claims which the Parties do not know or
suspect to exist in their favor at the time of executing the release, which if
known by the Parties might have affected the Parties’ settlement. The Parties
expressly waive and relinquish, to the fullest extent permitted by Law, the
provisions, rights, and benefits of §1542 of the California Civil Code, or any
Law of any other jurisdiction anywhere in the world of similar effect, which
provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

(b) “Specified Representations” means the representations and warranties set
forth in Sections 4.01, 4.02, 4.03, 4.08, 4.09, 4.10, 4.11, 4.12, 4.20, 5.01,
5.02, 5.03, 5.04, and 5.05 of the Framework Agreement. “Correctness” or
“Correct” means correct except for (i) inaccuracies or breaches of which the
Independent Directors or the senior executive officers of Yahoo! or Softbank who
were involved in the negotiation of the Framework Agreement had Knowledge prior
to the Effective Time if such breaches or inaccuracies were sufficient to cause
the condition to the obligations of Alibaba, Yahoo! and Softbank in
Section 8.03(a) of the Framework Agreement not to be satisfied prior to the
Effective Time or were disclosed as exceptions to the certificate delivered by
HoldCo pursuant to Section 8.03(a) of the Framework Agreement, or (ii) such
inaccuracies or breaches which do not, individually or in the aggregate,
substantially decrease (A) the benefits of the Transactions to Alibaba, Yahoo!
or Softbank or (B) the value of Alibaba. “Knowledge” shall be evidenced solely
by written evidence (including email, and including self-generated writings and
writings created by Releasing Persons) demonstrating that such person had
knowledge of such inaccuracy or breach.

(c) The Parties acknowledge and agree that the inclusion of this Section 2.2 was
separately bargained for and is a material term of this Agreement.

Section 2.3. Covenant Not to Sue. Effective as of the Effective Time, each of
Alibaba, Yahoo! and Softbank covenants, on behalf of itself and its respective
Releasing Parties, not to initiate, bring, raise, instigate, commence, assert,
maintain or prosecute any Released Claim against any Released Person before any
court, arbitrator, or other tribunal in any jurisdiction in

 

4



--------------------------------------------------------------------------------

the world, whether as a claim, a cross claim, or counterclaim for so long as
this Agreement remains in effect. So long as this Agreement remains in effect,
and any Released Person may plead this Agreement as a complete bar, discharge
and defense to any Released Claim brought in derogation of this covenant not to
sue.

ARTICLE III

COVENANTS

Section 3.1. Non-Assertion. No Party shall, or shall permit any of its Related
Parties or Representatives to, directly or indirectly assert that any provision
of any Transaction Document is invalid, illegal or unenforceable.

Section 3.2. Non-Disparagement. Other than as a Party may determine is necessary
to respond to any legal or regulatory process or proceeding or to give
appropriate testimony or file any necessary documents in any legal or regulatory
process or proceeding or as may be required by Law, each Party to this Agreement
shall not make any public statements or any private statements that disparage,
denigrate or malign the other Parties or the Released Persons concerning the
subject matter of the Transaction Documents, the Released Claims or the Release
Transactions.

ARTICLE IV

MISCELLANEOUS

Section 4.1. Admission. This Agreement constitutes the settlement of disputed
claims; it does not and shall not constitute an admission of liability by any of
the parties. This Section 4.1 shall survive any termination of this Agreement.

Section 4.2. Counterparts; Effectiveness. This Agreement may be executed in two
or more counterparts (including by facsimile), each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument, and shall become effective when one or more counterparts
have been signed by each of the Parties and delivered (by telecopy or otherwise)
to the other Parties.

Section 4.3. Governing Law. THIS AGREEMENT IS MADE UNDER, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF NEW YORK APPLICABLE TO AGREEMENTS
MADE AND TO BE PERFORMED SOLELY THEREIN.

Section 4.4. Arbitration.

(a) Any dispute, controversy or claim arising out of, relating to, or in
connection with this Agreement, or the breach, termination or validity hereof,
shall be finally settled exclusively by arbitration. The arbitration shall be
administered by, and conducted in accordance with the rules of the International
Chamber of Commerce (the “ICC”) in effect at the time of the arbitration, except
as they may be modified by mutual agreement of the parties. The seat of the
arbitration shall be Singapore, provided, that, the arbitrators may hold
hearings in such other

 

5



--------------------------------------------------------------------------------

locations as the arbitrators determine to be most convenient and efficient for
all of the parties to such arbitration under the circumstances. The arbitration
shall be conducted in the English language.

(b) The arbitration shall be conducted by three arbitrators. The Party (or the
Parties, acting jointly, if there are more than one) initiating arbitration (the
“Claimant”) shall appoint an arbitrator in its request for arbitration (the
“Request”). The other Party (or the other Parties, acting jointly, if there are
more than one) to the arbitration (the “Respondent”) shall appoint an arbitrator
within thirty (30) days of receipt of the Request and shall notify the Claimant
of such appointment in writing. If within thirty (30) days of receipt of the
Request by the Respondent, either Party has not appointed an arbitrator, then
that arbitrator shall be appointed by the ICC. The first two arbitrators
appointed in accordance with this provision shall appoint a third arbitrator
within thirty (30) days after the Respondent has notified Claimant of the
appointment of the Respondent’s arbitrator or, in the event of a failure by a
Party to appoint, within thirty (30) days after the ICC has notified the parties
and any arbitrator already appointed of the appointment of an arbitrator on
behalf of the Party failing to appoint. When the third arbitrator has accepted
the appointment, the two arbitrators making the appointment shall promptly
notify the parties of the appointment. If the first two arbitrators appointed
fail to appoint a third arbitrator or so to notify the parties within the time
period prescribed above, then the ICC shall appoint the third arbitrator and
shall promptly notify the parties of the appointment. The third arbitrator shall
act as Chair of the tribunal.

(c) The arbitral award shall be in writing, state the reasons for the award, and
be final and binding on the parties. The award may include an award of costs,
including, without limitation, reasonable attorneys’ fees and disbursements. In
addition to monetary damages, the arbitral tribunal shall be empowered to award
equitable relief, including, but not limited to, an injunction and specific
performance of any obligation under this Agreement. The arbitral tribunal is not
empowered to award damages in excess of compensatory damages, and each Party
hereby irrevocably waives any right to recover punitive, exemplary or similar
damages with respect to any dispute, except insofar as a claim is for
indemnification for an award of punitive damages awarded against a Party in an
action brought against it by an independent third party. The arbitral tribunal
shall be authorized in its discretion to grant pre-award and post-award interest
at commercial rates. Any costs, fees or taxes incident to enforcing the award
shall, to the maximum extent permitted by Laws, be charged against the Party
resisting such enforcement. Judgment upon the award may be entered by any court
having jurisdiction thereof or having jurisdiction over the relevant Party or
its assets.

(d) In order to facilitate the comprehensive resolution of related disputes, and
upon request of any Party to the arbitration proceeding, the arbitration
tribunal may, within ninety (90) days of its appointment, consolidate the
arbitration proceeding with any other arbitration proceeding involving any of
the Parties relating to this Agreement. The arbitration tribunal shall not
consolidate such arbitrations unless it determines that (i) there are issues of
fact or law common to the proceedings, so that a consolidated proceeding would
be more efficient than separate proceedings, and (ii) no Party would be
prejudiced as a result of such consolidation through undue delay or otherwise.
In the event of different rulings on this question by the arbitration tribunal
constituted hereunder and any tribunal constituted under these Transaction

 

6



--------------------------------------------------------------------------------

Documents, the ruling of the tribunal constituted under this Agreement will
govern, and that tribunal will decide all disputes in the consolidated
proceeding.

(e) The Parties agree that the arbitration shall be kept confidential and that
the existence of the proceeding and any element of it (including but not limited
to any pleadings, briefs or other documents submitted or exchanged, any
testimony or other oral submissions, and any awards) shall not be disclosed
beyond the tribunal, the ICC, the parties, their counsel and any person
necessary to the conduct of the proceeding, except as may be lawfully required
in judicial proceedings relating to the arbitration or otherwise, or as required
by NASDAQ rules or the rules of any other quotation system or exchange on which
the disclosing Party’s securities are listed or applicable Laws.

(f) The costs of arbitration shall be borne by the losing Party unless otherwise
determined by the arbitration award.

(g) All payments made pursuant to the arbitration decision or award and any
judgment entered thereon shall be made in Dollars (or, if a payment in Dollars
is not permitted by Law and if mutually agreed upon by the Parties, in PRC
currency), free from any deduction, offset or withholding for Taxes.

(h) Notwithstanding this Section 4.4 or any other provision to the contrary in
this Agreement, no Party shall be obligated to follow the foregoing arbitration
procedures where such Party intends to apply to any court of competent
jurisdiction for an interim injunction or similar equitable relief against any
other Party, provided there is no unreasonable delay in the prosecution of that
application.

Section 4.5. Notices . All notices and other communications hereunder shall be
in writing and shall be deemed received (i) on the date of delivery if delivered
personally, (ii) on the date of confirmation of receipt if delivered by a
nationally recognized courier service (or, the first (1st) Business Day
following such receipt if (a) the date is not a Business Day or (b) receipt
occurs after 5:00 p.m., local time of the recipient) or (iii) on the date of
receipt of transmission by facsimile or electronic mail, provided that it is
followed immediately by confirmation by personal delivery or a nationally
recognized courier service that is received pursuant to subclause (i) or
(ii) (or, the first (1st) Business Day following such receipt if (a) the date is
not a Business Day or (b) receipt occurs after 5:00 p.m., local time of the
recipient), to the Parties at the following address or facsimile numbers (or at
such other address or facsimile number for a Party as shall be specified by like
notice):

 

7



--------------------------------------------------------------------------------

To Alibaba:

c/o Alibaba Group Services Limited

24th Floor, Jubilee

18 Fenwick Street

Wanchai

Hong Kong

Attention:    General Counsel

Facsimile No.: +852 2215 5200

To Yahoo!:

Yahoo! Inc.

701 First Avenue

Sunnyvale, CA 94089-0703

Attention:    General Counsel

Facsimile No: +1-408-349-3510

with a copy (not notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

525 University Avenue, Suite 1100

Palo Alto, CA 94301

Attention:    Kenton J. King

          Leif B. King

Facsimile No.: +1-650-470-4570

To Softbank:

SOFTBANK CORP.

1-9-1 Higashi-shimbashi, Minato-ku

Tokyo 105-7303, Japan

Attention:    Mr. Katsumasa Niki, Finance

Facsimile No:    +81-3-6215-5001

with a copy (not notice) to:

Morrison & Foerster LLP

Shin-Marunouchi Building 29F, 1-5-1 Marunouchi, Chiyoda-ku

Tokyo 100-6529, Japan

Attention:    Kenneth Siegel

Facsimile No: +81-3-3214-6512

 

8



--------------------------------------------------------------------------------

To HoldCo, JMY, JT or SX:

c/o Alibaba Group Services Limited

24th Floor, Jubilee

18 Fenwick Street

Wanchai

Hong Kong

Attention:    General Counsel

Facsimile No.: +852-2215-5200

with a copy (not notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY

Attention:    Mark Gordon

Facsimile No: +1-212-403-2343

Section 4.6. Assignment; Binding Effect. Neither this Agreement nor any of the
rights, interests or obligations in this Agreement shall be assigned (other than
by operation of law as a result of a merger or similar transaction) by any of
the Parties without the prior written consent of the other Parties. This
Agreement shall be binding upon and shall inure to the benefit of the Parties
and their respective successors and, subject to the preceding sentence, assigns.

Section 4.7. Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement in any other jurisdiction. If any provision of this Agreement is so
broad as to be unenforceable, such provision shall be interpreted to be only as
broad as is enforceable.

Section 4.8. Entire Agreement; Third-Party Beneficiaries. This Agreement
constitutes the entire agreement of the Parties with respect to the subject
matter of this Agreement, and supersedes all other prior (but not subsequent)
agreements and understandings, both written and oral, between the Parties, or
any of them, with respect to the subject matter of this Agreement and thereof;
provided, however, that the obligations of the Parties set forth in the
Framework Agreement shall not be superseded and shall remain in full force and
effect. Each party hereto acknowledges and agrees that each of the non-Party
Released Persons are express third party beneficiaries of the releases of such
non-Party Released Persons contained in Sections 2.1 and 2.2 and covenants not
to sue contained in Section 2.3 of this Agreement and are entitled to enforce
rights under such sections to the same extent that such non-Party Released
Persons could enforce such rights if they were a party to this Agreement. Except
as provided in the preceding sentence, there are no third party beneficiaries to
this Agreement, and this Agreement is not otherwise intended to and shall not
otherwise confer upon any Person other than the Parties any rights or remedies
in this Agreement.

 

9



--------------------------------------------------------------------------------

Section 4.9. Headings. Headings of the Articles and Sections of this Agreement
are for convenience of the Parties only and shall be given no substantive or
interpretive effect whatsoever.

Section 4.10. Interpretation. When a reference is made in this Agreement to an
Article or Section, such reference shall be to an Article or Section of this
Agreement unless otherwise indicated. Whenever the words “include,” “includes”
or “including” are used in this Agreement, they shall be deemed to be followed
by the words “without limitation.” The word “or” shall be deemed to mean
“and/or.” The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such term. Any agreement, instrument or
statute defined or referred to herein or in any agreement or instrument that is
referred to herein means such agreement, instrument or statute as from time to
time amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes and references to all attachments thereto and
instruments incorporated therein.

Section 4.11. Representation by Counsel; Mutual Drafting. The Parties hereto
agree that they have been represented by counsel during the negotiation and
execution of this Agreement and have participated jointly in the negotiation and
drafting of this Agreement and hereby waive the application of any law,
regulation, holding or rule of construction providing that ambiguities in an
agreement or other document will be construed against the Party drafting such
agreement or document. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties, and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.

Section 4.12. Specific Performance. It is understood and agreed by the Parties
that a breach of this Agreement would cause actual, immediate and irreparable
injury for which there would be no adequate remedy at law and money damages
would not be a sufficient remedy for any breach of this Agreement by any Party,
and each non-breaching Party therefore shall be entitled, in addition to any
other remedy available thereto under this Agreement, at law or in equity, to
specific performance and injunctive or other equitable relief as a remedy of any
such breach.

Section 4.13. Termination If either of the following occurs:

(a) (i) HoldCo, OpCo, IPCo, JMY, JT, any HoldCo Shareholder or any Related Party
or Representative of any of the foregoing asserts in any dispute, controversy or
claim arising out of, relating to, or in connection with any Transaction
Document, that any provision of any Transaction Document is invalid, illegal or
unenforceable and (ii) the ICC or any other arbitral body of competent
jurisdiction or any Governmental Authority of competent jurisdiction holds any
of the obligations set forth in clauses (x), (y) or (z) of Section 10.13(b) of
the Framework Agreement to be invalid, illegal or unenforceable, then unless
waived by the Independent Directors (as defined in the Framework Agreement), or

(b) any failure of the Specified Representations to be Correct,

 

10



--------------------------------------------------------------------------------

then in each case, the Independent Directors may terminate this Agreement by
written notice to HoldCo, OpCo, JMY and JT; provided that in the case of
termination under Section 4.13(b), if the failure of the Specified
Representations to be Correct is capable of being cured, HoldCo, OpCo, JMY and
JT shall have ninety (90) days in which to cure such failure, and this Agreement
shall not terminate prior to the end of such ninety (90) day period (and shall
not terminate if such failure is cured during such period); provided further
that regardless of whether such ninety (90) day cure period has expired, any
Party hereto may assert any Released Claim that would, due to the passage of
time, be barred (including due to the expiration of the statute of limitations
for such Released Claim) or deemed waived (if not asserted prior to the
expiration of such ninety (90) day cure period; provided that any Released Claim
so asserted shall be withdrawn if the matter is cured prior to the end of such
ninety (90) day cure period.

Upon termination under this Section 4.13, this Agreement shall terminate
immediately and shall thereafter be deemed null and void in all jurisdictions as
if it had not occurred.

[Signature Pages Follow]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

/s/

Alibaba Group Holding Limited

/s/

浙江阿里巴巴电子商务有限公司

 

(Zhejiang Alibaba E-Commerce Co., Ltd.)

/s/

Joseph Chung Tsai

/s/

Jack Ma Yun

/s/

Xie Shihuang

/s/

Yahoo! Inc.



--------------------------------------------------------------------------------

/s/

SOFTBANK CORP.



--------------------------------------------------------------------------------

EXHIBIT A

ALIBABA GROUP HOLDING LIMITED

(THE “COMPANY”)

 

 

WRITTEN RESOLUTIONS

OF THE BOARD OF DIRECTORS OF THE COMPANY (THE “DIRECTORS”)

DATED [—]

 

 

 

1. TRANSFER OF ALIPAY.COM CO., LTD.

 

1.1 IT IS NOTED that:

 

  (a) The Company is a company organized under the laws of the Cayman Islands;

 

  (b) Jack Ma Yun (“JM”) and Joseph Chung Tsai (“JT”) are officers, directors
and/or shareholders of the Company, and Xie Shihuang (“SX”) is an employee of
the Company;

 

  (c) The Company is party to that certain Shareholders Agreement, dated as of
October 24, 2005, with Yahoo! Inc. (“Yahoo!”), SOFTBANK CORP. (“Softbank”),
Yahoo! Holdings (Hong Kong) Ltd., SB China Holdings PTE Ltd., Softbank BB Corp.,
certain members of management of the Company in their capacity as shareholders
of the Company, and certain other shareholders of the Company named therein (as
amended, the “Shareholders Agreement”);

 

  (d) 支付宝(中国)网络技术有限公司 （Alipay.com Co., Ltd.） (“OpCo”) is a company organized
under the laws of the People’s Republic of China;

 

  (e) 浙江阿里巴巴电子商务有限公司 (Zhejiang Alibaba E-Commerce Co., Ltd.) (“HoldCo”) is a
company organized under the laws of the People’s Republic of China;

 

  (f) Pursuant to agreements dated June 1, 2009 and August 6, 2010, the legal
ownership of OpCo was restructured so that 100% of its registered capital was
transferred from a subsidiary of the Company to HoldCo, for an aggregate amount
of RMB 332 million (collectively, the “Transfers”);

 

  (g)

In connection with the Transfers, on or about June 4, 2009 and on December 15,
2010, JM, SX and 支付宝软件（上海）有限公司 (Alipay Software (Shanghai) Company Ltd.) (a
subsidiary of the Company, “Alipay Software”), and HoldCo, entered into
agreements supplementing

 

A-1



--------------------------------------------------------------------------------

  certain existing control agreements among JM, SX, Alipay Software and HoldCo,
pursuant to which Alibaba previously effectively controlled HoldCo, and, after
giving effect to the Transfers, Alibaba continued to effectively control OpCo
through HoldCo and consolidated OpCo’s financial results notwithstanding the
Transfers (such existing agreements, together with the supplements thereto,
collectively, the “Control Agreements”);

 

  (h) In a series of transactions, JM and SX borrowed an aggregate amount of RMB
711 million from Alipay Software to recapitalize HoldCo (the “Loans” and,
together with the Transfers, the “Release Transactions”); and

 

  (i) In the first quarter of 2011, Alipay Software, Ltd., HoldCo, JM, and SX,
terminated the Control Agreements (the “Control Agreement Termination”) and JM
and SX repaid the Loans, and on March 31, 2011, Alibaba notified Yahoo! and
Softbank that the financial results of OpCo were deconsolidated.

 

1.2 IT IS RESOLVED that:

 

  (a) Each of the Release Transactions, the Control Agreements and the Control
Agreement Termination, are hereby approved and ratified by the Directors; and

 

  (b)

Any and all actions of the Company or of any Director, officer, employee,
accountant, auditor, attorney or other agent or representative of the Company or
any of its subsidiaries taken to give effect to or to implement the Release
Transactions, the Control Agreements or the Control Agreement Termination prior
to [—]1 are hereby ratified, confirmed, approved and adopted in all respects as
fully as if such action(s) had been presented to for approval, and approved by,
all the Directors prior to such action being taken.

 

2. NULLIFICATION OF RATIFICATION

IT IS RESOLVED that if the Release Agreement dated as of [—], by and among the
Company, Softbank, Yahoo!, JMY, JT, SX and HoldCo, is terminated pursuant to its
terms, then these resolutions, including the ratification of prior actions,
shall be deemed null and void ab initio for all purposes, including under the
Shareholders Agreement.

 

1  Insert the date of the Closing in this blank.

 

A-2



--------------------------------------------------------------------------------

/s/

    

/s/

Yahoo! Director      Softbank Director

/s/

    

/s/

Director      Director

 

A-3